         Case 3:17-cv-00939-WHA Document 2689 Filed 01/28/19 Page 1 of 7



 1   Neel Chatterjee (SBN 173985)
     nchatterjee@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     135 Commonwealth Drive
 3   Menlo Park, California 94025
     Tel.: +1 650 752 3100
 4   Fax.: +1 650 853 1038
 5   Brett Schuman (SBN 189247)
     bschuman@goodwinlaw.com
 6   Shane Brun (SBN 179079)
     sbrun@goodwinlaw.com
 7   Rachel M. Walsh (SBN 250568)
     rwalsh@goodwinlaw.com
 8   GOODWIN PROCTER LLP
     Three Embarcadero Center
 9   San Francisco, California 94111
     Tel.: +1 415 733 6000
10   Fax.: +1 415 677 9041
11   Hong-An Vu (SBN 266268)
     hvu@goodwinlaw.com
12   GOODWIN PROCTER LLP
     601 S. Figueroa Street, 41st Floor
13   Los Angeles, California 90017
     Tel.: +1 213 426 2500
14   Fax.: +1 213 623 1673
                                                    UNREDACTED VERSION OF
15   Attorneys for Defendant: Otto Trucking LLC     DOCUMENT SOUGHT TO BE SEALED

16                                 UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
18

19   Waymo LLC,                                     Case No. 3:17-cv-00939-WHA

20                  Plaintiff,                      DEFENDANT OTTO TRUCKING LLC’S
                                                    OPPOSITION TO PLAINTIFF WAYMO
21          v.                                      LLC’S MOTION TO EXCLUDE OTTO
                                                    TRUCKING’S DAMAGES EXPERT
22   Uber Technologies, Inc.; Ottomotto LLC; Otto   JAMES MALACKOWSKI PURSUANT TO
     Trucking LLC,                                  RULE 702 AND DAUBERT
23
                    Defendants.                     Date:         September 27, 2017
24                                                  Time:         8:00 a.m.
                                                    Courtroom: 8 (19th Floor)
25                                                  Judge:        Hon. William Alsup
                                                    Trial:        October 10, 2017
26
                                                    Filed/Lodged Concurrently with:
27                                                  1. Declaration of Neel Chatterjee

28

     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                 CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
          Case 3:17-cv-00939-WHA Document 2689 Filed 01/28/19 Page 2 of 7



 1   I.     INTRODUCTION
 2          Otto Trucking respectfully requests that the Court deny Waymo’s motion to exclude Otto
 3   Trucking’s damages expert, James Malackowski. Mr. Malackowski is a preeminent licensing and
 4   damages expert with 30 years of experience. Waymo does not challenge Mr. Malackowski’s
 5   qualifications. Nor does Waymo even attempt to discuss the record evidence and reasoning that
 6   support Mr. Malackowski’s damages opinions. Instead, Waymo asks the Court to exclude Mr.
 7   Malackowski’s damages opinions related to Otto Trucking based solely on the ground that his
 8   opinions are allegedly improper legal conclusions.1 Waymo is incorrect.
 9          In this litigation — indeed, in its current motion — Waymo has openly admitted that it has
10   no specific damages theory as related to Otto Trucking. See Waymo’s Motion to Exclude Otto
11   Trucking’s Damages Expert James Malackowski Pursuant to Rule 702 and Daubert (“Mot.”). at 4.
12   Consistent with this admission, Waymo’s expert, Michael Wagner, sets forth damages opinions for
13   unjust enrichment and reasonable royalty based only on facts relating to Uber and Ottomotto — not
14   Otto Trucking. For Otto Trucking, Mr. Wagner readily admits he cannot quantify any damages,
15   royalties or unjust enrichment. In his deposition, Mr. Wagner went so far as to say he has not even
16   investigated whether any compensation is due. In response to Mr. Wagner’s report, Mr.
17   Malackowski explains that (1) there should be no separate damages against Otto Trucking for any
18   alleged misappropriation and, relatedly, (2) Mr. Wagner has failed to address any separate recovery
19   from Otto Trucking. These are not legal conclusions, and there really should be no dispute that Mr.
20   Malackowski is permitted to analyze and criticize the methodology of Waymo’s experts.
21          Despite no evidence of any calculation by Mr. Wagner, Waymo nevertheless takes issue with
22   Mr. Malackowski’s opinions because he does not address its purported damages theories based on
23   joint and several liability and vicarious liability. See id. Oddly enough, these liability issues are
24   legal issues that Mr. Malackowski properly did not address (and that have already been presented to
25   the Court, see Dkt. No. 1423 at 19-20; Dkt. No. 1637 at 8-14) (briefing on Otto Trucking’s summary
26
     1
       Mr. Malackowski’s report contains additional opinions relating to (a) the unreliability of Mr.
27   Wagner’s unjust enrichment opinions, (b) Mr. Wagner’s failure to demonstrate that a permanent
     injunction is appropriate, and (c) the unreliability of the opinions of Waymo’s other expert, Jim
28   Timmins. Waymo has not sought to exclude any of these opinions.
                                                        1
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                         CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
           Case 3:17-cv-00939-WHA Document 2689 Filed 01/28/19 Page 3 of 7



 1   judgment motion)). Indeed, Waymo’s own expert Mr. Wagner does not discuss joint and several
 2   liability or vicarious liability in his report. It thus appears that Waymo, through this motion, is
 3   improperly attempting to have these legal liability issues adjudged in its favor. But it is well-settled
 4   that a Daubert motion cannot be used in this fashion. See, e.g., Colton Crane Co., LLC v. Terex
 5   Cranes Wilmington, Inc., No. CV 08-8525 PSG (PJWx), 2010 WL 2035800, at *1 (C.D. Cal. May
 6   19, 2010) (“[M]otions in limine should not be used as disguised motions for summary judgment.”).
 7           In short, Mr. Malackowski’s opinions are both based on the specific facts of this case and
 8   responsive to Mr. Wagner’s report. These opinions are within the purview of Rule 702 and should
 9   be heard by a jury in open court. Waymo’s motion should be denied.
10   II.     MR. MALACKOWSKI’S OPINIONS
11           Mr. Malackowski sets forth two opinions in his expert report related to damages as to Otto
12   Trucking: (1) there should be no separate damages recovery from Otto Trucking, see Declaration of
13   Neel Chatterjee (“Chaterjee Decl.”), Ex. 1 (“Malackowski Rept.”) at 41-43; and (2) Waymo’s
14   expert, Mr. Wagner, fails to separately address monetary recovery from Otto Trucking, see id. at 43-
15   50.
16           First, Mr. Malackowski opines that there should be no separate recovery against Otto
17   Trucking. He explains that, under the facts of this case, any recovery against Uber or Ottomotto will
18   resolve Waymo’s claims such that Waymo will be fully compensated for any alleged
19   misappropriation. In particular, Mr. Malackowski discusses three possible factual scenarios in the
20   case:
21           Regardless of the outcome of this litigation, it will satisfy Waymo’s claim against
             Otto Trucking. First, should Waymo prevail on the merits of this case and be granted
22           an injunction, Uber will be precluded from utilizing the subject matter of the asserted
             trade secrets, and the AV-related technology licensed from Uber to Otto Trucking
23           would consequently exclude the asserted trade secrets.
24           Second, if Waymo prevails on the merits of this case but is denied an injunction, the
             monetary recovery Waymo receives from Uber would satisfy Waymo with respect to
25           all uses Uber makes of the alleged trade secrets, including those of its non-exclusive
             licensee, Otto Trucking. As set forth above, there is no record evidence that Otto
26           Trucking has or will achieve any cost savings of its own relating to the alleged use of
             the asserted trade secrets.
27

28
                                                       2
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                         CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
         Case 3:17-cv-00939-WHA Document 2689 Filed 01/28/19 Page 4 of 7



 1           Third, if Waymo loses on the merits of this case, then the fact finder would have
             concluded that neither Uber or Otto Trucking misappropriated the alleged trade
 2           secrets, and no recovery will be due Waymo from Uber or Otto Trucking.
 3

 4   Id. at 43.

 5           Second, Mr. Malackowski details how Mr. Wagner failed to address separate monetary

 6   recovery from Otto Trucking. Mr. Malackowski first directs attention to Mr. Wagner’s assertion that

 7   there are certain measures of damages for Otto Trucking that he could not quantify:

 8           The Wagner Report fails to address monetary recovery from Otto Trucking.
             According to Mr. Wagner:
 9
             “other benefits to Defendants that I cannot quantify at this time include:
10
                  •   The unjust enrichment to Otto Trucking based on the potential consideration
11                    to be paid if Uber exercises its option to acquire Otto Trucking.
12                •   The unjust enrichment to Otto Trucking or Uber based on employing LiDAR
                      systems with reduced expenses in the future…”
13

14   Id. at 43 (quoting Wagner Rept. at 121). Mr. Malackowski further explains that, in addition to these

15   excluded calculations, Mr. Wagner’s unjust enrichment and reasonable royalty calculations do not

16   take into account any facts related to Otto Trucking. See id. at 43 (“Wagner also failed to address

17   Otto Trucking in either of his alternative measures of unjust enrichment.”), 44 (“Mr. Wagner

18   likewise fails to address Otto Trucking in his reasonable royalty analysis[.]”). As Mr. Malackowski

19   points out, “[t]he introduction to Mr. Wagner’s unjust enrichment analysis in fact confirms that his

20   analyses do not relate to Otto Trucking”:

21           “I discuss and quantify unjust enrichment to Uber measured in two alternative ways:
             measured by accelerated AV development and measured by saved development
22           expenses. I also discuss unjust enrichment to Ottomotto measured by the acquisition
             by Uber. I also discuss other ways in which the Defendants have been unjustly
23           enriched that I’m unable to quantify at this time.”
24   Id. at 43-44 (quoting Wagner Rept. at 103-104; emphasis in Malackowski Rept.).

25           Mr. Wagner has since confirmed at deposition that he did no separate work or analysis as to

26   Otto Trucking. See Chatterjee Decl., Ex. 2 (Wagner Rough Dep. Tr.) at 123:25–124:4 (“Q. Okay.

27   You’re not offering any opinions in this case as to any damages caused to Waymo specific to [ ] Otto

28   Trucking; is that right? A. That’s correct.”), 135:7-11 (“Q. Approximately what percentage of your
                                                      3
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                        CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
            Case 3:17-cv-00939-WHA Document 2689 Filed 01/28/19 Page 5 of 7



 1   64 hours, Mr. Wagner, did you spend focusing on calculating damages specific to my client, Otto
 2   Trucking? A. Zero.”), 131:7-11 (“Q. You didn’t do any separate calculation of the amount that Otto
 3   Trucking would have agreed to pay Waymo at a hypothetical negotiation set during that same time
 4   period, correct? A. That is accurate.”).
 5   III.     ARGUMENT
 6            Mr. Malackowski’s expert opinions are based upon his extensive prior experience, tied
 7   directly to facts of the case, and directly responsive to Mr. Wagner’s damages opinions. Moreover,
 8   Mr. Malackowski’s responsive opinions are precisely the types of opinions contemplated by the
 9   Federal Rules. See, e.g., Nehara v. California, No. 1:10-CV-00491 JLT, 2013 WL 5670867, at *2
10   (E.D. Cal. Oct. 16, 2013) (“A party may file a ‘rebuttal’ expert report to ‘contradict or rebut
11   evidence’ offered by another party in its initial expert disclosures.”) (citing Fed. R. Civ. P.
12   26(a)(2)(D)(ii)). Mr. Malackowski should be permitted to testify before the jury as to these
13   opinions, as such testimony will assist the jury in understanding Mr. Wagner’s opinions as well as
14   the evidence (or lack thereof) that Waymo sets forth to support its damages against Otto Trucking.
15   See Fed. R. Evid. 702.
16            Setting aside its broad complaints of improper legal conclusions, Waymo fails to provide any
17   specific analysis as to how Mr. Malackowski’s opinions constitute legal conclusions. Waymo’s
18   single cited case, Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051 (9th Cir. 2008),
19   highlights the deficiencies in its “legal conclusion” argument. In that case, the expert’s excluded
20   testimony all related to improper recitations and applications of the law. The district court excluded
21   the following legal explanations and conclusions :
22            (1) sections that discuss the UCC and/or apply the UCC to the facts of this case; (2)
              sections that discuss non-UCC law and/or apply non-UCC law to the facts of this
23            case; (3) sections that discuss agency law and/or apply agency law to the facts of this
              case; (4) sections that discuss the parties' legal rights, duties, and obligations under
24            the law; (5) sections that label the parties' actions as “wrongful” or “intentional”
              under the law; and (6) sections that discuss the appropriate formula to calculate
25            damages under the law.
26   Id. at 1058. Here, in contrast, Mr. Malackowski does not recite or explain any laws in his expert
27   report, nor does he attempt to apply any laws. And Waymo certainly has not identified any such
28
                                                        4
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                          CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
           Case 3:17-cv-00939-WHA Document 2689 Filed 01/28/19 Page 6 of 7



 1   laws in its motion. To the contrary, as discussed above, Mr. Malackowski’s report is limited to
 2   interpretation of the facts of this case and the theories presented in the Wagner report.
 3             Waymo’s arguments related to joint and several liability and vicarious liability can be
 4   summarily dismissed. See Mot. at 4-5. Those legal issues are not discussed by either parties’
 5   damages expert and are entirely unrelated to Mr. Malackowski’s qualifications or the soundness of
 6   his methodology under Rule 702 or Daubert. Waymo can litigate the merits of its liability theories
 7   outside the context of a Daubert motion.
 8   IV.       CONCLUSION
 9             For the reasons set forth above, Waymo’s motion to exclude Mr. Malackowski should be
10   denied.
11
     Dated: September 22, 2017                     Respectfully submitted,
12

13                                                 By:       /s/ Neel Chatterjee
                                                             Neel Chatterjee
14                                                           nchatterjee@goodwinlaw.com
                                                             Brett Schuman
15                                                           bschuman@goodwinlaw.com
                                                             Shane Brun
16                                                           sbrun@goodwinlaw.com
                                                             Rachel M. Walsh
17                                                           rwalsh@goodwinlaw.com
                                                             Hong-An Vu
18                                                           hvu@goodwinlaw.com
                                                             GOODWIN PROCTER LLP
19
                                                   Attorneys for Defendant: Otto Trucking LLC
20

21

22

23

24

25

26

27

28
                                                         5
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                         CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
        Case 3:17-cv-00939-WHA Document 2689 Filed 01/28/19 Page 7 of 7


1
                                       CERTIFICATE OF SERVICE
2

3       I hereby certify that I electronically filed the foregoing document including all of its
4    attachments with the Clerk of the Court for the United States District Court for the Northern
5    District of California by using the CM/ECF system on September 22, 2017. I further certify that
6    all participants in the case are registered CM/ECF users and that service of the publicly filed
7    documents will be accomplished by the CM/ECF system.
8       I certify under penalty of perjury that the foregoing is true and correct. Executed on
9    September 22, 2017.
10                                                       /s/ Neel Chatterjee
                                                                    NEEL CHATTERJEE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     6
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                       CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
Case 3:17-cv-00939-WHA Document 2689-1 Filed 01/28/19 Page 1 of 7




                EXHIBIT




    815('$&7('9(56,21
       2)'2&80(17
    628*+772%(6($/('




                EXHIBIT
       Case 3:17-cv-00939-WHA Document 2689-1 Filed 01/28/19 Page 2 of 7



                                      2714429AMG.txt



           1           ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT
           2
09:34:28   3                THE VIDEOGRAPHER:     Good morning.   We are

09:34:29   4   going on the record at 9:34, on September 22 of the
09:34:35   5   Year 2017.     Please understand microphones are very
09:34:42   6   sensitive, and they may pick up whispering ad

09:34:44   7   private conversations and cellular interference.

09:34:49   8                Please turn off your cell phones or place
09:34:51   9   them away from the microphones, as they may
09:34:54 10    interfere with the audio.        Audio and video recording

09:34:57 11    will continue to take place unless all parties agree

09:35:01 12    to go off of the record.
09:35:03 13                 This is Disc 1, Volume I in the video

09:35:06 14    deposition of Michael J. Wagner, taken by counsel

09:35:10 15    for Defendants in the matter of Waymo LLC v. Uber

09:35:16 16    Technologies.     It's filed in the United States

09:35:19 17    District Court, for the Northern District of
09:35:21 18    California, Case No. 17-cv-00939-WHA.

09:35:29 19                 This is being taken at Morrison &

09:35:31 20    Foerster.     They're at 425 Market Street in
09:35:35 21    San Francisco.     My name is Kevin Foor, and I am here
09:35:40 22    with Mary Goff-Sharma, and we are from Veritext.

09:35:45 23    I'm not related to any party nor am I financially

09:35:49 24    interested in the outcome in any way.
09:35:52 25                 Counsel and -- and all present in the




                                                                            1


           1           ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT
                                        Page 1
       Case 3:17-cv-00939-WHA Document 2689-1 Filed 01/28/19 Page 3 of 7



                                          2714429AMG.txt
12:08:16 23    Otto Trucking LLC.        Do you know who Otto Trucking
12:08:18 24    is?
12:08:19 25            A     I do.




                                                                            123



           1               ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT

12:08:20   2           Q     Who is Otto what's your understanding of
12:08:22   3   what Otto Trucking is?
12:08:23   4           A     Well, I -- I believe it's a company that's

12:08:25   5   owned by -- principally owned by Mr. Levandowski and

12:08:32   6   Lior.
12:08:34   7                 And it is in -- has signed an -- an

12:08:37   8   acquisition of purchase agreement with Uber where it

12:08:43   9   it's Uber's discretion to purchase that company

12:08:46 10    between now and sometime in November.        And it is a

12:08:49 11    company that is focused on applying LiDAR technology
12:08:53 12    to trucks.

12:08:56 13            Q     Do you know whether Otto Trucking has any

12:08:58 14    employees?
12:08:59 15            A     Well, my understanding is they do not at
12:09:01 16    least from the last facts that I have.

12:09:04 17            Q     Do you have any understanding of as to

12:09:04 18    whether Otto Trucking does any research and
12:09:07 19    development activities?
12:09:12 20            A     I -- I I don't know whether they do or not
12:09:16 21    I understand that Uber is advancing development

12:09:18 22    funds to them.        So I -- I would think they do.   But
12:09:22 23    whether that's done with actually being done by Uber

12:09:26 24    and not your client, I don't know.

                                            Page 116
       Case 3:17-cv-00939-WHA Document 2689-1 Filed 01/28/19 Page 4 of 7



                                        2714429AMG.txt
12:09:29 25        Q       Okay.    You're not offering any opinions in




                                                                          124



           1              ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT

12:09:31   2   this case as to any damages caused to Waymo specific

12:09:36   3   to oath Otto Trucking; is that right?

12:09:38   4       A       That's correct.
12:09:38   5        Q       Okay.   And so then your damages -- I'm
12:09:44   6   going to walk through briefly -- not in the level of

12:09:46   7   detail that Uber's counsel did -- but I just want to

12:09:48   8   walk through you principal opinions in this case.
12:09:50   9                You have offered two unjust enrichment

12:09:55 10    unjust enrichment calculations and a reasonable

12:09:58 11    royalty measure, correct?

12:10:00 12         A       That's fair.

12:10:01 13         Q       Okay.   The first unjust enrichment measure
12:10:05 14    values the accelerated development to -- that Uber

12:10:10 15    was able to achieve through the alleged

12:10:13 16    misappropriation of these nine trade secrets, right?
12:10:16 17         A       Yes.
12:10:17 18         Q       And -- and your opinion -- that -- we'll

12:10:20 19    call that your first unjust enrichment opinion.

12:10:24 20                 That opinion is based upon internal Uber
12:10:28 21    documents showing some accelerated development,
12:10:31 22    correct?
12:10:32 23         A       That's fair.

12:10:34 24         Q       That opinion is not based upon any Otto
12:10:36 25    Trucking documents; is that right?



                                           Page 117
       Case 3:17-cv-00939-WHA Document 2689-1 Filed 01/28/19 Page 5 of 7



                                     2714429AMG.txt
12:16:07   8   that word -- the caveats you're referring to

12:16:09   9   regarding the applicability of your unjust
12:16:12 10    enrichment damage theories, those caveats are Uber
12:16:17 11    acquires Otto Trucking and that Uber shares some of

12:16:21 12    the technology it's developing using the allegedly
12:16:25 13    misappropriated trade secrets with Otto Trucking; is
12:16:28 14    that right?

12:16:28 15         A     That's -- that's -- again, that's my

12:16:30 16    conclusion -- or that would be my opinion as a
12:16:33 17    damages expert.
12:16:33 18         Q     If both of those assumptions are true,

12:16:36 19    then your damages opinions -- your unjust enrichment

12:16:39 20    damages opinions may have some applicability to Otto
12:16:41 21    Trucking, correct?

12:16:44 22               MR. EISEMAN:   Objection as to form.

12:16:44 23         A     That's fair.

12:16:49 24         Q     (BY MR. BERRY) You also have a reasonable

12:16:53 25    royalty rate calculation.    And that measures the




                                                                      131


           1            ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT

12:16:55   2   amount that Uber would have agreed to pay Waymo in
12:16:58   3   this hypothetical negotiation set in the --
12:17:01   4   somewhere in the December 15 -- August -- between

12:17:05   5   December '15 and August 2016 time period, right?
12:17:09   6        A     Correct?

12:17:09   7       Q     You didn't do any separate calculation of
12:17:11   8   the amount that Otto Trucking would have agreed to

12:17:15   9   pay Waymo at a hypothetical negotiation set during
                                       Page 123
       Case 3:17-cv-00939-WHA Document 2689-1 Filed 01/28/19 Page 6 of 7



                                         2714429AMG.txt

12:17:20 10    that same time period, correct?
12:17:22 11        A       That is accurate.
12:17:23 12         Q       Okay.     And then for the reasonable royalty
12:17:25 13    calculation that you did, you start with a baseline

12:17:28 14    of Uber's unjust enrichment.        And then you adjusted
12:17:32 15    upward based on some analysis you have done of
12:17:36 16    certain of the Georgia-Pacific factors.        Namely 4,

12:17:38 17    5, 6, 8, and 11, correct?

12:17:42 18         A       Those are the only ones that had any
12:17:45 19    impact on changing the number from the baseline.
12:17:47 20    That is correct.

12:17:48 21         Q       And -- and Factor 5 -- this is addressed

12:17:52 22    in your report at paragraphs 399 to 401 -- that --
12:17:55 23    that factor deals with the commercial relationship

12:17:58 24    between Waymo and Uber and some documents that you

12:18:02 25    referred regarding the -- the potential competitive




                                                                            132


           1              ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT

12:18:08   2   relationship between those two companies, right?
12:18:10   3        A       Yes.

12:18:11   4        Q       That analysis in Factor 5 is -- is
12:18:13   5   inapplicable to -- to my client Otto Trucking --
12:18:16   6        A       Yeah --

12:18:16   7        Q       -- right?
12:18:16   8        A       -- as discussed in my report, that is

12:18:19   9   correct.
12:18:20 10         Q       Right.     And -- and Factor 8 deals with
12:18:25 11    expected future profitability. And you analyzed
                                       Page 124
       Case 3:17-cv-00939-WHA Document 2689-1 Filed 01/28/19 Page 7 of 7



                                        2714429AMG.txt
12:20:30 16         Q      So as we sit here today based on the work

12:20:33 17    you have done so far up to and including today, you
12:20:36 18    don't have an opinion of what damages Waymo would be
12:20:39 19    entitled to under that hypothetical verdict --

12:20:41 20                MR. EISEMAN:    Objection.
12:20:41 21         Q      -- is that fair (talking over each other
12:20:42 22    -- check *)?

12:20:43 23                MR. EISEMAN:    Objection as to form.

12:20:43 24         A      I do not.
12:20:44 25         Q      (BY MR. SCHUMAN) In -- in response to some




                                                                             135



           1            ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT
12:20:50   2   of the questions you got from Uber's counsel, you --

12:20:55   3   you mentioned that you personally spent

12:20:58   4   approximately 64 hours total working on -- working

12:21:01   5   on your opinions in this case.      Obviously, your
12:21:04   6   staff spent many more hours than that.

12:21:06   7               Approximately what percentage of your

12:21:09   8   64 hours, Mr. Wagner, did you spend focusing on

12:21:14   9   calculating damages specific to my client, Otto

12:21:16 10    Trucking?
12:21:17 11        A       Zero.
12:21:25 12         Q      Just bear with me a second.

12:21:27 13         A      But I could approximate -- it's exactly
12:21:31 14    64.0 hours through September 15.         And it's been 13.4

12:21:39 15    hours since then before today
12:21:39 16         Q      I would --
12:21:40 17         A      -- between September 15 and today (talking
                                         Page 127
Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 1 of 21




    UNREDACTED
 VERSION OFEXHIBIT
 SOUGHT TO BE FILED
  UNDER SEAL,1,76
      (17,5(7<
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 2 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                     UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                         SAN FRANCISCO DIVISION
4
      ___________________________________
5     WAYMO LLC,                                          )
6                       Plaintiff,                        )
7         vs.                                             ) Case No.
8     UBER TECHNOLOGIES, INC.;                            ) 17-cv-00939-WHA
9     OTTOMOTTO, LLC; OTTO TRUCKING LLC, )
10                     Defendants.                        )
      ___________________________________)
11
12              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
13
14              VIDEOTAPED DEPOSITION OF MICHAEL J. WAGNER
15                      San Francisco, California
16                     Friday, September 22, 2017
17                                  Volume I
18
19
20    Reported by:
21    MARY J. GOFF
22    CSR No. 13427
23    Job No. 2714429
24
25    PAGES 1-145

                                                                   Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 3 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                     UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                         SAN FRANCISCO DIVISION
4
5     ___________________________________
6     WAYMO LLC,                                          )
7                       Plaintiff,                        )
8         vs.                                             ) Case No.
9     UBER TECHNOLOGIES, INC.;                            ) 17-cv-00939-WHA
10    OTTOMOTTO, LLC; OTTO TRUCKING LLC, )
11                     Defendants.                        )
12    ___________________________________)
13
14                      HIGHLY CONFIDENTIAL
15
16          Videotaped Deposition of MICHAEL J. WAGNER,
17          Volume I, taken on behalf of Defendants,
18          at Morrison & Foerster, 425 market Street,
19          33rd Floor, San Francisco, beginning at
20          9:34 a.m. and ending at 12:30 p.m., on
21          September 22, 2017, before MARY GOFF, Certified
22          Shorthand Reporter No. 13427.
23
24
25

                                                                   Page 2

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 4 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1             A       Yeah, but I -- he thinks -- he thinks my            12:07:51

2     profile is not as good as my straight face.                         12:07:53

3                     THE VIDEOGRAPHER:     What he said.      Do you     12:07:57

4     want to stay on or -- we can stay on.                               12:07:59

5                 EXAMINATION BY COUNSEL FOR THE DEFENDANTS               12:08:03

6     BY MR. SCHUMAN:                                                     12:08:04

7             Q       All right.     Good afternoon, Mr. Wagner.          12:08:07

8             A       Good afternoon, Mr. Schuman.                        12:08:10

9             Q       Mr. Wagner, I represent a company called            12:08:14

10    Otto Trucking LLC.           Do you know who Otto Trucking          12:08:16

11    is?                                                                 12:08:18

12            A       I do.                                               12:08:19

13            Q       Who is Otto -- what's your understanding            12:08:20

14    of who Otto Trucking is?                                            12:08:21

15            A       Well, I -- I believe it's a company that's          12:08:23

16    owned by -- principally owned by Mr. Levandowski and                12:08:25

17    Lior.                                                               12:08:32

18                    And it is in -- has signed an -- an                 12:08:34

19    acquisition of purchase agreement with Uber where                   12:08:37

20    it -- it's Uber's discretion to purchase that                       12:08:42

21    company between now and sometime in November.                And    12:08:45

22    it is a company that is focused on applying LiDAR                   12:08:48

23    technology to trucks.                                               12:08:52

24            Q       Do you know whether Otto Trucking has any           12:08:56

25    employees?                                                          12:08:58

                                                                         Page 126

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 5 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1             A       Well, my understanding is they do not, at      12:08:59

2     least from the last facts that I have.                         12:09:01

3             Q       Do you have any understanding as to            12:09:04

4     whether Otto Trucking does any research and                    12:09:04

5     development activities?                                        12:09:07

6             A       I -- I -- I don't know whether they do or      12:09:12

7     not.        I understand that Uber is advancing                12:09:15

8     development funds to them, so I -- I would think               12:09:18

9     they do.        But whether that's done with -- actually       12:09:21

10    being done by Uber and not your client, I -- I don't           12:09:25

11    know.                                                          12:09:28

12            Q       Okay.   You're not offering any opinions in    12:09:29

13    this case as to any damages caused to Waymo specific           12:09:31

14    to Otto Trucking; is that right?                               12:09:36

15            A       That's correct.                                12:09:38

16            Q       Okay.   And so then your damages -- I'm        12:09:38

17    going to walk through briefly -- not in the level of           12:09:44

18    detail that Uber's counsel did, but I just want to             12:09:46

19    walk through your -- your principal opinions in this           12:09:48

20    case.                                                          12:09:50

21                    You have offered two unjust enrichment         12:09:50

22    calculations and a -- and a reasonable royalty                 12:09:55

23    measure, correct?                                              12:09:59

24            A       That's fair.                                   12:10:00

25            Q       Okay.   The first unjust enrichment measure    12:10:01

                                                                    Page 127

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 6 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     values the accelerated development to -- that Uber          12:10:05

2     was able to achieve through the alleged                     12:10:10

3     misappropriation of these nine trade secrets, right?        12:10:13

4          A     Yes.                                             12:10:16

5          Q     And -- and your opinion -- that -- we'll         12:10:17

6     call that your first unjust enrichment opinion.             12:10:20

7                That opinion is based on internal Uber           12:10:24

8     documents showing some accelerated development,             12:10:28

9     correct?                                                    12:10:31

10         A     That's fair.                                     12:10:32

11         Q     That opinion is not based on any Otto            12:10:34

12    Trucking documents; is that right?                          12:10:36

13         A     It is not.                                       12:10:40

14         Q     So would you agree with me then that your        12:10:42

15    first unjust -- unjust enrichment theory is not             12:10:45

16    applicable to Otto Trucking?                                12:10:48

17               MR. EISEMAN:   Objection as to form.             12:10:50

18         A     You know, I -- what I would say is that          12:10:51

19    unless Uber exercises its option to purchase Otto           12:10:56

20    Trucking or shares this accelerated depreciation --         12:11:01

21    or accelerated development with Otto Trucking, then         12:11:04

22    my calculations have nothing to do with your client.        12:11:10

23         Q     (BY MR. SCHUMAN) Right.     And as we sit        12:11:15

24    here today, you know that Uber has not exercised the        12:11:15

25    option to the purchase Otto Trucking, right?                12:11:18

                                                                 Page 128

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 7 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1          A    I -- I don't know that.       But those facts     12:11:21

2     have not been brought to my attention.        And if it     12:11:23

3     had happened, I fully expect I would be aware of it.        12:11:26

4          Q    Right.    And the accelerated -- sharing the      12:11:30

5     accelerated development with Otto Trucking, what did        12:11:33

6     you mean by that?                                           12:11:36

7          A    Well, if -- if -- if as a result of Uber          12:11:36

8     accelerating development of LiDAR on their veh -- on        12:11:43

9     their vehicles for their transportation as a                12:11:46

10    service, they -- they're also -- then by Otto               12:11:48

11    Trucking -- and Otto Trucking is going to get into          12:11:51

12    the market one or two years earlier than they               12:11:54

13    otherwise would -- then I think it might be                 12:11:58

14    appropriate to your client.     But unless those facts      12:12:00

15    occur, what I have calculated has nothing to do with        12:12:03

16    your client.                                                12:12:05

17         Q    All right.    And as we sit here today, you       12:12:06

18    do know that those facts that you have just in your         12:12:07

19    last answer summarized have not occurred yet, right?        12:12:10

20         A    That's correct.                                   12:12:13

21         Q    Your second unjust enrichment calculation         12:12:14

22    is based on the cost that -- that you have opined           12:12:16

23    Uber saved in its development of autonomous vehicles        12:12:20

24    through alleged use of these nine trade secrets,            12:12:25

25    right?                                                      12:12:29

                                                                 Page 129

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 8 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1          A    Yes.                                              12:12:29

2          Q    And again, that's based on Uber documents         12:12:29

3     showing a $20 million per-month run rate for its R&D        12:12:33

4     program on autonomous vehicles, right?                      12:12:39

5          A    Yeah, documents and I believe deposition          12:12:42

6     testimony of Mr. Bares.                                     12:12:44

7          Q    Fair.   Right.    And -- and so your second       12:12:45

8     unjust enrichment calculation is not based on any           12:12:48

9     Otto Trucking-specific evidence; is that fair?              12:12:50

10         A    That is fair.                                     12:12:55

11         Q    So your second unjust enrichment                  12:12:55

12    calculation, would you agree with me, is not                12:12:57

13    applicable to Otto Trucking?                                12:13:00

14              MR. EISEMAN:     Objection as to form.            12:13:02

15         A    Yes, with the same caveats as I discussed         12:13:02

16    on the first calculation.                                   12:13:05

17         Q    (BY MR. SCHUMAN) Right.       So assume --        12:13:07

18    assume for purposes of this question that Otto              12:13:08

19    Trucking pays Uber some amount of money for the work        12:13:11

20    that Uber employees are -- are doing on                     12:13:18

21    autonomous -- the development of autonomous trucks.         12:13:22

22              Have you seen any evidence in the                 12:13:25

23    materials you reviewed as to what Otto Trucking's           12:13:28

24    burn rate is for that development?                          12:13:32

25         A    No.                                               12:13:35

                                                                 Page 130

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 9 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1          Q      Okay.    Did -- on the list of materials you    12:13:36

2     reviewed or at least considered is the Brent Schwarz        12:13:39

3     deposition.                                                 12:13:44

4                 Do you recall reviewing any portions of         12:13:45

5     Mr. Schwarz's deposition?                                   12:13:47

6          A      I personally do not.                            12:13:48

7          Q      You have a separate section of your             12:13:55

8     report -- and we were just covering this with Uber's        12:13:58

9     counsel -- unjust enrichment related to Trade Secret        12:14:02

10    No. 90.    And I think you have an $8 million unjust        12:14:04

11    enrichment figure for that; is --                           12:14:08

12         A      Yes --                                          12:14:10

13         Q      -- that right?                                  12:14:10

14         A      -- that's correct.                              12:14:11

15         Q      And that is -- that -- is that based on         12:14:12

16    any Otto Trucking documents or evidence?                    12:14:15

17         A      No.                                             12:14:17

18         Q      Does that theory have any applicability to      12:14:18

19    Otto Trucking?                                              12:14:20

20                MR. EISEMAN:     Objection as to form.          12:14:21

21         A      You know, I -- no, again, with the same         12:14:22

22    caveats.    And -- and I personally believe that my         12:14:26

23    work is only relevant unless client is -- you will          12:14:28

24    have no role at the trial, because your client will         12:14:32

25    be owned by Uber.      And I assume Uber's counsel will     12:14:35

                                                                 Page 131

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 10 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     be representing their interests at that point.            But    12:14:38

2     I -- that's only way I see my work as relevant to                12:14:41

3     your client.                                                     12:14:44

4            Q       (BY MR. SCHUMAN) Right.     So the same           12:14:49

5     caveat -- the same caveats that you're referring to              12:14:49

6     in that answer are -- are the sort of -- we'll call              12:14:51

7     them speculative future possibility that Uber                    12:14:54

8     acquires Otto Trucking and shares some of these                  12:14:58

9     benefits that you have quantified with Otto Trucking             12:15:01

10    in the future; is --                                             12:15:04

11                   MR. EISEMAN:   Objection.                         12:15:05

12           Q       (BY MR. SCHUMAN) -- that --                       12:15:05

13                   MR. EISEMAN:   Objection.     Sorry.              12:15:06

14           Q       (BY MR. SCHUMAN) Am I --                          12:15:07

15                   MR. EISEMAN:   Objection as to form.              12:15:09

16           Q       (BY MR. SCHUMAN) I didn't ask the question        12:15:09

17    yet.       Do you understand that -- do I understand your        12:15:10

18    caveats correctly?                                               12:15:14

19                   MR. EISEMAN:   Objection as to form.              12:15:15

20           A       Yes.   If you took just the                       12:15:16

21    word "speculative" out of your question, I would                 12:15:18

22    agree with what you said.                                        12:15:21

23                   I mean -- yeah, I don't know whether              12:15:24

24    they're going to get acquired or not.           But you know,    12:15:25

25    clearly your -- your client is -- is getting a lot               12:15:27

                                                                      Page 132

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 11 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     of funds from Uber.       Uber is forwarding -- committed       12:15:29

2     to forward a lot of funds to your client.           There --    12:15:32

3     there is a -- a deal done that your client -- client            12:15:34

4     will have to accept and Uber can force on your                  12:15:38

5     client, if they want to.                                        12:15:41

6                    I don't know what their mind-set is right        12:15:43

7     now, and I don't know how much development on the               12:15:45

8     truck has been done as to whether Uber believes it's            12:15:47

9     appropriate to purchase your client.                            12:15:51

10                   So I don't think it's wild speculation,          12:15:54

11    but I clearly do not know whether it will happen or             12:15:56

12    not.       But then all the caveats apply.                      12:16:00

13           Q       (BY MR. SCHUMAN) Right.    So fair enough.       12:16:03

14    Taking out the word "speculative."         I know we don't      12:16:03

15    like using that word.       The caveats you're referring        12:16:06

16    to regarding the applicability of your unjust                   12:16:09

17    enrichment damage theories, those caveats are Uber              12:16:12

18    acquires Otto Trucking and that Uber shares some of             12:16:17

19    the technology it's developing using the allegedly              12:16:21

20    misappropriated trade secrets with Otto Trucking; is            12:16:25

21    that right?                                                     12:16:28

22           A       That's -- that's -- again, that's my             12:16:28

23    conclusion -- or that would be my opinion as a                  12:16:30

24    damage expert.                                                  12:16:33

25           Q       If both of those assumptions are true,           12:16:33

                                                                     Page 133

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 12 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     then your damages opinions -- your unjust enrichment         12:16:36

2     damages opinions may have some applicability to Otto         12:16:39

3     Trucking, correct?                                           12:16:41

4               MR. EISEMAN:   Objection as to form.               12:16:44

5          A    That's fair.                                       12:16:44

6          Q    (BY MR. SCHUMAN) You also have a                   12:16:49

7     reasonable royalty rate calculation, and that                12:16:52

8     measures the amount that Uber would have agreed to           12:16:55

9     pay Waymo in this hypothetical negotiation set in            12:16:57

10    the -- somewhere in the December 15 -- August --             12:17:01

11    between December '15 and August 2016 time period,            12:17:04

12    right?                                                       12:17:08

13         A    Correct.                                           12:17:09

14         Q    You didn't do any separate calculation of          12:17:09

15    the amount that Otto Trucking would have agreed to           12:17:11

16    pay Waymo at a hypothetical negotiation set during           12:17:15

17    that same time period, correct?                              12:17:20

18         A    That is accurate.                                  12:17:22

19         Q    Okay.   And then for the reasonable royalty        12:17:23

20    calculation that you did, you start with a baseline          12:17:25

21    of Uber's unjust enrichment.      And then you adjusted      12:17:28

22    upward based on some analysis you have done of               12:17:32

23    certain of the Georgia-Pacific factors.         Namely 4,    12:17:36

24    5, 6, 8, and 11, correct?                                    12:17:38

25         A    Those are the only ones that had any               12:17:42

                                                                  Page 134

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 13 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     impact on changing the number from the baseline.             12:17:45

2     That is correct.                                             12:17:47

3          Q     And -- and Factor 5 -- this is addressed          12:17:48

4     in your report at paragraphs 399 to 401 -- that --           12:17:52

5     that factor deals with the commercial relationship           12:17:55

6     between Waymo and Uber and some documents that you           12:17:58

7     referred regarding the -- the potential competitive          12:18:02

8     relationship between those two companies, right?             12:18:08

9          A     Yes.                                              12:18:10

10         Q     That analysis in Factor 5 is -- is                12:18:11

11    inapplicable to -- to my client Otto Trucking --             12:18:13

12         A     Yeah --                                           12:18:16

13         Q     -- correct?                                       12:18:16

14         A     -- as discussed in my report, that is             12:18:16

15    correct.                                                     12:18:19

16         Q     Right.     And -- and Factor 8 deals with         12:18:20

17    expected future profitability.       And you analyzed        12:18:25

18    Waymo's and Uber's projections for profitability of          12:18:29

19    autonomous vehicles.                                         12:18:36

20               And in your view, that factor counseled in        12:18:36

21    favor of some enhancement to the baseline for the            12:18:38

22    reasonable royalty calculation, right?                       12:18:42

23         A     That's fair.                                      12:18:44

24         Q     Okay.     And -- and you were working with        12:18:45

25    Waymo and Uber projections there, not any                    12:18:48

                                                                 Page 135

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 14 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     projections from Otto Trucking, right?                       12:18:51

2          A      Correct.    I don't believe I have seen any      12:18:52

3     projections for your client --                               12:18:54

4          Q      Right.                                           12:18:56

5          A      -- and so I poss -- I could not have             12:18:56

6     possibly considered them.                                    12:18:58

7          Q      Okay.    You answered my next question, so       12:18:59

8     that'll make us go a little faster.                          12:19:01

9                 Factor 11 talks about the extent of the          12:19:04

10    use of the invention.      This is addressed at              12:19:06

11    paragraphs 424 and 428 of your report.         And again,    12:19:09

12    you find that that factor pushes the base -- the --          12:19:12

13    the reasonable royalty baseline up a little bit              12:19:13

14    because of your assumptions based on the work of             12:19:17

15    others that -- that Uber has used these trade                12:19:21

16    secrets, right?                                              12:19:24

17         A      Yes.                                             12:19:25

18         Q      And you -- you have not done or are -- at        12:19:28

19    least -- have -- have you seen any evidence of any           12:19:30

20    use of any of these trade secrets by my client, Otto         12:19:33

21    Trucking?                                                    12:19:36

22                MR. EISEMAN:    Objection as to form.            12:19:37

23         A      I have not.                                      12:19:37

24         Q      (BY MR. SCHUMAN) And so your analysis of         12:19:41

25    Factor 11 is inapplicable to my client, Otto                 12:19:42

                                                                  Page 136

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 15 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     Trucking, right?                                               12:19:46

2                 MR. EISEMAN:    Objection as to form.              12:19:47

3             A   Based on the information that I have at            12:19:48

4     this time, that is correct.                                    12:19:50

5             Q   (BY MR. SCHUMAN) Okay.       Mr. Wagner, if the    12:19:53

6     jury finds that -- and this is the hypothetical, so            12:19:55

7     it's -- follow me here.      If the jury finds that Uber       12:19:57

8     and Ottomotto -- strike that.       I'm going to start         12:20:01

9     over.                                                          12:20:05

10                Hypothetical:    If at trial in this case          12:20:05

11    the jury finds in favor of Uber -- Uber and                    12:20:06

12    Ottomotto -- so a defense verdict for them -- but              12:20:10

13    against Otto Trucking on liability, what's your                12:20:13

14    opinion as to the damages that Waymo would be                  12:20:17

15    entitled to as to my client, Otto Trucking?                    12:20:20

16                MR. EISEMAN:    Objection as to form.              12:20:23

17            A   I would need more facts to know if there's         12:20:24

18    any relevance of what I have done would apply to               12:20:25

19    your client in that hypothetical.                              12:20:28

20            Q   (BY MR. SCHUMAN) So as you sit here today          12:20:30

21    based on the work you have done so far up to and               12:20:32

22    including today, you don't have an opinion of what             12:20:35

23    damages Waymo would be entitled to under that                  12:20:38

24    hypothetical verdict --                                        12:20:40

25                MR. EISEMAN:    Objection.                         12:20:41

                                                                    Page 137

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 16 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1          Q      (BY MR. SCHUMAN) -- is that fair?                12:20:41

2                 MR. EISEMAN:   Objection as to form.             12:20:43

3          A      I do not.                                        12:20:43

4          Q      (BY MR. SCHUMAN) In -- in response to some       12:20:44

5     of the questions you got from Uber's counsel, you --         12:20:50

6     you mentioned that you personally spent                      12:20:55

7     approximately 64 hours total working on -- working           12:20:58

8     on your opinions in this case.      Obviously, your          12:21:01

9     staff spent many more hours than that.                       12:21:04

10                Approximately what percentage of your            12:21:06

11    64 hours, Mr. Wagner, did you spend focusing on              12:21:09

12    calculating damages specific to my client, Otto              12:21:14

13    Trucking?                                                    12:21:16

14         A      Zero.                                            12:21:17

15         Q      Just bear with me a second.                      12:21:25

16         A      But I could -- the approximate -- it's           12:21:27

17    exactly 64.0 hours through September 15.         And it's    12:21:30

18    been 13.4 hours since then before today.                     12:21:36

19         Q      I would --                                       12:21:39

20         A      -- between September 15 and today.               12:21:40

21         Q      In response to some questions from Uber's        12:21:44

22    counsel, I think you made clear that your damages            12:21:45

23    are based on Uber's use of -- alleged use of the             12:21:46

24    trade secrets in its development of its autonomous           12:21:53

25    vehicles.                                                    12:21:56

                                                                  Page 138

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 17 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                If the evidence at trial shows that my             12:22:01

2     client, Otto Trucking, has not used any of those              12:22:04

3     trade secrets, would you agree with me that your              12:22:07

4     opinions are irrelevant to Otto Trucking?                     12:22:10

5                MR. EISEMAN:    Objection as to form.              12:22:13

6          A     I'm not giving you a legal opinion.         But    12:22:16

7     as -- my judgment as a damage expert, you are                 12:22:17

8     correct.                                                      12:22:20

9          Q     (BY MR. SCHUMAN) You mentioned that you            12:22:29

10    had documents in this case from Uber with its own             12:22:31

11    modeling of the benefits of -- of -- well, let me --          12:22:38

12    let me ask it -- strike that.      Let me start that          12:22:44

13    question again.                                               12:22:47

14               Do you remember some testimony you gave in         12:22:48

15    response to Uber's counsel where you characterized            12:22:49

16    some of the information you got from -- that you              12:22:52

17    were able to review from Uber as the Rosetta Stone            12:22:55

18    in your field?                                                12:22:57

19               Do you remember that --                            12:22:59

20         A     I --                                               12:22:59

21         Q     -- testimony?                                      12:22:59

22         A     -- do remember that.                               12:23:00

23         Q     And -- and what is the information again           12:23:01

24    that you characterize as being the Rosetta Stone in           12:23:03

25    your field?                                                   12:23:05

                                                                   Page 139

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 18 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1            A       Well, you know, I -- well, let me -- let            12:23:06

2     me give you an example of another case that I                      12:23:07

3     testified in last year in a similar fact situation                 12:23:10

4     of this case where there's no product in the market                12:23:13

5     yet.       There's regulatory approvals that need to be            12:23:16

6     done that weren't done yet; that there would be no                 12:23:20

7     commercialization for years into the future.              And I    12:23:21

8     had the business plans of the company that took the                12:23:24

9     trade secrets.                                                     12:23:30

10                   Now, there they provided me the model, and          12:23:31

11    they never made a calculation of what the impact                   12:23:36

12    would be on them to accelerate the development by                  12:23:39

13    any amount of time.        I had to get into their model,          12:23:43

14    understand the logic, and make that calculation                    12:23:46

15    myself.                                                            12:23:47

16                   In this case I have the same thing in that          12:23:49

17    I have projections done at the time of the alleged                 12:23:51

18    theft by the party who was alleged to have taken the               12:23:55

19    trade secrets.                                                     12:23:59

20                   But they have even gone to the next step            12:24:01

21    of actually quantifying the impact of acceleration,                12:24:04

22    and so that's why I say it's the Rosetta Stone.                    12:24:07

23    Normally I have to do more work than I did in this                 12:24:09

24    case, but Uber has done it for me.                                 12:24:12

25           Q       Right.   And have you seen any similar              12:24:17

                                                                        Page 140

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 19 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     documents from my client, Otto Trucking?                             12:24:20

2            A       I knew that was next question.         The answer     12:24:23

3     is no.       And you're closing the loop.                            12:24:25

4                    MR. SCHUMAN:     Why don't we take a                  12:24:32

5     two-minute break.       I don't think I have anything                12:24:33

6     more, but why don't we just --                                       12:24:36

7                    MR. BERRY:     I actually have a couple of            12:24:36

8     questions.                                                           12:24:38

9                    MR. SCHUMAN:     Well, I'm not sure I'm done          12:24:38

10    yet.       I just want to --                                         12:24:40

11                   MR. BERRY:     Okay.                                  12:24:41

12                   MR. SCHUMAN:     -- take a two-minute break           12:24:41

13    and make sure.       And then if you have something else.            12:24:41

14                   MR. BERRY:     Okay.                                  12:24:44

15                   MR. SCHUMAN:     -- you guys can take that            12:24:45

16    up.                                                                  12:24:46

17                   THE VIDEOGRAPHER:      It's 12:24 p.m.       We're    12:24:47

18    going off the record.                                                12:24:49

19                   (A break was taken from 12:24 p.m. to                 12:24:51

20    12:28 p.m.)                                                          12:25:12

21                   THE VIDEOGRAPHER:      We are back on the             12:28:09

22    record.       It's 12:28 p.m.                                        12:28:09

23           Q       (BY MR. SCHUMAN) Mr. Wagner, did either               12:28:15

24    the Quinn firm or Waymo ask you or your firm to                      12:28:17

25    prepare any damages opinions specific to my client,                  12:28:22

                                                                          Page 141

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 20 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     Otto Trucking?                                                12:28:27

2          A       I don't recall that specific instruction.        12:28:28

3          Q       As you sit here today, do you plan to do         12:28:31

4     any work between now and the time of trial on                 12:28:33

5     developing opinions regarding damages specific to my          12:28:38

6     client, Otto Trucking?                                        12:28:45

7          A       No.                                              12:28:46

8                  MR. SCHUMAN:     Okay.   I have no further       12:28:47

9     questions for you.        Thank you for your time.            12:28:49

10         A       Thank you.                                       12:28:52

11                 MR. EISEMAN:     Mr. Berry, what do you          12:28:56

12    consider this -- these questions?          Do you consider    12:28:58

13    them to be redirect?                                          12:28:59

14                 MR. BERRY:     I haven't even thought about      12:29:02

15    how to characterize it.                                       12:29:03

16             EXAMINATION BY COUNSEL FOR THE DEFENDANTS            12:29:08

17    BY MR. BERRY:                                                 12:29:12

18         Q       Mr. Wagner, I had a -- a couple of               12:29:12

19    questions.     The first is:     Your opinions in this        12:29:13

20    case assume that Uber is going to go to market and            12:29:15

21    commercialize its AV technology using the Fuji                12:29:19

22    LiDAR, right?                                                 12:29:23

23                 MR. EISEMAN:     Objection as to form.           12:29:24

24         A       I -- again, I -- I think that's assumed.         12:29:24

25    But again, that's a better question for                       12:29:27

                                                                   Page 142

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-2 Filed 01/28/19 Page 21 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1            I, MARY J. GOFF, CSR No. 13427, Certified
2     Shorthand Reporter of the State of California,
3     certify;
4            That the foregoing proceedings were taken
5     before me at the time and place herein set forth, at
      which time the witness declared under penalty of
6     perjury; that the testimony of the witness and all
7     objections made at the time of the examination were
8     recorded stenographically by me and were thereafter
9     transcribed under my direction and supervision; that
10    the foregoing is a full, true, and correct
11    transcript of my shorthand notes so taken and of the
12    testimony so given;
13           That before completion of the deposition,
14    review of the transcript (              ) was (XX) was not
15    requested:       (     ) that the witness has failed or
      refused to approve the transcript.
16           I further certify that I am not financially
17    interested in the action, and I am not a relative or
18    employee of any attorney of the parties, nor of any
19    of the parties.
20           I declare under penalty of perjury under the
21    laws of California that the foregoing is true and
22    correct, dated this 23rd day of September, 2017.
23
24
              <%signature%>
25            MARY J. GOFF, CSR No. 13427

                                                               Page 145

                               Veritext Legal Solutions
                                    866 299-5127
        Case 3:17-cv-00939-WHA Document 2689-3 Filed 01/28/19 Page 1 of 7



 1   Neel Chatterjee (SBN 173985)
     nchatterjee@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     135 Commonwealth Drive
 3   Menlo Park, California 94025
     Tel.: +1 650 752 3100
 4   Fax.: +1 650 853 1038
 5   Brett Schuman (SBN 189247)
     bschuman@goodwinlaw.com
 6   Shane Brun (SBN 179079)
     sbrun@goodwinlaw.com
 7   Rachel M. Walsh (SBN 250568)
     rwalsh@goodwinlaw.com
 8   GOODWIN PROCTER LLP
     Three Embarcadero Center
 9   San Francisco, California 94111
     Tel.: +1 415 733 6000
10   Fax.: +1 415 677 9041
11   Hong-An Vu (SBN 266268)
     hvu@goodwinlaw.com
12   GOODWIN PROCTER LLP
     601 S. Figueroa Street, 41st Floor
13   Los Angeles, California 90017
     Tel.: +1 213 426 2500
14   Fax.: +1 213 623 1673
                                                    UNREDACTED VERSION OF
15   Attorneys for Defendant: Otto Trucking LLC     DOCUMENT SOUGHT TO BE SEALED

16                                 UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
18

19   Waymo LLC,                                     Case No. 3:17-cv-00939-WHA

20                  Plaintiff,                      DEFENDANT OTTO TRUCKING LLC’S
                                                    OPPOSITION TO PLAINTIFF WAYMO
21          v.                                      LLC’S MOTION TO EXCLUDE OTTO
                                                    TRUCKING’S DAMAGES EXPERT
22   Uber Technologies, Inc.; Ottomotto LLC; Otto   JAMES MALACKOWSKI PURSUANT TO
     Trucking LLC,                                  RULE 702 AND DAUBERT
23
                    Defendants.                     Date:         September 27, 2017
24                                                  Time:         8:00 a.m.
                                                    Courtroom: 8 (19th Floor)
25                                                  Judge:        Hon. William Alsup
                                                    Trial:        October 10, 2017
26
                                                    Filed/Lodged Concurrently with:
27                                                  1. Declaration of Neel Chatterjee

28

     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                 CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
          Case 3:17-cv-00939-WHA Document 2689-3 Filed 01/28/19 Page 2 of 7



 1   I.      INTRODUCTION
 2           Otto Trucking respectfully requests that the Court deny Waymo’s motion to exclude Otto
 3   Trucking’s damages expert, James Malackowski. Mr. Malackowski is a preeminent licensing and
 4   damages expert with 30 years of experience. Waymo does not challenge Mr. Malackowski’s
 5   qualifications. Nor does Waymo even attempt to discuss the record evidence and reasoning that
 6   support Mr. Malackowski’s damages opinions. Instead, Waymo asks the Court to exclude Mr.
 7   Malackowski’s damages opinions related to Otto Trucking based solely on the ground that his
 8   opinions are allegedly improper legal conclusions.1 Waymo is incorrect.
 9           In this litigation — indeed, in its current motion — Waymo has openly admitted that it has
10   no specific damages theory as related to Otto Trucking. See Waymo’s Motion to Exclude Otto
11   Trucking’s Damages Expert James Malackowski Pursuant to Rule 702 and Daubert (“Mot.”). at 4.
12   Consistent with this admission, Waymo’s expert, Michael Wagner, sets forth damages opinions for
13   unjust enrichment and reasonable royalty based only on facts relating to Uber and Ottomotto — not
14   Otto Trucking. For Otto Trucking, Mr. Wagner readily admits he cannot quantify any damages,
15   royalties or unjust enrichment. In his deposition, Mr. Wagner went so far as to say he has not even
16   investigated whether any compensation is due. In response to Mr. Wagner’s report, Mr.
17   Malackowski explains that (1) there should be no separate damages against Otto Trucking for any
18   alleged misappropriation and, relatedly, (2) Mr. Wagner has failed to address any separate recovery
19   from Otto Trucking. These are not legal conclusions, and there really should be no dispute that Mr.
20   Malackowski is permitted to analyze and criticize the methodology of Waymo’s experts.
21           Despite no evidence of any calculation by Mr. Wagner, Waymo nevertheless takes issue with
22   Mr. Malackowski’s opinions because he does not address its purported damages theories based on
23   joint and several liability and vicarious liability. See id. Oddly enough, these liability issues are
24   legal issues that Mr. Malackowski properly did not address (and that have already been presented to
25   the Court, see Dkt. No. 1423 at 19-20; Dkt. No. 1637 at 8-14) (briefing on Otto Trucking’s summary
26
     1
       Mr. Malackowski’s report contains additional opinions relating to (a) the unreliability of Mr.
27   Wagner’s unjust enrichment opinions, (b) Mr. Wagner’s failure to demonstrate that a permanent
     injunction is appropriate, and (c) the unreliability of the opinions of Waymo’s other expert, Jim
28   Timmins. Waymo has not sought to exclude any of these opinions.
                                                        1
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                         CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
           Case 3:17-cv-00939-WHA Document 2689-3 Filed 01/28/19 Page 3 of 7



 1   judgment motion)). Indeed, Waymo’s own expert Mr. Wagner does not discuss joint and several
 2   liability or vicarious liability in his report. It thus appears that Waymo, through this motion, is
 3   improperly attempting to have these legal liability issues adjudged in its favor. But it is well-settled
 4   that a Daubert motion cannot be used in this fashion. See, e.g., Colton Crane Co., LLC v. Terex
 5   Cranes Wilmington, Inc., No. CV 08-8525 PSG (PJWx), 2010 WL 2035800, at *1 (C.D. Cal. May
 6   19, 2010) (“[M]otions in limine should not be used as disguised motions for summary judgment.”).
 7            In short, Mr. Malackowski’s opinions are both based on the specific facts of this case and
 8   responsive to Mr. Wagner’s report. These opinions are within the purview of Rule 702 and should
 9   be heard by a jury in open court. Waymo’s motion should be denied.
10   II.      MR. MALACKOWSKI’S OPINIONS
11            Mr. Malackowski sets forth two opinions in his expert report related to damages as to Otto
12   Trucking: (1) there should be no separate damages recovery from Otto Trucking, see Declaration of
13   Neel Chatterjee (“Chaterjee Decl.”), Ex. 1 (“Malackowski Rept.”) at 41-43; and (2) Waymo’s
14   expert, Mr. Wagner, fails to separately address monetary recovery from Otto Trucking, see id. at 43-
15   50.
16            First, Mr. Malackowski opines that there should be no separate recovery against Otto
17   Trucking. He explains that, under the facts of this case, any recovery against Uber or Ottomotto will
18   resolve Waymo’s claims such that Waymo will be fully compensated for any alleged
19   misappropriation. In particular, Mr. Malackowski discusses three possible factual scenarios in the
20   case:
21            Regardless of the outcome of this litigation, it will satisfy Waymo’s claim against
              Otto Trucking. First, should Waymo prevail on the merits of this case and be granted
22            an injunction, Uber will be precluded from utilizing the subject matter of the asserted
              trade secrets, and the AV-related technology licensed from Uber to Otto Trucking
23            would consequently exclude the asserted trade secrets.
24            Second, if Waymo prevails on the merits of this case but is denied an injunction, the
              monetary recovery Waymo receives from Uber would satisfy Waymo with respect to
25            all uses Uber makes of the alleged trade secrets, including those of its non-exclusive
              licensee, Otto Trucking. As set forth above, there is no record evidence that Otto
26            Trucking has or will achieve any cost savings of its own relating to the alleged use of
              the asserted trade secrets.
27

28
                                                       2
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                         CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
        Case 3:17-cv-00939-WHA Document 2689-3 Filed 01/28/19 Page 4 of 7



 1           Third, if Waymo loses on the merits of this case, then the fact finder would have
             concluded that neither Uber or Otto Trucking misappropriated the alleged trade
 2           secrets, and no recovery will be due Waymo from Uber or Otto Trucking.
 3

 4   Id. at 43.

 5           Second, Mr. Malackowski details how Mr. Wagner failed to address separate monetary

 6   recovery from Otto Trucking. Mr. Malackowski first directs attention to Mr. Wagner’s assertion that

 7   there are certain measures of damages for Otto Trucking that he could not quantify:

 8           The Wagner Report fails to address monetary recovery from Otto Trucking.
             According to Mr. Wagner:
 9
             “other benefits to Defendants that I cannot quantify at this time include:
10
                  •   The unjust enrichment to Otto Trucking based on the potential consideration
11                    to be paid if Uber exercises its option to acquire Otto Trucking.
12                •   The unjust enrichment to Otto Trucking or Uber based on employing LiDAR
                      systems with reduced expenses in the future…”
13

14   Id. at 43 (quoting Wagner Rept. at 121). Mr. Malackowski further explains that, in addition to these

15   excluded calculations, Mr. Wagner’s unjust enrichment and reasonable royalty calculations do not

16   take into account any facts related to Otto Trucking. See id. at 43 (“Wagner also failed to address

17   Otto Trucking in either of his alternative measures of unjust enrichment.”), 44 (“Mr. Wagner

18   likewise fails to address Otto Trucking in his reasonable royalty analysis[.]”). As Mr. Malackowski

19   points out, “[t]he introduction to Mr. Wagner’s unjust enrichment analysis in fact confirms that his

20   analyses do not relate to Otto Trucking”:

21           “I discuss and quantify unjust enrichment to Uber measured in two alternative ways:
             measured by accelerated AV development and measured by saved development
22           expenses. I also discuss unjust enrichment to Ottomotto measured by the acquisition
             by Uber. I also discuss other ways in which the Defendants have been unjustly
23           enriched that I’m unable to quantify at this time.”
24   Id. at 43-44 (quoting Wagner Rept. at 103-104; emphasis in Malackowski Rept.).

25           Mr. Wagner has since confirmed at deposition that he did no separate work or analysis as to

26   Otto Trucking. See Chatterjee Decl., Ex. 2 (Wagner Rough Dep. Tr.) at 123:25–124:4 (“Q. Okay.

27   You’re not offering any opinions in this case as to any damages caused to Waymo specific to [ ] Otto

28   Trucking; is that right? A. That’s correct.”), 135:7-11 (“Q. Approximately what percentage of your
                                                      3
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                        CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
        Case 3:17-cv-00939-WHA Document 2689-3 Filed 01/28/19 Page 5 of 7



 1   64 hours, Mr. Wagner, did you spend focusing on calculating damages specific to my client, Otto
 2   Trucking? A. Zero.”), 131:7-11 (“Q. You didn’t do any separate calculation of the amount that Otto
 3   Trucking would have agreed to pay Waymo at a hypothetical negotiation set during that same time
 4   period, correct? A. That is accurate.”).
 5   III.   ARGUMENT
 6          Mr. Malackowski’s expert opinions are based upon his extensive prior experience, tied
 7   directly to facts of the case, and directly responsive to Mr. Wagner’s damages opinions. Moreover,
 8   Mr. Malackowski’s responsive opinions are precisely the types of opinions contemplated by the
 9   Federal Rules. See, e.g., Nehara v. California, No. 1:10-CV-00491 JLT, 2013 WL 5670867, at *2
10   (E.D. Cal. Oct. 16, 2013) (“A party may file a ‘rebuttal’ expert report to ‘contradict or rebut
11   evidence’ offered by another party in its initial expert disclosures.”) (citing Fed. R. Civ. P.
12   26(a)(2)(D)(ii)). Mr. Malackowski should be permitted to testify before the jury as to these
13   opinions, as such testimony will assist the jury in understanding Mr. Wagner’s opinions as well as
14   the evidence (or lack thereof) that Waymo sets forth to support its damages against Otto Trucking.
15   See Fed. R. Evid. 702.
16          Setting aside its broad complaints of improper legal conclusions, Waymo fails to provide any
17   specific analysis as to how Mr. Malackowski’s opinions constitute legal conclusions. Waymo’s
18   single cited case, Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051 (9th Cir. 2008),
19   highlights the deficiencies in its “legal conclusion” argument. In that case, the expert’s excluded
20   testimony all related to improper recitations and applications of the law. The district court excluded
21   the following legal explanations and conclusions :
22          (1) sections that discuss the UCC and/or apply the UCC to the facts of this case; (2)
            sections that discuss non-UCC law and/or apply non-UCC law to the facts of this
23          case; (3) sections that discuss agency law and/or apply agency law to the facts of this
            case; (4) sections that discuss the parties' legal rights, duties, and obligations under
24          the law; (5) sections that label the parties' actions as “wrongful” or “intentional”
            under the law; and (6) sections that discuss the appropriate formula to calculate
25          damages under the law.
26   Id. at 1058. Here, in contrast, Mr. Malackowski does not recite or explain any laws in his expert
27   report, nor does he attempt to apply any laws. And Waymo certainly has not identified any such
28
                                                       4
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                          CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
        Case 3:17-cv-00939-WHA Document 2689-3 Filed 01/28/19 Page 6 of 7



 1   laws in its motion. To the contrary, as discussed above, Mr. Malackowski’s report is limited to
 2   interpretation of the facts of this case and the theories presented in the Wagner report.
 3             Waymo’s arguments related to joint and several liability and vicarious liability can be
 4   summarily dismissed. See Mot. at 4-5. Those legal issues are not discussed by either parties’
 5   damages expert and are entirely unrelated to Mr. Malackowski’s qualifications or the soundness of
 6   his methodology under Rule 702 or Daubert. Waymo can litigate the merits of its liability theories
 7   outside the context of a Daubert motion.
 8   IV.       CONCLUSION
 9             For the reasons set forth above, Waymo’s motion to exclude Mr. Malackowski should be
10   denied.
11
     Dated: September 22, 2017                     Respectfully submitted,
12

13                                                 By:       /s/ Neel Chatterjee
                                                             Neel Chatterjee
14                                                           nchatterjee@goodwinlaw.com
                                                             Brett Schuman
15                                                           bschuman@goodwinlaw.com
                                                             Shane Brun
16                                                           sbrun@goodwinlaw.com
                                                             Rachel M. Walsh
17                                                           rwalsh@goodwinlaw.com
                                                             Hong-An Vu
18                                                           hvu@goodwinlaw.com
                                                             GOODWIN PROCTER LLP
19
                                                   Attorneys for Defendant: Otto Trucking LLC
20

21

22

23

24

25

26

27

28
                                                         5
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                         CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
       Case 3:17-cv-00939-WHA Document 2689-3 Filed 01/28/19 Page 7 of 7


1
                                       CERTIFICATE OF SERVICE
2

3       I hereby certify that I electronically filed the foregoing document including all of its
4    attachments with the Clerk of the Court for the United States District Court for the Northern
5    District of California by using the CM/ECF system on September 22, 2017. I further certify that
6    all participants in the case are registered CM/ECF users and that service of the publicly filed
7    documents will be accomplished by the CM/ECF system.
8       I certify under penalty of perjury that the foregoing is true and correct. Executed on
9    September 22, 2017.
10                                                       /s/ Neel Chatterjee
                                                                    NEEL CHATTERJEE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     6
     DEFENDANT OTTO TRUCKING’S OPPOSITION TO WAYMO LLC’S                       CASE NO. 3:17-CV-00939
     MOTION TO EXCLUDE OTTO TRUCKING’S DAMAGES EXPERT
Case 3:17-cv-00939-WHA Document 2689-4 Filed 01/28/19 Page 1 of 7




                EXHIBIT




    815('$&7('9(56,21
       2)'2&80(17
    628*+772%(6($/('




                EXHIBIT
       Case 3:17-cv-00939-WHA Document 2689-4 Filed 01/28/19 Page 2 of 7



                                      2714429AMG.txt



           1           ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT
           2
09:34:28   3                THE VIDEOGRAPHER:     Good morning.   We are

09:34:29   4   going on the record at 9:34, on September 22 of the
09:34:35   5   Year 2017.     Please understand microphones are very
09:34:42   6   sensitive, and they may pick up whispering ad

09:34:44   7   private conversations and cellular interference.

09:34:49   8                Please turn off your cell phones or place
09:34:51   9   them away from the microphones, as they may
09:34:54 10    interfere with the audio.        Audio and video recording

09:34:57 11    will continue to take place unless all parties agree

09:35:01 12    to go off of the record.
09:35:03 13                 This is Disc 1, Volume I in the video

09:35:06 14    deposition of Michael J. Wagner, taken by counsel

09:35:10 15    for Defendants in the matter of Waymo LLC v. Uber

09:35:16 16    Technologies.     It's filed in the United States

09:35:19 17    District Court, for the Northern District of
09:35:21 18    California, Case No. 17-cv-00939-WHA.

09:35:29 19                 This is being taken at Morrison &

09:35:31 20    Foerster.     They're at 425 Market Street in
09:35:35 21    San Francisco.     My name is Kevin Foor, and I am here
09:35:40 22    with Mary Goff-Sharma, and we are from Veritext.

09:35:45 23    I'm not related to any party nor am I financially

09:35:49 24    interested in the outcome in any way.
09:35:52 25                 Counsel and -- and all present in the




                                                                            1


           1           ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT
                                        Page 1
       Case 3:17-cv-00939-WHA Document 2689-4 Filed 01/28/19 Page 3 of 7



                                          2714429AMG.txt
12:08:16 23    Otto Trucking LLC.        Do you know who Otto Trucking
12:08:18 24    is?
12:08:19 25            A     I do.




                                                                            123



           1               ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT

12:08:20   2           Q     Who is Otto what's your understanding of
12:08:22   3   what Otto Trucking is?
12:08:23   4           A     Well, I -- I believe it's a company that's

12:08:25   5   owned by -- principally owned by Mr. Levandowski and

12:08:32   6   Lior.
12:08:34   7                 And it is in -- has signed an -- an

12:08:37   8   acquisition of purchase agreement with Uber where it

12:08:43   9   it's Uber's discretion to purchase that company

12:08:46 10    between now and sometime in November.        And it is a

12:08:49 11    company that is focused on applying LiDAR technology
12:08:53 12    to trucks.

12:08:56 13            Q     Do you know whether Otto Trucking has any

12:08:58 14    employees?
12:08:59 15            A     Well, my understanding is they do not at
12:09:01 16    least from the last facts that I have.

12:09:04 17            Q     Do you have any understanding of as to

12:09:04 18    whether Otto Trucking does any research and
12:09:07 19    development activities?
12:09:12 20            A     I -- I I don't know whether they do or not
12:09:16 21    I understand that Uber is advancing development

12:09:18 22    funds to them.        So I -- I would think they do.   But
12:09:22 23    whether that's done with actually being done by Uber

12:09:26 24    and not your client, I don't know.

                                            Page 116
       Case 3:17-cv-00939-WHA Document 2689-4 Filed 01/28/19 Page 4 of 7



                                        2714429AMG.txt
12:09:29 25        Q       Okay.    You're not offering any opinions in




                                                                          124



           1              ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT

12:09:31   2   this case as to any damages caused to Waymo specific

12:09:36   3   to oath Otto Trucking; is that right?

12:09:38   4       A       That's correct.
12:09:38   5        Q       Okay.   And so then your damages -- I'm
12:09:44   6   going to walk through briefly -- not in the level of

12:09:46   7   detail that Uber's counsel did -- but I just want to

12:09:48   8   walk through you principal opinions in this case.
12:09:50   9                You have offered two unjust enrichment

12:09:55 10    unjust enrichment calculations and a reasonable

12:09:58 11    royalty measure, correct?

12:10:00 12         A       That's fair.

12:10:01 13         Q       Okay.   The first unjust enrichment measure
12:10:05 14    values the accelerated development to -- that Uber

12:10:10 15    was able to achieve through the alleged

12:10:13 16    misappropriation of these nine trade secrets, right?
12:10:16 17         A       Yes.
12:10:17 18         Q       And -- and your opinion -- that -- we'll

12:10:20 19    call that your first unjust enrichment opinion.

12:10:24 20                 That opinion is based upon internal Uber
12:10:28 21    documents showing some accelerated development,
12:10:31 22    correct?
12:10:32 23         A       That's fair.

12:10:34 24         Q       That opinion is not based upon any Otto
12:10:36 25    Trucking documents; is that right?



                                           Page 117
       Case 3:17-cv-00939-WHA Document 2689-4 Filed 01/28/19 Page 5 of 7



                                     2714429AMG.txt
12:16:07   8   that word -- the caveats you're referring to

12:16:09   9   regarding the applicability of your unjust
12:16:12 10    enrichment damage theories, those caveats are Uber
12:16:17 11    acquires Otto Trucking and that Uber shares some of

12:16:21 12    the technology it's developing using the allegedly
12:16:25 13    misappropriated trade secrets with Otto Trucking; is
12:16:28 14    that right?

12:16:28 15         A     That's -- that's -- again, that's my

12:16:30 16    conclusion -- or that would be my opinion as a
12:16:33 17    damages expert.
12:16:33 18         Q     If both of those assumptions are true,

12:16:36 19    then your damages opinions -- your unjust enrichment

12:16:39 20    damages opinions may have some applicability to Otto
12:16:41 21    Trucking, correct?

12:16:44 22               MR. EISEMAN:   Objection as to form.

12:16:44 23         A     That's fair.

12:16:49 24         Q     (BY MR. BERRY) You also have a reasonable

12:16:53 25    royalty rate calculation.    And that measures the




                                                                      131


           1            ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT

12:16:55   2   amount that Uber would have agreed to pay Waymo in
12:16:58   3   this hypothetical negotiation set in the --
12:17:01   4   somewhere in the December 15 -- August -- between

12:17:05   5   December '15 and August 2016 time period, right?
12:17:09   6        A     Correct?

12:17:09   7       Q     You didn't do any separate calculation of
12:17:11   8   the amount that Otto Trucking would have agreed to

12:17:15   9   pay Waymo at a hypothetical negotiation set during
                                       Page 123
       Case 3:17-cv-00939-WHA Document 2689-4 Filed 01/28/19 Page 6 of 7



                                         2714429AMG.txt

12:17:20 10    that same time period, correct?
12:17:22 11        A       That is accurate.
12:17:23 12         Q       Okay.     And then for the reasonable royalty
12:17:25 13    calculation that you did, you start with a baseline

12:17:28 14    of Uber's unjust enrichment.        And then you adjusted
12:17:32 15    upward based on some analysis you have done of
12:17:36 16    certain of the Georgia-Pacific factors.        Namely 4,

12:17:38 17    5, 6, 8, and 11, correct?

12:17:42 18         A       Those are the only ones that had any
12:17:45 19    impact on changing the number from the baseline.
12:17:47 20    That is correct.

12:17:48 21         Q       And -- and Factor 5 -- this is addressed

12:17:52 22    in your report at paragraphs 399 to 401 -- that --
12:17:55 23    that factor deals with the commercial relationship

12:17:58 24    between Waymo and Uber and some documents that you

12:18:02 25    referred regarding the -- the potential competitive




                                                                            132


           1              ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT

12:18:08   2   relationship between those two companies, right?
12:18:10   3        A       Yes.

12:18:11   4        Q       That analysis in Factor 5 is -- is
12:18:13   5   inapplicable to -- to my client Otto Trucking --
12:18:16   6        A       Yeah --

12:18:16   7        Q       -- right?
12:18:16   8        A       -- as discussed in my report, that is

12:18:19   9   correct.
12:18:20 10         Q       Right.     And -- and Factor 8 deals with
12:18:25 11    expected future profitability. And you analyzed
                                       Page 124
       Case 3:17-cv-00939-WHA Document 2689-4 Filed 01/28/19 Page 7 of 7



                                        2714429AMG.txt
12:20:30 16         Q      So as we sit here today based on the work

12:20:33 17    you have done so far up to and including today, you
12:20:36 18    don't have an opinion of what damages Waymo would be
12:20:39 19    entitled to under that hypothetical verdict --

12:20:41 20                MR. EISEMAN:    Objection.
12:20:41 21         Q      -- is that fair (talking over each other
12:20:42 22    -- check *)?

12:20:43 23                MR. EISEMAN:    Objection as to form.

12:20:43 24         A      I do not.
12:20:44 25         Q      (BY MR. SCHUMAN) In -- in response to some




                                                                             135



           1            ROUGH ASCII--NOT FINAL CERTIFIED TRANSCRIPT
12:20:50   2   of the questions you got from Uber's counsel, you --

12:20:55   3   you mentioned that you personally spent

12:20:58   4   approximately 64 hours total working on -- working

12:21:01   5   on your opinions in this case.      Obviously, your
12:21:04   6   staff spent many more hours than that.

12:21:06   7               Approximately what percentage of your

12:21:09   8   64 hours, Mr. Wagner, did you spend focusing on

12:21:14   9   calculating damages specific to my client, Otto

12:21:16 10    Trucking?
12:21:17 11        A       Zero.
12:21:25 12         Q      Just bear with me a second.

12:21:27 13         A      But I could approximate -- it's exactly
12:21:31 14    64.0 hours through September 15.         And it's been 13.4

12:21:39 15    hours since then before today
12:21:39 16         Q      I would --
12:21:40 17         A      -- between September 15 and today (talking
                                         Page 127
Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 1 of 21




    UNREDACTED
 VERSION OFEXHIBIT
 SOUGHT TO BE FILED
  UNDER SEAL,1,76
      (17,5(7<
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 2 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                     UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3                         SAN FRANCISCO DIVISION
4
      ___________________________________
5     WAYMO LLC,                                          )
6                       Plaintiff,                        )
7         vs.                                             ) Case No.
8     UBER TECHNOLOGIES, INC.;                            ) 17-cv-00939-WHA
9     OTTOMOTTO, LLC; OTTO TRUCKING LLC, )
10                     Defendants.                        )
      ___________________________________)
11
12              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
13
14              VIDEOTAPED DEPOSITION OF MICHAEL J. WAGNER
15                      San Francisco, California
16                     Friday, September 22, 2017
17                                  Volume I
18
19
20    Reported by:
21    MARY J. GOFF
22    CSR No. 13427
23    Job No. 2714429
24
25    PAGES 1-145

                                                                   Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 3 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                     UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                         SAN FRANCISCO DIVISION
4
5     ___________________________________
6     WAYMO LLC,                                          )
7                       Plaintiff,                        )
8         vs.                                             ) Case No.
9     UBER TECHNOLOGIES, INC.;                            ) 17-cv-00939-WHA
10    OTTOMOTTO, LLC; OTTO TRUCKING LLC, )
11                     Defendants.                        )
12    ___________________________________)
13
14                      HIGHLY CONFIDENTIAL
15
16          Videotaped Deposition of MICHAEL J. WAGNER,
17          Volume I, taken on behalf of Defendants,
18          at Morrison & Foerster, 425 market Street,
19          33rd Floor, San Francisco, beginning at
20          9:34 a.m. and ending at 12:30 p.m., on
21          September 22, 2017, before MARY GOFF, Certified
22          Shorthand Reporter No. 13427.
23
24
25

                                                                   Page 2

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 4 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1             A       Yeah, but I -- he thinks -- he thinks my            12:07:51

2     profile is not as good as my straight face.                         12:07:53

3                     THE VIDEOGRAPHER:     What he said.      Do you     12:07:57

4     want to stay on or -- we can stay on.                               12:07:59

5                 EXAMINATION BY COUNSEL FOR THE DEFENDANTS               12:08:03

6     BY MR. SCHUMAN:                                                     12:08:04

7             Q       All right.     Good afternoon, Mr. Wagner.          12:08:07

8             A       Good afternoon, Mr. Schuman.                        12:08:10

9             Q       Mr. Wagner, I represent a company called            12:08:14

10    Otto Trucking LLC.           Do you know who Otto Trucking          12:08:16

11    is?                                                                 12:08:18

12            A       I do.                                               12:08:19

13            Q       Who is Otto -- what's your understanding            12:08:20

14    of who Otto Trucking is?                                            12:08:21

15            A       Well, I -- I believe it's a company that's          12:08:23

16    owned by -- principally owned by Mr. Levandowski and                12:08:25

17    Lior.                                                               12:08:32

18                    And it is in -- has signed an -- an                 12:08:34

19    acquisition of purchase agreement with Uber where                   12:08:37

20    it -- it's Uber's discretion to purchase that                       12:08:42

21    company between now and sometime in November.                And    12:08:45

22    it is a company that is focused on applying LiDAR                   12:08:48

23    technology to trucks.                                               12:08:52

24            Q       Do you know whether Otto Trucking has any           12:08:56

25    employees?                                                          12:08:58

                                                                         Page 126

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 5 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1             A       Well, my understanding is they do not, at      12:08:59

2     least from the last facts that I have.                         12:09:01

3             Q       Do you have any understanding as to            12:09:04

4     whether Otto Trucking does any research and                    12:09:04

5     development activities?                                        12:09:07

6             A       I -- I -- I don't know whether they do or      12:09:12

7     not.        I understand that Uber is advancing                12:09:15

8     development funds to them, so I -- I would think               12:09:18

9     they do.        But whether that's done with -- actually       12:09:21

10    being done by Uber and not your client, I -- I don't           12:09:25

11    know.                                                          12:09:28

12            Q       Okay.   You're not offering any opinions in    12:09:29

13    this case as to any damages caused to Waymo specific           12:09:31

14    to Otto Trucking; is that right?                               12:09:36

15            A       That's correct.                                12:09:38

16            Q       Okay.   And so then your damages -- I'm        12:09:38

17    going to walk through briefly -- not in the level of           12:09:44

18    detail that Uber's counsel did, but I just want to             12:09:46

19    walk through your -- your principal opinions in this           12:09:48

20    case.                                                          12:09:50

21                    You have offered two unjust enrichment         12:09:50

22    calculations and a -- and a reasonable royalty                 12:09:55

23    measure, correct?                                              12:09:59

24            A       That's fair.                                   12:10:00

25            Q       Okay.   The first unjust enrichment measure    12:10:01

                                                                    Page 127

                                        Veritext Legal Solutions
                                             866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 6 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     values the accelerated development to -- that Uber          12:10:05

2     was able to achieve through the alleged                     12:10:10

3     misappropriation of these nine trade secrets, right?        12:10:13

4          A     Yes.                                             12:10:16

5          Q     And -- and your opinion -- that -- we'll         12:10:17

6     call that your first unjust enrichment opinion.             12:10:20

7                That opinion is based on internal Uber           12:10:24

8     documents showing some accelerated development,             12:10:28

9     correct?                                                    12:10:31

10         A     That's fair.                                     12:10:32

11         Q     That opinion is not based on any Otto            12:10:34

12    Trucking documents; is that right?                          12:10:36

13         A     It is not.                                       12:10:40

14         Q     So would you agree with me then that your        12:10:42

15    first unjust -- unjust enrichment theory is not             12:10:45

16    applicable to Otto Trucking?                                12:10:48

17               MR. EISEMAN:   Objection as to form.             12:10:50

18         A     You know, I -- what I would say is that          12:10:51

19    unless Uber exercises its option to purchase Otto           12:10:56

20    Trucking or shares this accelerated depreciation --         12:11:01

21    or accelerated development with Otto Trucking, then         12:11:04

22    my calculations have nothing to do with your client.        12:11:10

23         Q     (BY MR. SCHUMAN) Right.     And as we sit        12:11:15

24    here today, you know that Uber has not exercised the        12:11:15

25    option to the purchase Otto Trucking, right?                12:11:18

                                                                 Page 128

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 7 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1          A    I -- I don't know that.       But those facts     12:11:21

2     have not been brought to my attention.        And if it     12:11:23

3     had happened, I fully expect I would be aware of it.        12:11:26

4          Q    Right.    And the accelerated -- sharing the      12:11:30

5     accelerated development with Otto Trucking, what did        12:11:33

6     you mean by that?                                           12:11:36

7          A    Well, if -- if -- if as a result of Uber          12:11:36

8     accelerating development of LiDAR on their veh -- on        12:11:43

9     their vehicles for their transportation as a                12:11:46

10    service, they -- they're also -- then by Otto               12:11:48

11    Trucking -- and Otto Trucking is going to get into          12:11:51

12    the market one or two years earlier than they               12:11:54

13    otherwise would -- then I think it might be                 12:11:58

14    appropriate to your client.     But unless those facts      12:12:00

15    occur, what I have calculated has nothing to do with        12:12:03

16    your client.                                                12:12:05

17         Q    All right.    And as we sit here today, you       12:12:06

18    do know that those facts that you have just in your         12:12:07

19    last answer summarized have not occurred yet, right?        12:12:10

20         A    That's correct.                                   12:12:13

21         Q    Your second unjust enrichment calculation         12:12:14

22    is based on the cost that -- that you have opined           12:12:16

23    Uber saved in its development of autonomous vehicles        12:12:20

24    through alleged use of these nine trade secrets,            12:12:25

25    right?                                                      12:12:29

                                                                 Page 129

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 8 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1          A    Yes.                                              12:12:29

2          Q    And again, that's based on Uber documents         12:12:29

3     showing a $20 million per-month run rate for its R&D        12:12:33

4     program on autonomous vehicles, right?                      12:12:39

5          A    Yeah, documents and I believe deposition          12:12:42

6     testimony of Mr. Bares.                                     12:12:44

7          Q    Fair.   Right.    And -- and so your second       12:12:45

8     unjust enrichment calculation is not based on any           12:12:48

9     Otto Trucking-specific evidence; is that fair?              12:12:50

10         A    That is fair.                                     12:12:55

11         Q    So your second unjust enrichment                  12:12:55

12    calculation, would you agree with me, is not                12:12:57

13    applicable to Otto Trucking?                                12:13:00

14              MR. EISEMAN:     Objection as to form.            12:13:02

15         A    Yes, with the same caveats as I discussed         12:13:02

16    on the first calculation.                                   12:13:05

17         Q    (BY MR. SCHUMAN) Right.       So assume --        12:13:07

18    assume for purposes of this question that Otto              12:13:08

19    Trucking pays Uber some amount of money for the work        12:13:11

20    that Uber employees are -- are doing on                     12:13:18

21    autonomous -- the development of autonomous trucks.         12:13:22

22              Have you seen any evidence in the                 12:13:25

23    materials you reviewed as to what Otto Trucking's           12:13:28

24    burn rate is for that development?                          12:13:32

25         A    No.                                               12:13:35

                                                                 Page 130

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 9 of 21
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1          Q      Okay.    Did -- on the list of materials you    12:13:36

2     reviewed or at least considered is the Brent Schwarz        12:13:39

3     deposition.                                                 12:13:44

4                 Do you recall reviewing any portions of         12:13:45

5     Mr. Schwarz's deposition?                                   12:13:47

6          A      I personally do not.                            12:13:48

7          Q      You have a separate section of your             12:13:55

8     report -- and we were just covering this with Uber's        12:13:58

9     counsel -- unjust enrichment related to Trade Secret        12:14:02

10    No. 90.    And I think you have an $8 million unjust        12:14:04

11    enrichment figure for that; is --                           12:14:08

12         A      Yes --                                          12:14:10

13         Q      -- that right?                                  12:14:10

14         A      -- that's correct.                              12:14:11

15         Q      And that is -- that -- is that based on         12:14:12

16    any Otto Trucking documents or evidence?                    12:14:15

17         A      No.                                             12:14:17

18         Q      Does that theory have any applicability to      12:14:18

19    Otto Trucking?                                              12:14:20

20                MR. EISEMAN:     Objection as to form.          12:14:21

21         A      You know, I -- no, again, with the same         12:14:22

22    caveats.    And -- and I personally believe that my         12:14:26

23    work is only relevant unless client is -- you will          12:14:28

24    have no role at the trial, because your client will         12:14:32

25    be owned by Uber.      And I assume Uber's counsel will     12:14:35

                                                                 Page 131

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 10 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     be representing their interests at that point.            But    12:14:38

2     I -- that's only way I see my work as relevant to                12:14:41

3     your client.                                                     12:14:44

4            Q       (BY MR. SCHUMAN) Right.     So the same           12:14:49

5     caveat -- the same caveats that you're referring to              12:14:49

6     in that answer are -- are the sort of -- we'll call              12:14:51

7     them speculative future possibility that Uber                    12:14:54

8     acquires Otto Trucking and shares some of these                  12:14:58

9     benefits that you have quantified with Otto Trucking             12:15:01

10    in the future; is --                                             12:15:04

11                   MR. EISEMAN:   Objection.                         12:15:05

12           Q       (BY MR. SCHUMAN) -- that --                       12:15:05

13                   MR. EISEMAN:   Objection.     Sorry.              12:15:06

14           Q       (BY MR. SCHUMAN) Am I --                          12:15:07

15                   MR. EISEMAN:   Objection as to form.              12:15:09

16           Q       (BY MR. SCHUMAN) I didn't ask the question        12:15:09

17    yet.       Do you understand that -- do I understand your        12:15:10

18    caveats correctly?                                               12:15:14

19                   MR. EISEMAN:   Objection as to form.              12:15:15

20           A       Yes.   If you took just the                       12:15:16

21    word "speculative" out of your question, I would                 12:15:18

22    agree with what you said.                                        12:15:21

23                   I mean -- yeah, I don't know whether              12:15:24

24    they're going to get acquired or not.           But you know,    12:15:25

25    clearly your -- your client is -- is getting a lot               12:15:27

                                                                      Page 132

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 11 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     of funds from Uber.       Uber is forwarding -- committed       12:15:29

2     to forward a lot of funds to your client.           There --    12:15:32

3     there is a -- a deal done that your client -- client            12:15:34

4     will have to accept and Uber can force on your                  12:15:38

5     client, if they want to.                                        12:15:41

6                    I don't know what their mind-set is right        12:15:43

7     now, and I don't know how much development on the               12:15:45

8     truck has been done as to whether Uber believes it's            12:15:47

9     appropriate to purchase your client.                            12:15:51

10                   So I don't think it's wild speculation,          12:15:54

11    but I clearly do not know whether it will happen or             12:15:56

12    not.       But then all the caveats apply.                      12:16:00

13           Q       (BY MR. SCHUMAN) Right.    So fair enough.       12:16:03

14    Taking out the word "speculative."         I know we don't      12:16:03

15    like using that word.       The caveats you're referring        12:16:06

16    to regarding the applicability of your unjust                   12:16:09

17    enrichment damage theories, those caveats are Uber              12:16:12

18    acquires Otto Trucking and that Uber shares some of             12:16:17

19    the technology it's developing using the allegedly              12:16:21

20    misappropriated trade secrets with Otto Trucking; is            12:16:25

21    that right?                                                     12:16:28

22           A       That's -- that's -- again, that's my             12:16:28

23    conclusion -- or that would be my opinion as a                  12:16:30

24    damage expert.                                                  12:16:33

25           Q       If both of those assumptions are true,           12:16:33

                                                                     Page 133

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 12 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     then your damages opinions -- your unjust enrichment         12:16:36

2     damages opinions may have some applicability to Otto         12:16:39

3     Trucking, correct?                                           12:16:41

4               MR. EISEMAN:   Objection as to form.               12:16:44

5          A    That's fair.                                       12:16:44

6          Q    (BY MR. SCHUMAN) You also have a                   12:16:49

7     reasonable royalty rate calculation, and that                12:16:52

8     measures the amount that Uber would have agreed to           12:16:55

9     pay Waymo in this hypothetical negotiation set in            12:16:57

10    the -- somewhere in the December 15 -- August --             12:17:01

11    between December '15 and August 2016 time period,            12:17:04

12    right?                                                       12:17:08

13         A    Correct.                                           12:17:09

14         Q    You didn't do any separate calculation of          12:17:09

15    the amount that Otto Trucking would have agreed to           12:17:11

16    pay Waymo at a hypothetical negotiation set during           12:17:15

17    that same time period, correct?                              12:17:20

18         A    That is accurate.                                  12:17:22

19         Q    Okay.   And then for the reasonable royalty        12:17:23

20    calculation that you did, you start with a baseline          12:17:25

21    of Uber's unjust enrichment.      And then you adjusted      12:17:28

22    upward based on some analysis you have done of               12:17:32

23    certain of the Georgia-Pacific factors.         Namely 4,    12:17:36

24    5, 6, 8, and 11, correct?                                    12:17:38

25         A    Those are the only ones that had any               12:17:42

                                                                  Page 134

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 13 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     impact on changing the number from the baseline.             12:17:45

2     That is correct.                                             12:17:47

3          Q     And -- and Factor 5 -- this is addressed          12:17:48

4     in your report at paragraphs 399 to 401 -- that --           12:17:52

5     that factor deals with the commercial relationship           12:17:55

6     between Waymo and Uber and some documents that you           12:17:58

7     referred regarding the -- the potential competitive          12:18:02

8     relationship between those two companies, right?             12:18:08

9          A     Yes.                                              12:18:10

10         Q     That analysis in Factor 5 is -- is                12:18:11

11    inapplicable to -- to my client Otto Trucking --             12:18:13

12         A     Yeah --                                           12:18:16

13         Q     -- correct?                                       12:18:16

14         A     -- as discussed in my report, that is             12:18:16

15    correct.                                                     12:18:19

16         Q     Right.     And -- and Factor 8 deals with         12:18:20

17    expected future profitability.       And you analyzed        12:18:25

18    Waymo's and Uber's projections for profitability of          12:18:29

19    autonomous vehicles.                                         12:18:36

20               And in your view, that factor counseled in        12:18:36

21    favor of some enhancement to the baseline for the            12:18:38

22    reasonable royalty calculation, right?                       12:18:42

23         A     That's fair.                                      12:18:44

24         Q     Okay.     And -- and you were working with        12:18:45

25    Waymo and Uber projections there, not any                    12:18:48

                                                                 Page 135

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 14 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     projections from Otto Trucking, right?                       12:18:51

2          A      Correct.    I don't believe I have seen any      12:18:52

3     projections for your client --                               12:18:54

4          Q      Right.                                           12:18:56

5          A      -- and so I poss -- I could not have             12:18:56

6     possibly considered them.                                    12:18:58

7          Q      Okay.    You answered my next question, so       12:18:59

8     that'll make us go a little faster.                          12:19:01

9                 Factor 11 talks about the extent of the          12:19:04

10    use of the invention.      This is addressed at              12:19:06

11    paragraphs 424 and 428 of your report.         And again,    12:19:09

12    you find that that factor pushes the base -- the --          12:19:12

13    the reasonable royalty baseline up a little bit              12:19:13

14    because of your assumptions based on the work of             12:19:17

15    others that -- that Uber has used these trade                12:19:21

16    secrets, right?                                              12:19:24

17         A      Yes.                                             12:19:25

18         Q      And you -- you have not done or are -- at        12:19:28

19    least -- have -- have you seen any evidence of any           12:19:30

20    use of any of these trade secrets by my client, Otto         12:19:33

21    Trucking?                                                    12:19:36

22                MR. EISEMAN:    Objection as to form.            12:19:37

23         A      I have not.                                      12:19:37

24         Q      (BY MR. SCHUMAN) And so your analysis of         12:19:41

25    Factor 11 is inapplicable to my client, Otto                 12:19:42

                                                                  Page 136

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 15 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     Trucking, right?                                               12:19:46

2                 MR. EISEMAN:    Objection as to form.              12:19:47

3             A   Based on the information that I have at            12:19:48

4     this time, that is correct.                                    12:19:50

5             Q   (BY MR. SCHUMAN) Okay.       Mr. Wagner, if the    12:19:53

6     jury finds that -- and this is the hypothetical, so            12:19:55

7     it's -- follow me here.      If the jury finds that Uber       12:19:57

8     and Ottomotto -- strike that.       I'm going to start         12:20:01

9     over.                                                          12:20:05

10                Hypothetical:    If at trial in this case          12:20:05

11    the jury finds in favor of Uber -- Uber and                    12:20:06

12    Ottomotto -- so a defense verdict for them -- but              12:20:10

13    against Otto Trucking on liability, what's your                12:20:13

14    opinion as to the damages that Waymo would be                  12:20:17

15    entitled to as to my client, Otto Trucking?                    12:20:20

16                MR. EISEMAN:    Objection as to form.              12:20:23

17            A   I would need more facts to know if there's         12:20:24

18    any relevance of what I have done would apply to               12:20:25

19    your client in that hypothetical.                              12:20:28

20            Q   (BY MR. SCHUMAN) So as you sit here today          12:20:30

21    based on the work you have done so far up to and               12:20:32

22    including today, you don't have an opinion of what             12:20:35

23    damages Waymo would be entitled to under that                  12:20:38

24    hypothetical verdict --                                        12:20:40

25                MR. EISEMAN:    Objection.                         12:20:41

                                                                    Page 137

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 16 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1          Q      (BY MR. SCHUMAN) -- is that fair?                12:20:41

2                 MR. EISEMAN:   Objection as to form.             12:20:43

3          A      I do not.                                        12:20:43

4          Q      (BY MR. SCHUMAN) In -- in response to some       12:20:44

5     of the questions you got from Uber's counsel, you --         12:20:50

6     you mentioned that you personally spent                      12:20:55

7     approximately 64 hours total working on -- working           12:20:58

8     on your opinions in this case.      Obviously, your          12:21:01

9     staff spent many more hours than that.                       12:21:04

10                Approximately what percentage of your            12:21:06

11    64 hours, Mr. Wagner, did you spend focusing on              12:21:09

12    calculating damages specific to my client, Otto              12:21:14

13    Trucking?                                                    12:21:16

14         A      Zero.                                            12:21:17

15         Q      Just bear with me a second.                      12:21:25

16         A      But I could -- the approximate -- it's           12:21:27

17    exactly 64.0 hours through September 15.         And it's    12:21:30

18    been 13.4 hours since then before today.                     12:21:36

19         Q      I would --                                       12:21:39

20         A      -- between September 15 and today.               12:21:40

21         Q      In response to some questions from Uber's        12:21:44

22    counsel, I think you made clear that your damages            12:21:45

23    are based on Uber's use of -- alleged use of the             12:21:46

24    trade secrets in its development of its autonomous           12:21:53

25    vehicles.                                                    12:21:56

                                                                  Page 138

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 17 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                If the evidence at trial shows that my             12:22:01

2     client, Otto Trucking, has not used any of those              12:22:04

3     trade secrets, would you agree with me that your              12:22:07

4     opinions are irrelevant to Otto Trucking?                     12:22:10

5                MR. EISEMAN:    Objection as to form.              12:22:13

6          A     I'm not giving you a legal opinion.         But    12:22:16

7     as -- my judgment as a damage expert, you are                 12:22:17

8     correct.                                                      12:22:20

9          Q     (BY MR. SCHUMAN) You mentioned that you            12:22:29

10    had documents in this case from Uber with its own             12:22:31

11    modeling of the benefits of -- of -- well, let me --          12:22:38

12    let me ask it -- strike that.      Let me start that          12:22:44

13    question again.                                               12:22:47

14               Do you remember some testimony you gave in         12:22:48

15    response to Uber's counsel where you characterized            12:22:49

16    some of the information you got from -- that you              12:22:52

17    were able to review from Uber as the Rosetta Stone            12:22:55

18    in your field?                                                12:22:57

19               Do you remember that --                            12:22:59

20         A     I --                                               12:22:59

21         Q     -- testimony?                                      12:22:59

22         A     -- do remember that.                               12:23:00

23         Q     And -- and what is the information again           12:23:01

24    that you characterize as being the Rosetta Stone in           12:23:03

25    your field?                                                   12:23:05

                                                                   Page 139

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 18 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1            A       Well, you know, I -- well, let me -- let            12:23:06

2     me give you an example of another case that I                      12:23:07

3     testified in last year in a similar fact situation                 12:23:10

4     of this case where there's no product in the market                12:23:13

5     yet.       There's regulatory approvals that need to be            12:23:16

6     done that weren't done yet; that there would be no                 12:23:20

7     commercialization for years into the future.              And I    12:23:21

8     had the business plans of the company that took the                12:23:24

9     trade secrets.                                                     12:23:30

10                   Now, there they provided me the model, and          12:23:31

11    they never made a calculation of what the impact                   12:23:36

12    would be on them to accelerate the development by                  12:23:39

13    any amount of time.        I had to get into their model,          12:23:43

14    understand the logic, and make that calculation                    12:23:46

15    myself.                                                            12:23:47

16                   In this case I have the same thing in that          12:23:49

17    I have projections done at the time of the alleged                 12:23:51

18    theft by the party who was alleged to have taken the               12:23:55

19    trade secrets.                                                     12:23:59

20                   But they have even gone to the next step            12:24:01

21    of actually quantifying the impact of acceleration,                12:24:04

22    and so that's why I say it's the Rosetta Stone.                    12:24:07

23    Normally I have to do more work than I did in this                 12:24:09

24    case, but Uber has done it for me.                                 12:24:12

25           Q       Right.   And have you seen any similar              12:24:17

                                                                        Page 140

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 19 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     documents from my client, Otto Trucking?                             12:24:20

2            A       I knew that was next question.         The answer     12:24:23

3     is no.       And you're closing the loop.                            12:24:25

4                    MR. SCHUMAN:     Why don't we take a                  12:24:32

5     two-minute break.       I don't think I have anything                12:24:33

6     more, but why don't we just --                                       12:24:36

7                    MR. BERRY:     I actually have a couple of            12:24:36

8     questions.                                                           12:24:38

9                    MR. SCHUMAN:     Well, I'm not sure I'm done          12:24:38

10    yet.       I just want to --                                         12:24:40

11                   MR. BERRY:     Okay.                                  12:24:41

12                   MR. SCHUMAN:     -- take a two-minute break           12:24:41

13    and make sure.       And then if you have something else.            12:24:41

14                   MR. BERRY:     Okay.                                  12:24:44

15                   MR. SCHUMAN:     -- you guys can take that            12:24:45

16    up.                                                                  12:24:46

17                   THE VIDEOGRAPHER:      It's 12:24 p.m.       We're    12:24:47

18    going off the record.                                                12:24:49

19                   (A break was taken from 12:24 p.m. to                 12:24:51

20    12:28 p.m.)                                                          12:25:12

21                   THE VIDEOGRAPHER:      We are back on the             12:28:09

22    record.       It's 12:28 p.m.                                        12:28:09

23           Q       (BY MR. SCHUMAN) Mr. Wagner, did either               12:28:15

24    the Quinn firm or Waymo ask you or your firm to                      12:28:17

25    prepare any damages opinions specific to my client,                  12:28:22

                                                                          Page 141

                                       Veritext Legal Solutions
                                            866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 20 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1     Otto Trucking?                                                12:28:27

2          A       I don't recall that specific instruction.        12:28:28

3          Q       As you sit here today, do you plan to do         12:28:31

4     any work between now and the time of trial on                 12:28:33

5     developing opinions regarding damages specific to my          12:28:38

6     client, Otto Trucking?                                        12:28:45

7          A       No.                                              12:28:46

8                  MR. SCHUMAN:     Okay.   I have no further       12:28:47

9     questions for you.        Thank you for your time.            12:28:49

10         A       Thank you.                                       12:28:52

11                 MR. EISEMAN:     Mr. Berry, what do you          12:28:56

12    consider this -- these questions?          Do you consider    12:28:58

13    them to be redirect?                                          12:28:59

14                 MR. BERRY:     I haven't even thought about      12:29:02

15    how to characterize it.                                       12:29:03

16             EXAMINATION BY COUNSEL FOR THE DEFENDANTS            12:29:08

17    BY MR. BERRY:                                                 12:29:12

18         Q       Mr. Wagner, I had a -- a couple of               12:29:12

19    questions.     The first is:     Your opinions in this        12:29:13

20    case assume that Uber is going to go to market and            12:29:15

21    commercialize its AV technology using the Fuji                12:29:19

22    LiDAR, right?                                                 12:29:23

23                 MR. EISEMAN:     Objection as to form.           12:29:24

24         A       I -- again, I -- I think that's assumed.         12:29:24

25    But again, that's a better question for                       12:29:27

                                                                   Page 142

                                     Veritext Legal Solutions
                                          866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-5 Filed 01/28/19 Page 21 of 21
                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1            I, MARY J. GOFF, CSR No. 13427, Certified
2     Shorthand Reporter of the State of California,
3     certify;
4            That the foregoing proceedings were taken
5     before me at the time and place herein set forth, at
      which time the witness declared under penalty of
6     perjury; that the testimony of the witness and all
7     objections made at the time of the examination were
8     recorded stenographically by me and were thereafter
9     transcribed under my direction and supervision; that
10    the foregoing is a full, true, and correct
11    transcript of my shorthand notes so taken and of the
12    testimony so given;
13           That before completion of the deposition,
14    review of the transcript (              ) was (XX) was not
15    requested:       (     ) that the witness has failed or
      refused to approve the transcript.
16           I further certify that I am not financially
17    interested in the action, and I am not a relative or
18    employee of any attorney of the parties, nor of any
19    of the parties.
20           I declare under penalty of perjury under the
21    laws of California that the foregoing is true and
22    correct, dated this 23rd day of September, 2017.
23
24
              <%signature%>
25            MARY J. GOFF, CSR No. 13427

                                                               Page 145

                               Veritext Legal Solutions
                                    866 299-5127
Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 1 of 9




                Exhibit N

   UNREDACTED
     VERSION
   OF DOCUMENT
   SOUGHT TO BE
      SEALED
     Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 2 of 9
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                 UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3                      SAN FRANCISCO DIVISION
4
5       ___________________________
6       WAYMO LLC,                                 )
7                      Plaintiff,                  )
8                v.                                ) Case No.
9       UBER TECHNOLOGIES, INC.;                   ) 3:17-cv-00939-WHA
10      OTTOMOTTO LLC;                             )
11      OTTO TRUCKING,                             )
12                     Defendants.                 )
13      ___________________________)
14
15       HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
16
17          VIDEOTAPED DEPOSITION OF EDWARD RUSSO
18                WEDNESDAY, DECEMBER 20, 2017
19
20
21      REPORTED BY:
22      PAUL J. FREDERICKSON, CCR, CSR
23      JOB NO. 2771335
24
25      PAGES 1 - 367

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 3 of 9
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      information in that deck about Uber's                        15:36:19

2      competitors being reviewed with some of the                  15:36:22

3      members of ATG?                                              15:36:24

4              A.      That's my recollection.                      15:36:25

5              Q.      Let me show you previously marked            15:36:45

6      Exhibit 9206.                                                15:36:45

7                      [Document passed to the witness.]            15:36:46

8              Q.      Have you seen this document                  15:37:13

9      before?                                                      15:37:14

10             A.      Yes.                                         15:37:14

11             Q.      In what context?                             15:37:16

12             A.      As I recall, I prepared it shortly           15:37:19

13     after I was hired.                                           15:37:24

14             Q.      Did you give it to anyone else               15:37:26

15     in -- on your team?                                          15:37:28

16             A.      I submitted it to Mr. Gicinto,               15:37:29

17     yes.                                                         15:37:33

18             Q.      Did he give you feedback?                    15:37:34

19             A.      Yeah, I mean, he thanked me for              15:37:36

20     the -- the document, and then that was about                 15:37:39

21     it.    I don't -- I don't recall us ever doing               15:37:43

22     anything with it.                                            15:37:46

23             Q.      This says "Draft" on each page.              15:37:46

24     Do you recall whether there were other versions              15:37:48

25     of this document?                                            15:37:50

                                                               Page 295

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 4 of 9
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1              A.      As I recall, this was the only,              15:37:51

2      the only one I prepared, and that's why it says              15:37:54

3      draft because it never -- never went any                     15:37:57

4      further.                                                     15:37:59

5              Q.      Did Mr. Gicinto ask you to prepare           15:37:59

6      this?                                                        15:38:03

7              A.      Yes.                                         15:38:03

8              Q.      And where did the information in             15:38:03

9      this document come from?                                     15:38:06

10             A.      Everything in this document would            15:38:10

11     have come from -- I'd have to read the -- the                15:38:12

12     whole thing.                                                 15:38:15

13             Q.      Well, let me ask a different                 15:38:28

14     question.                                                    15:38:30

15             A.      Yes.                                         15:38:31

16             Q.      If you look at the -- on the                 15:38:32

17     second page --                                               15:38:35

18             A.      Right.                                       15:38:35

19             Q.      -- it says "Collection strategy."            15:38:36

20     And what's that intended to convey?                          15:38:37

21             A.      Collection strategy.                         15:38:48

22                     [Pause.]                                     15:38:48

23             A.      The whole -- it's intended to                15:39:13

24     convey just that, how we would do our research               15:39:15

25     into the various competitors.                                15:39:19

                                                               Page 296

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 5 of 9
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                      And -- so you're -- what you're              15:54:40

2      saying -- we talked about Iden earlier;                      15:54:40

3      correct?                                                     15:54:43

4              A.      Right, yep.                                  15:54:43

5              Q.      And you had said that you believed           15:54:43

6      all of these Idens, C, D, E, F, G and H, were                15:54:45

7      Chinese competitors?                                         15:54:53

8              A.      There were other competitors.        I       15:54:55

9      believe the majority of them were Chinese, yes.              15:54:57

10             Q.      But what you're saying here is               15:55:00

11     that Iden I and Iden J are -- are                            15:55:01

12     identifications of the ATG group at Uber --                  15:55:06

13             A.      Uh-huh.                                      15:55:11

14             Q.      -- and the Otto company --                   15:55:12

15             A.      Right.                                       15:55:12

16             Q.      -- respectively; is that right?              15:55:14

17             A.      Yes.                                         15:55:16

18             Q.      And then it says:                            15:55:21

19                     "The purpose of these meetings               15:55:22

20     will be to gather assessment on the claims of                15:55:23

21     competitors as to their progress in the AV                   15:55:25

22     race" --                                                     15:55:27

23             A.      Right.                                       15:55:27

24             Q.      -- "and then to identify which               15:55:27

25     specific techniques and technologies are likely              15:55:29

                                                                Page 313

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 6 of 9
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      to lead to success and which are red herrings."              15:55:32

2                      Do you know if this was done?                15:55:34

3              A.      It was not done.                             15:55:35

4              Q.      Do you know why?                             15:55:36

5              A.      Yeah.    Again, this, this document          15:55:38

6      I prepared at Mr. Gicinto's request last year.               15:55:41

7      It was conceptual in nature, and most of what's              15:55:46

8      in here we never did.        We didn't actually make         15:55:50

9      any kind of concerted effort until after the                 15:55:56

10     meeting with -- with Mr. Ron, and that's when                15:55:58

11     those requirements came in.                                  15:56:00

12             Q.      Do you see that after internal               15:56:07

13     resources, there's a little asterisk?                        15:56:09

14             A.      Internal resources, little                   15:56:09

15     asterisk.     Yes.                                           15:56:14

16             Q.      I'm looking at page 626.                     15:56:15

17             A.      Yes.                                         15:56:17

18             Q.      Okay.                                        15:56:17

19                     And does that asterisk refer to              15:56:17

20     what's on page 628, the asterisk there, the                  15:56:19

21     note?                                                        15:56:23

22             A.      Yes.                                         15:56:35

23             Q.      Okay.                                        15:56:35

24                     And is what's being conveyed here            15:56:44

25     that when you're meeting with some of the                    15:56:47

                                                               Page 314

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 7 of 9
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1      employer?                                                    16:01:45

2              A.      We never did it, so the question             16:01:46

3      is hypothetical.        But, of course, it would have        16:01:47

4      mattered.                                                    16:01:49

5              Q.      Well, you were suggesting that               16:01:49

6      that's one thing that should be done here in                 16:01:51

7      this document; right?                                        16:01:53

8              A.      That could be done, sure.                    16:01:54

9              Q.      Okay.                                        16:01:54

10                     And did you discuss that with                16:01:56

11     Mr. Gicinto?                                                 16:01:58

12             A.      I don't recall having that                   16:02:02

13     discussion with him specifically, no.                        16:02:04

14             Q.      All right.                                   16:02:04

15                     Do you recall having a discussion            16:02:08

16     with anyone in your group?                                   16:02:11

17             A.      About that?                                  16:02:12

18             Q.      Yes.                                         16:02:12

19             A.      No.     Again, I prepared this               16:02:14

20     document and shared it with Mr. Gicinto.                     16:02:15

21     Essentially, I mean, it never really went                    16:02:19

22     anywhere.     We never ended up doing or executing           16:02:21

23     any of this.                                                 16:02:25

24             Q.      Well, you executed some of it?               16:02:27

25             A.      Some of it, yes.                             16:02:28

                                                               Page 319

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 8 of 9
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                        C E R T I F I C A T E
2
3                           I, PAUL J. FREDERICKSON, CA
4       Certified Shorthand Reporter No. 13164 and
5       WA Certified Court Reporter No. 2419, do
6       hereby certify:
7
8                           That prior to being examined,
9       the witness named in the foregoing
10      deposition was by me duly sworn or affirmed
11      to testify to the truth, the whole truth and
12      nothing but the truth;
13
14                          That said deposition was taken
15      down by me in shorthand at the time and
16      place therein named, and thereafter reduced
17      to print by means of computer-aided
18      transcription; and the same is a true,
19      correct and complete transcript of said
20      proceedings.
21
22                          I further certify that I am not
23      interested in the outcome of the action.
24
25

                                                              Page 366

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:17-cv-00939-WHA Document 2689-6 Filed 01/28/19 Page 9 of 9
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                           Witness my hand this 21st day
2       of December 2017.
3
4
5                        <%signature%>
6                        PAUL J. FREDERICKSON, CCR, CSR
7                        WA CCR 2419            CA CSR 13164
8                       Expiration date:                 March 31, 2018
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                               Page 367

                              Veritext Legal Solutions
                                   866 299-5127
Case 3:17-cv-00939-WHA Document 2689-7 Filed 01/28/19 Page 1 of 7




UNREDACTED VERSION
    OF EXHIBIT 2
   SOUGHT TO BE
 FILED UNDER SEAL
       Case 3:17-cv-00939-WHA Document 2689-7 Filed 01/28/19 Page 2 of 7
                 HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


 1   Neel Chatterjee (SBN 173985)
     nchatterjee@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     135 Commonwealth Drive
 3   Menlo Park, California 94025
     Tel.: +1 650 752 3100
 4   Fax.: +1 650 853 1038
 5   Rachel M. Walsh (SBN 250568)
     rwalsh@goodwinlaw.com
 6   Brett Schuman (SBN 189247)
     bschuman@goodwinlaw.com
 7   GOODWIN PROCTER LLP
     Three Embarcadero Center
 8   San Francisco, California 94111
     Tel.: +1 415 733 6000
 9   Fax.: +1 415 677 9041
10   Attorneys for Defendant
     Otto Trucking LLC
11

12                               UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                     SAN FRANCISCO DIVISION

15   Waymo LLC,                                        Case No. 3:17-cv-00939
16                 Plaintiff,                          DEFENDANT OTTO TRUCKING LLC’S
                                                       OBJECTIONS AND RESPONSES TO
17          v.                                         PLAINTIFF WAYMO LLC’S THIRD SET
                                                       OF EXPEDITED INTERROGATORIES
18   Uber Technologies, Inc.; Ottomotto LLC; Otto
     Trucking LLC,                                     Trial Date: October 10, 2017
19
                   Defendants.
20

21

22

23   PROPOUNDING PARTY:           Plaintiff: WAYMO LLC
24   RESPONDING PARTY:            Defendant: OTTO TRUCKING LLC
25   SET NO.:                     Third Set of Expedited Interrogatories
26

27

28
         DEFENDANT OTTO TRUCKING LLC’S OBJECTIONS AND RESPONSES TO PLAINTIFF WAYMO LLC’S THIRD SET OF
                          EXPEDITED INTERROGATORIES (CASE NO.: 3:17-CV-00939-WHA)
        Case 3:17-cv-00939-WHA Document 2689-7 Filed 01/28/19 Page 3 of 7
                  HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


 1   Interrogatories were asked of, or statements contained herein were made by, a witness present and
 2   testifying in court, all of which objections and grounds are reserved and may be interposed at the
 3   time of trial.
 4
                                           GENERAL OBJECTIONS
 5
             1.       Otto Trucking objects to each and every Interrogatory to the extent it seeks to impose
 6
     obligations and demands upon Otto Trucking beyond those required by Federal Rules of Civil
 7
     Procedure 26 and 33, and the applicable Local Civil Rules of the United States District Court for the
 8
     Northern District of California (“Local Rules”).
 9
             2.       Otto Trucking objects to each and every Interrogatory to the extent it seeks
10
     information protected from discovery by the attorney-client privilege, the work product doctrine, or
11
     any other privileges or reasons for non-production. Waymo’s discovery will not be construed to
12
     seek such information. Inadvertent disclosure of privileged information is not intended to be, and
13
     may not be construed as, a waiver of any applicable privilege or similar basis for non-disclosure.
14
             3.       Otto Trucking objects to these Interrogatories to the extent they seek information
15
     concerning matters or issues beyond the scope of the allegations in the Amended Complaint on the
16
     grounds that such discovery is overbroad, unduly burdensome, and neither relevant to any issue in
17
     this case nor reasonably calculated to lead to the discovery of admissible evidence.
18
             4.       Otto Trucking objects to each Interrogatory to the extent that it is unlimited in time
19
     and scope, especially in light of the expedited nature of the propounded Interrogatories.
20
             5.       Otto Trucking reserves all rights under the Rules of Civil Procedure to amend or
21
     supplement its responses as additional information is discovered.
22
                  SPECIFIC OBJECTIONS AND RESPONSES TO INTERROGATORIES
23
     INTERROGATORY NO. 21:
24
             Describe in detail the development of the FAC lenses used by DEFNDANTS in their LIDAR
25
     designs and devices, including who contributed to the design, and when and how the lens
26
     prescription, material, and manufacturer were first selected and evolved over time, and the identity,
27
     by Bates Number of the DOCUMENTS evidencing the same.
28
                                                           2
         DEFENDANT OTTO TRUCKING LLC’S OBJECTIONS AND RESPONSES TO PLAINTIFF WAYMO LLC’S THIRD SET OF
                          EXPEDITED INTERROGATORIES (CASE NO.: 3:17-CV-00939-WHA)
        Case 3:17-cv-00939-WHA Document 2689-7 Filed 01/28/19 Page 4 of 7
                  HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


 1   RESPONSE TO INTERROGATORY NO. 21:
 2          Otto Trucking incorporates each of its general objections by reference. Otto Trucking further
 3   objects to this Interrogatory as not “reasonably narrow” or relevant to its “trade secret
 4   misappropriation claims only,” as required by the Court’s Order Granting in Part and Denying in
 5   Part Plaintiff’s Motion for Provisional Relief. (Dkt. No. 464).
 6          Subject to and without waiving the foregoing objections, Otto Trucking responds as follows:
 7   Otto Trucking does not and has not developed FAC lenses in LiDAR designs or devices. Otto
 8   Trucking does not have information responsive to Interrogatory No. 21.
 9   INTERROGATORY NO. 22:
10          Describe in detail the development of the photodetectors and photodetector circuits
11   implemented by UBER or OTTO for LIDAR, including who contributed to the design and when,
12   and the identity by Bates Number, of the DOCUMENTS evidencing the same.
13   RESPONSE TO INTERROGATORY NO. 22:
14          Otto Trucking incorporates each of its general objections by reference. Otto Trucking further
15   objects to this Interrogatory as not “reasonably narrow” or relevant to its “trade secret
16   misappropriation claims only,” as required by the Court’s Order Granting in Part and Denying in
17   Part Plaintiff’s Motion for Provisional Relief. (Dkt. No. 464).
18          Subject to and without waiving the foregoing objections, Otto Trucking responds as follows:
19   Otto Trucking does not and has not developed photodetectors or photodetector circuits. Otto
20   Trucking does not have information responsive to Interrogatory No. 22.
21   INTERROGATORY NO. 23:
22          Describe in detail the development of DEFENDANTS’ amplified fiber laser for LIDAR,
23   including who contributed to the design, how the fiber stages, lengths, and doping concentrations
24   were first selected and evolved over time, how the materials and manufacturer were first selected
25   and evolved over time, and the identity, by Bates Number, of the documents evidencing the same.
26

27

28
                                                         3
         DEFENDANT OTTO TRUCKING LLC’S OBJECTIONS AND RESPONSES TO PLAINTIFF WAYMO LLC’S THIRD SET OF
                          EXPEDITED INTERROGATORIES (CASE NO.: 3:17-CV-00939-WHA)
        Case 3:17-cv-00939-WHA Document 2689-7 Filed 01/28/19 Page 5 of 7
                  HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


 1   RESPONSE TO INTERROGATORY NO. 23:
 2          Otto Trucking incorporates each of its general objections by reference. Otto Trucking further
 3   objects to this Interrogatory as not “reasonably narrow” or relevant to its “trade secret
 4   misappropriation claims only,” as required by the Court’s Order Granting in Part and Denying in
 5   Part Plaintiff’s Motion for Provisional Relief. (Dkt. No. 464).
 6          Subject to and without waiving the foregoing objections, Otto Trucking responds as follows:
 7   Otto Trucking does not and has not developed amplified fiber lasers, or fiber stages, lengths and
 8   doping concentrations of amplified fiber lasers. Otto Trucking does not have information responsive
 9   to Interrogatory No. 23.
10   INTERROGATORY NO. 24:
11          Identify the components of DEFENDANTS’ self-driving vehicles that LEVANDOWSKI
12   contributed to.
13   RESPONSE TO INTERROGATORY NO. 24:
14          Otto Trucking incorporates each of its general objections by reference. Otto Trucking further
15   objects to this Interrogatory as not “reasonably narrow” or relevant to its “trade secret
16   misappropriation claims only,” as required by the Court’s Order Granting in Part and Denying in
17   Part Plaintiff’s Motion for Provisional Relief. (Dkt. No. 464). Otto Trucking objects to the terms
18   “components” and “contributed to” as vague and ambiguous.
19          Subject to and without waiving the foregoing objections, Otto Trucking responds as follows:
20   Otto Trucking and its wholly owned subsidiary Otto Transport LLC own a number of trucks, some
21   of which use self-driving technology from third parties other than Uber or Ottomotto. To the extent
22   that Otto Trucking has made use of any self-driving vehicle technology, it has only used LiDAR
23   products from Velodyne or Ibeo. To the best of Otto Trucking’s knowledge, Mr. Levandowski has
24   not built hardware or software for self-driving vehicle technology used by Otto Trucking.
25   INTERROGATORY NO. 25:
26          Identify the components of DEFENDANTS’ self-driving vehicles that LEVANDOWSKI did
27   not contribute to.
28
                                                         4
         DEFENDANT OTTO TRUCKING LLC’S OBJECTIONS AND RESPONSES TO PLAINTIFF WAYMO LLC’S THIRD SET OF
                          EXPEDITED INTERROGATORIES (CASE NO.: 3:17-CV-00939-WHA)
        Case 3:17-cv-00939-WHA Document 2689-7 Filed 01/28/19 Page 6 of 7
                  HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


 1   on April 28, 2017 in Defendants’ Privilege Log Associated with March 31, 2017 Production of
 2   Documents, on May 1, 2017 in Defendants’ Privilege Log Associated with March 31, 2017
 3   Production of Documents, and on May 22, 2017 in Uber Technologies, Inc. and Ottomotto LLC’s
 4   Privilege Log 5.22.2017 (O’Melveny & Myers LLP). Otto Trucking is not aware of further
 5   information responsive to this Interrogatory.
 6   INTERROGATORY NO. 27:
 7             Describe the meetings that took place in San Francisco between LEVANDOWSKI and
 8   UBER on or around January 12, 2016, including an identification of who was present (whether in
 9   person or telephonically) and the subject matter of what was discussed.
10   RESPONSE TO INTERROGATORY NO. 27:
11             Otto Trucking incorporates each of its general objections by reference. Otto Trucking further
12   objects to this Interrogatory as not “reasonably narrow” or relevant to its “trade secret
13   misappropriation claims only,” as required by the Court’s Order Granting in Part and Denying in
14   Part Plaintiff’s Motion for Provisional Relief. (Dkt. No. 464). Otto Trucking further objects to this
15   Request to the extent that it seeks communications protected by the joint defense or common interest
16   privilege. Otto Trucking further objects to this Request to the extent that it seeks communications
17   protected by the attorney client privilege, the attorney work product doctrine, and/or any other
18   applicable privilege or immunity.
19             Subject to and without waiving the foregoing objections, Otto Trucking responds as follows:
20   Otto Trucking does not have information responsive to Interrogatory No. 27. Otto Trucking’s
21   predecessor, 280 Systems LLC, was incorporated on February 1, 2016, and as such Otto Trucking
22   was not present at that meeting.
23   INTERROGATORY NO. 28:
24             Describe any alternate LIDAR designs that UBER or OTTO considered for Fuji that did not
25   include                                                                                        and
26   identify, by Bates Number, the documents evidencing the same.
27

28
                                                         6
         DEFENDANT OTTO TRUCKING LLC’S OBJECTIONS AND RESPONSES TO PLAINTIFF WAYMO LLC’S THIRD SET OF
                          EXPEDITED INTERROGATORIES (CASE NO.: 3:17-CV-00939-WHA)
        Case 3:17-cv-00939-WHA Document 2689-7 Filed 01/28/19 Page 7 of 7
                  HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY


 1   RESPONSE TO INTERROGATORY NO. 28:
 2          Otto Trucking incorporates each of its general objections by reference. Otto Trucking further
 3   objects to this Interrogatory as not “reasonably narrow” or relevant to its “trade secret
 4   misappropriation claims only,” as required by the Court’s Order Granting in Part and Denying in
 5   Part Plaintiff’s Motion for Provisional Relief. (Dkt. No. 464). Otto Trucking objects to this
 6   Interrogatory as vague and ambiguous in its use of the term “Otto.” As such, Otto Trucking will
 7   respond with respect to Otto Trucking. Otto Trucking objects to this Interrogatory as overly broad
 8   and unduly burdensome, in particular in its use of the term “any” alternate LiDAR designs.
 9          Subject to and without waiving the foregoing objections, Otto Trucking responds as follows:
10   Otto Trucking has not considered any LiDAR designs for Fuji or for any other project. Otto
11   Trucking does not have information responsive to Interrogatory No. 28.
12
     Dated: June 20, 2017                                Respectfully submitted,
13

14                                                       By: /s/ Neel Chatterjee
15                                                            Neel Chatterjee
                                                              nchatterjee@goodwinlaw.com
16                                                            GOODWIN PROCTER LLP
                                                              135 Commonwealth Drive
17                                                            Menlo Park, California 94025
                                                              Tel.: +1 650 752 3100
18                                                            Fax.: +1 650 853 1038
19                                                            Brett Schuman
                                                              bschuman@goodwinlaw.com
20                                                            Rachel M. Walsh
                                                              rwalsh@goodwinlaw.com
21                                                            GOODWIN PROCTER LLP
                                                              Three Embarcadero Center
22                                                            San Francisco, California 94111
                                                              Tel.: +1 415 733 6000
23                                                            Fax.: +1 415 677 9041
24                                                            Attorneys for Defendant
                                                              OTTO TRUCKING LLC
25

26

27

28
                                                         7
         DEFENDANT OTTO TRUCKING LLC’S OBJECTIONS AND RESPONSES TO PLAINTIFF WAYMO LLC’S THIRD SET OF
                          EXPEDITED INTERROGATORIES (CASE NO.: 3:17-CV-00939-WHA)
Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 1 of 25




               EXHIBIT 1

       UNREDACTED VERSION
         OF DOCUMENT(S)
       SOUGHT TO BE SEALED
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 2 of 25
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Charles K. Verhoeven (Cal. Bar No. 170151)
 2 charlesverhoeven@quinnemanuel.com
   David Perlson (Cal. Bar No. 209502)
 3 davidperlson@quinnemanuel.com
   Melissa J. Baily (Cal. Bar No. 237649)
 4 melissabaily@quinnemanuel.com
   John Neukom (Cal. Bar No. 275887)
 5 johnneukom@quinnemanuel.com
   Jordan R. Jaffe (Cal. Bar No. 254886)
 6 jordanjaffe@quinnemanuel.com
   50 California Street, 22nd Floor
 7 San Francisco, California 94111-4788
   (415) 875-6600
 8 (415) 875-6700 facsimile

 9 Attorneys for Plaintiff WAYMO LLC

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13
     WAYMO LLC                                         Case No. 17-cv-00939-JCS
14
                  Plaintiffs,                          PLAINTIFF’S FIRST SUPPLEMENTAL
15                                                     OBJECTIONS AND RESPONSES TO
          v.                                           OTTO TRUCKING, LLC’S FIRST SET OF
16                                                     INTERROGATORIES (NOS. 1-14)
   UBER TECHNOLOGIES, INC.;
17 OTTOMOTTO, LLC; OTTO TRUCKING
   LLC,
18
             Defendants.
19

20

21

22

23

24

25

26
27

28

                                                                                   No. 3:17-cv-00939-WHA
        WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 3 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 INTERROGATORY NO. 10:

 2          Identify all damage, including a specific calculation of monetary damages, caused by any

 3 alleged misappropriation of trade secrets by Otto Trucking.

 4

 5 RESPONSE TO INTERROGATORY NO. 10:

 6          Waymo incorporates by reference its General Objections. Waymo further objects to this

 7 interrogatory on the grounds that it is vague and ambiguous, including with respect to the phrase

 8 “all damage.” Waymo further objects to this request to the extent it is compound, complex, and

 9 contains multiple subparts. Waymo further objects to this interrogatory as premature to the extent

10 it calls for information that is subject to expert testimony. Waymo will provide expert testimony

11 in accordance with the Court’s procedural schedule.

12          Subject to and without waiving the foregoing General and Specific Objections, Waymo

13 responds as follows:

14          Waymo believes it has suffered and is suffering irreparable harm as a result of Otto

15 Trucking’s trade secret misappropriation. In addition, Waymo believes it is entitled to damages

16 for Otto Trucking’s trade secret misappropriation, particularly to the extent Otto Trucking has

17 used Waymo’s trade secrets to fast-track LiDAR development for its own benefit or for the benefit

18 of Ottomotto or Uber. Waymo is continuing its discovery into the nature and extent of Otto
19 Trucking’s use of Waymo’s trade secrets for its benefit, for the benefit of Ottomotto, and/or for the

20 benefit of Uber. Waymo is also continuing its discovery into the role of Otto Trucking vis-à-vis

21 Ottomotto and Uber as a conduit of misappropriated information from Mr. Levandowski and

22 Ottomotto/Uber.      A specific calculation of monetary damages caused by Otto Trucking’s

23 misappropriation cannot be provided until this discovery is more substantially complete.

24          Waymo expects to calculate past damages based on lost profits, unjust enrichment, and

25 reasonable royalty metrics. To the extent an injunction is not granted, Waymo will also seek

26 damages, based on these same metrics, tied to any continuing use of Waymo’s trade secrets.
27          Inputs to Waymo’s damages analysis vis-à-vis Otto Trucking include, for example: the

28 extent, duration, and purpose of trade secret misappropriation; estimates of future profits and cash

                                                    136                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 4 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 flows to be earned by Otto Trucking (or those benefiting from its trade secret misappropriation)

 2 and Waymo; assessments and projections regarding the relevant markets, competition therein, and

 3 the relevant parties’ competitive positions; investment in LiDAR technology (in time, capital,

 4 engineering costs, and other expenditures); and valuations of the relevant technology. Discovery

 5 on these subjects is ongoing.

 6          Waymo further seeks a judgment that this case is exceptional and an award of Waymo’s

 7 costs and reasonable attorneys’ fees. Waymo also seeks an accounting of all sales and revenues,

 8 together with pre-judgment and post-judgment interest. Waymo further seeks enhanced damages

 9 for Defendants’ willful and malicious conduct in misappropriating Waymo’s trade secrets,

10 punitive damages, and other relief including but not limited to disgorgement of profits from unjust

11 enrichment. Waymo seeks any other relief available under applicable law. It would be premature

12 to estimate the amount of damages at this time.

13          Discovery is ongoing and Waymo reserves the right to supplement – and anticipates

14 regularly supplementing – this response after further discovery and investigation into Otto

15 Trucking’s misappropriation of Waymo’s trade secrets and the benefits obtained by Defendants as

16 a result of that misappropriation.

17

18 FIRST SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 10:
19          Waymo objects to this interrogatory on the grounds that it is vague and ambiguous,

20 including with respect to the phrase “all damage.” Waymo further objects to this interrogatory to

21 the extent it is compound, complex, and contains multiple subparts. Waymo further objects to this

22 interrogatory as premature to the extent it calls for information that is subject to expert testimony.

23 Waymo will provide expert testimony in accordance with the Court’s procedural schedule.

24          Subject to and without waiving the foregoing objections, Waymo responds as follows:

25          Waymo’s technical expert is continuing to assess Defendants’ use of Waymo’s trade

26 secrets; such assessments will ultimately inform the damages analysis in this case. Moreover,
27 Defendants have not yet responded to Waymo’s damages-related discovery requests. Therefore,

28

                                                    137                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 5 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Waymo’s expert has not concluded his analysis and is not expected to do so until the time that

 2 expert reports are due on August 24, 2017.

 3         Discovery in this case is ongoing, and Waymo is still waiting for substantive responses to

 4 its Fourth Set of Requests for Production (Nos. 266-297) and First Set of Common and Specific

 5 Interrogatories, all of which relate to damages.        Specifically, Waymo expects Defendants’

 6 responses to the following document requests and interrogatories to inform its response to this

 7 interrogatory, and Waymo expects to supplement its response to this interrogatory when it

 8 receives Defendants’ document production and interrogatory responses:

 9                DOCUMENTS sufficient to show UBER’s market capitalization and internal
                   valuation of itself on a quarterly basis, from the year prior to the year in which
10                 UBER first contemplated developing autonomous vehicles through the present.
11
                  DOCUMENTS sufficient to show the impact of developing autonomous vehicles
12                 on Uber’s internal valuation of itself from the year prior to the year in which UBER
                   first contemplated developing autonomous vehicles through the present.
13
                  DOCUMENTS describing UBER’s development of autonomous vehicles as
14
                   necessary to the continued viability of UBER or to the continued viability of any
15                 aspect of UBER’s business, INCLUDING but not limited to characterizations of a
                   competitor’s development or deployment of autonomous vehicles as an existential
16                 threat to UBER.

17                DOCUMENTS sufficient to show each iteration of DEFENDANTS’ plan to launch
                   any autonomous vehicles in any geographic region from the time DEFENDANTS
18
                   first contemplated developing or deploying autonomous vehicles to the present.
19
                  DOCUMENTS sufficient to show DEFENDANTS’ estimates of the size of the
20                 ridesharing market and DEFENDANTS’ share of that market in the United States
                   for each of the last six years on a quarterly basis. To the extent DEFENDANTS
21                 break out such estimates by geography (region, city, etc.), those estimates should
22                 also be provided.

23                DOCUMENTS sufficient to show DEFENDANTS’ forecasts of the size of the
                   ride-sharing market, the percentage of the ride-sharing market that will be serviced
24                 by autonomous vehicles, and DEFENDANTS’ share of that market in the United
                   States (by autonomous vehicles and vehicles driven by contractors) for any period
25
                   of time forecasted by UBER, on a quarterly basis. To the extent DEFENDANTS
26                 break out such estimates by geography (country, region, city, etc.), those estimates
                   should also be provided. To the extent DEFENDANTS create different forecasts
27                 based on different assumptions, documents REGARDING each forecast – with
                   documents sufficient to show the assumptions for each – should be provided.
28

                                                    138                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 6 of 25
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1               DOCUMENTS sufficient to show DEFENDANTS’ forecasts REGARDING the
                  number of DEFENDANTS’ ride-sharing vehicles in the United States (by
 2                autonomous vehicles and vehicles driven by contractors), for any period of time
                  forecasted by UBER —broken out by on a quarterly basis. To the extent
 3
                  DEFENDANTS break out such estimates by geography (country, region, city, etc.),
 4                those estimates should also be provided. To the extent DEFENDANTS create
                  different forecasts based on different assumptions, documents REGARDING each
 5                forecast – with documents sufficient to show the assumptions for each – should be
                  provided.
 6

 7               DOCUMENTS sufficient to show DEFENDANTS’ business plans, strategic plans,
                  operating plans, marketing plans, financial plans, sales plans, and investment plans
 8                for its ridesharing business, INCLUDING projections for revenue generation and
                  profitability.
 9
                 DOCUMENTS sufficient to show DEFENDANTS’ business plans, strategic plans,
10
                  operating plans, marketing plans, financial plans, sales plans, and investment plans
11                for its autonomous vehicle program, INCLUDING projections for revenue
                  generation and profitability of the autonomous vehicle program.
12
                 DOCUMENTS sufficient to show DEFENDANTS’ analysis of any barriers to
13                entry in the ride-sharing market and the status of any attempts by DEFENDANTS
14                to enforce such barriers against competitors INCLUDING WAYMO, INCLUDING
                  investments and infrastructure needed.
15
                 DOCUMENTS REGARDING DEFENDANTS’ discussion of WAYMO or its
16                business, INCLUDING DEFENDANTS’ analysis of WAYMO’s impact or
                  potential impact on the ridesharing market or on UBER.
17

18               DOCUMENTS sufficient to identify the date that UBER first considered deploying
                  autonomous vehicles.
19
                 DOCUMENTS sufficient to identify the date that UBER first considered
20                developing its own autonomous vehicles.
21
                 DOCUMENTS sufficient to identify the date that UBER first considered
22                developing its own in-house LiDAR.

23               DOCUMENTS REGARDING the importance of a first-mover advantage in
                  commercializing autonomous vehicles, INCLUDING any estimates of the market
24
                  shares of other entrants that are not first to market.
25
                 DOCUMENTS REGARDING the importance of LiDAR, INCLUDING the
26                importance of low-cost LiDAR, to DEFENDANTS’ ability to compete.
27

28

                                                   139                             No. 3:17-cv-00939-WHA
        WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 7 of 25
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1               DOCUMENTS REGARDING the relative value of safety (vis-à-vis, for example,
                  cost and timing of entry into relevant markets) in the commercialization of
 2                autonomous vehicles.
 3
                 DOCUMENTS sufficient to show DEFENDANTS’ analysis of WAYMO’s
 4                technological lead REGARDING autonomous vehicle technology (INCLUDING
                  DEFENDANTS’ estimates of the time, personnel, and investment needed to close
 5                the gap between DEFENDANTS and WAYMO), and documents sufficient to show
                  how DEFENDANTS’ analysis or estimates have changed over time.
 6

 7               DOCUMENTS sufficient to show DEFENDANTS’ analysis of how WAYMO’s
                  technological lead over DEFENDANTS REGARDING autonomous vehicle
 8                technology (INCLUDING DEFENDANTS’ estimates of the time, personnel, and
                  investment needed to close the gap between DEFENDANTS and WAYMO)
 9                changed after Uber’s acquisition of OTTOMOTTO and OTTO TRUCKING.
10
                 DOCUMENTS sufficient to show DEFENDANTS’ analysis of WAYMO’s
11                technological lead REGARDING LiDAR technology (INCLUDING
                  DEFENDANTS’ estimates of the time, personnel, and investment needed to close
12                the gap between DEFENDANTS and WAYMO), and documents sufficient to show
                  how DEFENDANTS’ analysis or estimates have changed over time.
13

14               DOCUMENTS sufficient to show DEFENDANTS’ analysis of how WAYMO’s
                  technological lead over DEFENDANTS REGARDING LiDAR technology
15                (INCLUDING DEFENDANTS’ estimates of the time, personnel, and investment
                  needed to close the gap between DEFENDANTS and WAYMO) changed after
16                UBER’s acquisition of OTTOMOTTO and OTTO TRUCKING.
17
                 DOCUMENTS sufficient to show DEFENDANTS’ comparisons of the cost and
18                profitability of a human-driven versus an autonomous vehicle in a ride-sharing
                  fleet.
19
                 DOCUMENTS sufficient to show the historical and current cost of
20                DEFENDANTS’ autonomous vehicles, broken down by component, and dating
21                back to the inception of DEFENDANTS’ autonomous vehicle program. As noted
                  in the Instructions above, to the extent DEFENDANTS can provide separate
22                information for each Defendant, DEFENDANTS should do so.

23               DOCUMENTS sufficient to show DEFENDANTS’ total financial investment
                  including but not limited to employee time, purchase of capital equipment, and
24
                  outside consultants, by quarter, into its efforts to develop in-house LiDAR. As
25                noted in the Instructions above, to the extent DEFENDANTS can provide separate
                  information for each Defendant, DEFENDANTS should do so.
26
                 DOCUMENTS sufficient to show DEFENDANTS’ investment, in terms of time
27                including but not limited to engineers, software developers, managers, and
                  executives (broken out be each category of employee), into its efforts to develop in-
28
                  house LiDAR. As noted in the Instructions above, to the extent DEFENDANTS
                                                   140                             No. 3:17-cv-00939-WHA
        WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 8 of 25
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1                can provide separate information for each Defendant, DEFENDANTS should do
                  so.
 2
                 Patent licenses or agreements relating to LiDAR.
 3

 4               DOCUMENTS sufficient to show the impact to DEFENDANTS of having to
                  redesign Fuji to avoid using the trade secrets identified in response to UBER’s
 5                interrogatory No. 1.

 6               DOCUMENTS sufficient to show any valuation (whether conducted by UBER or
 7                by a third party) of the assets and technology acquired in the acquisition of Otto by
                  Uber, INCLUDING valuations performed for the purpose of purchase price
 8                accounting or any other purpose.

 9               DOCUMENTS sufficient to show any DEFENDANTS’ projected revenue, gross
                  margin, and operating profit for any division including autonomous vehicles.
10

11               DOCUMENTS sufficient to show any the financials, INCLUDING profit and loss
                  statements and balance sheet, for OTTOMOTTO, OTTO TRUCKING, and any
12                division of UBER including autonomous vehicles.
13               DOCUMENTS sufficient to show DEFENDANTS’ approved requests for capital
14                expenditure authorizations related to its autonomous vehicle program,
                  INCLUDING R&D expenditures, technology/equipment acquisitions, and
15                marketing expenditures.

16               Describe in detail the impact, including financial impact, to DEFENDANTS of
                  having to redesign Fuji to avoid using the trade secrets identified in response to
17
                  UBER’s Interrogatory No. 1.
18
                 To the extent DEFENDANTS contend they will be irreparably harmed by a
19                permanent injunction prohibiting the use of WAYMO’s trade secrets in this case,
                  describe in detail the factual and legal bases for that contention.
20

21               Describe in detail DEFENDANTS’ investment in developing in-house LiDAR.
                  This should include DEFENDANTS’ financial investment, as well as
22                DEFENDANTS’ investment in terms of time and personnel.

23               Describe in detail [OTTOMOTTO and OTTO TRUCKING’s] efforts to place a
                  value on OTTOMOTTO and/or OTTO TRUCKING or their respective assets and
24
                  technology as part of UBER’S acquisition of OTTOMOTTO and/or OTTO
25                TRUCKING, either prior to or following the acquisition.

26               Describe in detail UBER’s efforts to place a value on OTTOMOTTO and/or OTTO
                  TRUCKING or their respective assets and technology as part of the acquisition,
27                either prior to or following the acquisition, including but not limited to the efforts
                  described by Nina Qi during her deposition at Rough Tr. 192:4-199:15.
28

                                                   141                             No. 3:17-cv-00939-WHA
        WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 9 of 25
                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1                    IDENTIFY the date that UBER first considered developing its own in-house
                       LiDAR and the date UBER began developing its own in-house LiDAR (to the
 2                     extent it differs from the date UBER began considering it), and describe in detail
                       UBER’s reasons for wanting to develop its own in-house LiDAR.
 3

 4             Damages for Violations of Defense of Trade Secrets Act and California Uniform
               Trade Secret Act
 5
               Uber, Ottomotto, and Otto Trucking are jointly and severally liable for damages in this
 6
     case.     Ottomotto and Otto Trucking are the corporate vehicles for the misappropriation of
 7
     Waymo’s trade secrets for the benefit of Uber.             Anthony Levandowski officially formed
 8
     Ottomotto on January 15, 2016 (while he was simultaneously employed by Waymo, consulting
 9
     with Uber on Uber's self-driving car project, and negotiating the acquisition of Ottomotto). He
10
     officially formed Otto Trucking on February 1, 2016 (five days after resigning from Waymo and
11
     while he was consulting with Uber on Uber's self-driving car project and negotiating the
12
     acquisition of Otto Trucking).      Mr. Levandowski was acting for all three Defendants at various
13
     times in order to facilitate the misappropriation of Waymo's trade secrets.
14
               Uber entered into Agreements and Plans of Merger with each of Ottomotto and Otto
15
     Trucking on the same date, within weeks of the formation of those entities. (UBER00016757;
16
     UBER00016453). Pursuant to its Agreement and Plan of Merger, Otto Trucking was obligated
17
     and continues to be obligated to assign all of its intellectual property to Ottomotto (which has now
18
     been acquired by Uber). (UBER00016757.) Pending completion of the Otto Trucking acquisition
19
     by Uber, Anthony Levandowski remains one of two managing members of Otto Trucking and
20
     holds                                                                                                  .
21
     (OTTOTRUCKING00000004.) Uber has an exclusive option to acquire Otto Trucking between
22
     August 31, 2017 and November 30, 2017. (UBER00016757 at -764, -819.) If Uber does not
23
     acquire Otto Trucking during that period, Uber will be obligated to (i) become a 50% owner in
24
     Otto Trucking and (ii) to license Uber's self-driving technology (including all trade secrets)
25
     exclusively to Otto Trucking (even vis-à-vis Uber) for use in the commercialization of self-driving
26
     trucks. (UBER00016757 at -772.)
27

28

                                                        142                             No. 3:17-cv-00939-WHA
             WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 10 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Otto Trucking is jointly and severally liable for all damages caused by Defendants'

 2 misappropriation of Waymo's trade secrets, including Defendants' unjust enrichment resulting

 3 from Defendants' misappropriation, any reasonable royalty assessed as a result of Defendants'

 4 misappropriation, and any exemplary damages, attorneys' fees, expert fees, and costs awarded as a

 5 result of Defendants' misappropriation.

 6          Unjust Enrichment Damages

 7          Uber, Ottomotto, and Otto Trucking have been unjustly enriched due to their

 8 misappropriation of Waymo’s trade secrets. There are several measures that can be used to

 9 quantify the unjust enrichment to Defendants.          One measure of the unjust enrichment to

10 Defendants is the value that was paid (or will be paid) by Uber for Ottomotto and Otto Trucking

11 (collectively, “Otto”). When Uber began negotiating with Mr. Levandowski, Otto was a company

12 that did not exist, and did not have any products. (Qi Tr. 146:8-18.) And at that time, Uber was

13 aware that he still had confidential information from Waymo. (Bares Tr. at 179:14-18.) John

14 Bares, Operations Director in Uber’s Advanced Technology Group, was personally responsible for

15 negotiating aspects of Uber’s acquisition of Otto on Uber’s behalf, including a series of technical

16 milestones regarding LiDAR. He admitted that having access to Waymo’s specifications for

17 medium and long-range LiDAR would have been useful for someone trying to build medium and

18 long-range LiDAR at Uber because Waymo is “eight years ahead” and “had custom lasers.” (Id.
19 179:19-180:12.) Defendants do not dispute that Mr. Levandowski had access to Waymo’s files at

20 this time—as a result of both his ongoing employment at Waymo, and his illicit downloads.

21          Uber and Otto began negotiating the term sheet for the acquisition of Otto in January and

22 February 2016, with the final term sheet executed on February 22, 2016. (UBER00017518-578;

23 UBER00069043-064.) For at least some of this period, Mr. Levandowski was still an employee of

24 Google. Because Otto had no products when Uber and Otto began negotiating (Qi Tr. 146:8-18),

25 the only things of value to be acquired by Uber were likely (1) the engineers that Uber acquired;

26 and (2) Waymo’s technology. Therefore, the misappropriated trade secrets represented a
27 significant portion of the assets acquired by Uber, as well as the talents of the employees that

28 would be engaged in connection with the acquisition.

                                                    143                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 11 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Uber and Otto entered into the formal Agreement and Plan of Merger on April 11, 2016.

 2 (UBER00016453-16523; UBER00016757.) Prior to entering into the agreement, Uber’s Board of

 3 Directors approved the acquisition.       Discovery regarding Uber’s internal valuation of Otto

 4 (including information regarding the assumptions underlying Uber’s internal valuation of Otto)

 5 will further inform Waymo’s unjust enrichment analysis. However, Nina Qi testified that Uber

 6 told its Board that the overall value of the deal at the time was about $590 million. (Qi Tr. at 100-

 7 103.) Although Uber’s payment to Otto was conditioned on certain milestones that stretched for

 8 some time into the future, this value is a reasonable measure of the present value of the transaction

 9 given that it was the value presented to Uber’s Board of Directors in the Board’s consideration and

10 approval of the acquisition.

11          Another measure of the unjust enrichment to Defendants is the present value of the

12 additional cash flows that Defendants will earn as a result of Uber’s accelerated development of

13 self-driving car technology. Uber expected that acquiring Otto would accelerate the development

14 of its LiDAR technology. For example, when considering the acquisition, Uber estimated that

15 acquiring Otto could shorten its autonomous vehicle timeline by one to two years.

16 (UBER00069030-033 at ‘033.) Even under its “most conservative case,” Uber estimated the

17 increased present value of incremental profit (as measured by EBIT, or Earnings Before Interest

18 and Taxes) from Otto’s technology would be between $836 million and $1.69 billion.
19 (UBER00069030-033 at ‘033.) In addition to the increased profits, Uber recognized Waymo was

20 a threat to its entire existence, potentially placing its entire business at risk—something that,

21 according      to    public    reports,   is   worth    approximately      $70    billion.       (See

22 https://techcrunch.com/2017/06/21/kalanick-is-out-but-ubers-vcs-royally-screwed-up-too-say-

23 industry-watchers/). For example, Uber’s then-CEO was quoted as follows: “The minute it was

24 clear to us that our friends in Mountain View were going to be getting in the ride sharing space,

25 we needed to make sure there is an alternative [self-driving car]. Because if there is not, we’re not

26 going to have any business.” He also described developing an autonomous vehicle as “basically
27 existential for us.” (UBER00006042-047 at ‘043; UBER00006035-041 at ‘037; UBER00064472-

28 473; LEV_001940-051 at ‘940.) In messaging notes related to the acquisition, Uber’s then-CEO

                                                    144                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 12 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 noted “Autonomous transportation is very possibly a winner-take-all, and thus existential for

 2 Uber.” (UBER00064468-469 at ‘468.) Similarly, Jeff Holden, Uber’s Chief Product Officer,

 3 wrote: “This war for self-driving is truly existential for Uber: we’ll either start up our second S

 4 curve of growth or we’ll die. There might be in-between cases, but it’s definitely easy to see how

 5 the extremes could play out.” Discussing the competition with Google, Mr. Holden discusses the

 6 battle and the war: “The *battle* is about what we need to do to get ourselves into a sufficiently

 7 competitive position before December that G doesn’t walk away with the crown for future of ride

 8 sharing. It’s about establishing beach heads, being in the game in a credible way. The *war* is

 9 the long-term defeat of G and others so we afford ourselves the opportunity to extend our massive

10 scale business into the future. This will be about who gets NSD self-driving to scale first.”

11 (UBER00070108-110 at ‘108.)

12         Another measure of unjust enrichment to Defendants is the expected cost savings to

13 Defendants from using Waymo’s trade secrets in Uber’s LiDAR systems. Waymo has obtained

14 significant cost savings by developing custom, in-house LiDAR systems using its trade secrets.

15 Waymo’s custom, in-house solution is much cheaper than options offered by third party vendors;

16 as explained in more detail in Waymo’s response to Interrogatory No. 6, a mid-range LiDAR from

17 Velodyne costs approximately $70,000. Uber has also recently purchased third-party LiDAR

18 units from                                 (UBER00086529.) By contrast, the materials needed for

19 Waymo’s own mid-range GBr3 LiDAR system, which uses the trade secrets at issue in this case,

20 cost just over $5,000. (See Waymo’s Response to Interrogatory No. 6 and all supplements

21 thereto.)

22         Due to the misappropriation of Waymo’s trade secrets, Defendants will likely benefit from

23 many years of future cost savings due to employing Waymo’s trade secrets in Uber’s LiDAR

24 systems. While considering the acquisition of Otto, Uber itself recognized the significant cost

25 savings from building custom lasers, noting savings of “up to $45M of one-time savings (@ 1,000

26 units)” and “up to $80M per year of ongoing savings (@ 1,000 units).” (UBER00068983.) And it
27 is clear that Uber is scaling production quickly: at the end of 2016, Uber estimated that it would

28 need approximately 120,000 to 150,000 lenses for 2017 and 500,000 for 2018. (UBER00054959-

                                                    145                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 13 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 962 at ‘959.) Since Uber’s LiDAR system uses 64 lenses, these estimates indicate that Uber is

 2 planning to manufacture between 1,875 and 2,344 LiDAR systems in 2017, and 7,812 LiDAR

 3 systems in 2018.

 4         Another measure of unjust enrichment to Defendants is the expected cost savings due to

 5 reduced development expenses from using Waymo’s trade secrets in Uber’s LiDAR systems.

 6 While considering the acquisition of Otto, Uber recognized one important benefit was that the

 7 acquisition    “decreases    total   investment     in   [Autonomous      Vehicle]    development.”

 8 (UBER00068983) An internal Uber email estimates that Uber’s acquisition of Otto saved Uber at

 9 least a year in the race to large scale autonomous vehicle deployment, and describes Uber’s next

10 best choice as building the team internally with a two to four year lag versus what the Otto team

11 would bring. (UBER00060147-156 at ‘147.) One way to measure the costs that Defendants saved

12 through their misappropriation of Waymo’s trade secrets is by looking at the costs that Waymo

13 incurred to develop those trade secrets. As discussed in Waymo’s response to interrogatory 6,

14 Waymo has incurred up to $1.1 billion to develop the trade secrets. (See Waymo’s 7/13

15 Supplemental Response to Interrogatory No. 6 and all supplements thereto.)

16         Waymo anticipates that Defendants will argue that the measures of unjust enrichment

17 discussed above are measures of value for the entirety of the company (Otto) acquired by Uber.

18 Waymo expects to rebut any evidence presented by Defendants that a portion of any value can be
19 attributed to any contributions other than Waymo’s trade secrets. Nonetheless, Waymo addresses

20 apportionment below.

21         Otto had no products when Uber and Otto began negotiating. (Qi Tr. 146:8-18.) And

22 Otto’s profit and loss statement for January through March 2016 reflects less than $1.4 million of

23 expenses. (UBER00060164 and UBER00060165). Therefore, the only things of value to be

24 acquired by Uber were likely (1) the engineers that Uber acquired; and (2) Waymo’s technology.

25 Waymo is still conducting discovery regarding what assets (if any) Otto had when Uber decided to

26 acquire it. To the extent Otto had any working products or technology by the time Uber agreed to
27 acquire it, Waymo’s unjust enrichment analysis would account for that by deducting the value of

28 Otto’s then-existing technology. However, as previously discussed, Waymo expects the large

                                                    146                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 14 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 majority of the measures of value discussed above to be attributable to the value of the stolen

 2 information and engineers that Uber acquired in the transaction.

 3          With respect to the value of the engineers Uber acquired from Otto, talented engineers in

 4 the autonomous vehicle field are few and far between. In particular, some of the engineers who

 5 left Waymo to join Otto, and who were eventually acquired by Uber, had very specialized skill

 6 sets, including Don Burnette, Claire Delaunay, Gaetan Pennecot and Mr. Levandowski himself.

 7 These engineers would likely be worth more than an average engineer, and more than even an

 8 average autonomous vehicle engineer. Waymo is still obtaining discovery regarding Uber’s

 9 valuation of the engineers that it acquired, but one public estimate of the value of engineers in the

10 autonomous          vehicle       industry       is      $10        million       per       engineer.

11 (https://www.recode.net/2016/9/17/12943214/sebastian-thrun-self-driving-talent-pool).

12          With respect to development expenses, it is possible that Defendants would not have had

13 to incur all of the development expenses Waymo incurred if Defendants had developed the trade

14 secrets themselves (rather than misappropriating them from Waymo). Although Waymo is still

15 seeking discovery on how long Uber spent in its autonomous vehicle development efforts before

16 acquiring Otto, Waymo understands that Uber had been developing autonomous vehicle

17 technology prior to its discussions with Otto. Uber may argue that in calculating Uber’s unjust

18 enrichment based on Waymo’s development expenses, it may be appropriate to include only a
19 portion of    Waymo’s total development expenses.         To date, Defendants have not produced

20 evidence regarding their LiDAR development efforts necessary to conduct such an apportionment.

21 However, as discussed above, Uber believed that it could save development expenses by acquiring

22 Otto. Specifically, Uber estimated that the acquisition would speed up its autonomous vehicle

23 timeline by one to two years, and would speed up its laser development by two to four years.

24 Thus, one estimate of the potential savings as a result of Defendants obtaining Waymo’s

25 technology is the one to two years of average development expense that Uber estimated it would

26 save in developing autonomous vehicle technology, which can be expressed as a percentage of
27 Uber’s total development expenses. Another measure of the potential savings as a result of

28 Defendants obtaining Waymo’s technology is the difference between the amount of money

                                                    147                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 15 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Waymo has spent in developing autonomous vehicle technology and the amount of money that

 2 Defendants have spent. Another measure of the potential savings can be calculated based on the

 3 proportion of development expenses that Waymo has spent in developing LiDAR technology in

 4 relation to the other technologies in autonomous vehicles.             Waymo reserves its right to

 5 supplement this response if and when Defendants produce the information necessary to conduct an

 6 apportionment regarding development expenses.

 7          In addition, if Uber is able to deploy autonomous vehicles in its fleet, its operational costs

 8 for its entire ridesharing business would likely drop substantially, in part because it would not

 9 have to share any revenue with its drivers.

10          Waymo is under a Court order to narrow its list of asserted trade secrets to less than ten by

11 August 1. After Waymo completes this narrowing, Waymo will consider how to apportion the

12 value of the trade secrets that Mr. Levandowski and Defendants misappropriated to account for the

13 trade secrets that it will bring to trial in this case. However, Waymo suspects that a substantial

14 portion of the unjust enrichment would be attributable to the most valuable trade secrets. Since

15 Uber and Waymo are racing to commercialize autonomous vehicles, accelerating the development

16 timeline was important to Uber. (UBER00070108-110 at ‘108.). Thus, Waymo presumes that

17 Defendants made use of the most important and most valuable trade secrets first.

18          Reasonable Royalty Damages
19          If the Court were to determine that damages based on the unjust enrichment caused by

20 Defendants’ misappropriation of the trade secrets is not provable, the Court “may order payment

21 of a reasonable royalty for no longer than the period of time the use could have been prohibited”

22 pursuant to the provisions of the California Uniform Trade Secrets Act. Cal. Civ. P. § 3426.3(b).

23 A reasonable royalty is also available under the Defend Against Trade Secrets Act. 18 U.S.C. §

24 1836(b)(3)(A)(iii) (“in lieu of damages measured by any other methods, the damages caused by

25 the misappropriation measured by imposition of liability for a reasonable royalty for the

26 misappropriator’s unauthorized disclosure or use of the trade secret”).
27          Waymo’s damages expert will analyze and compute the amount of reasonable royalty

28 damages payable to Waymo by Defendants due to the misappropriation of the trade secrets based

                                                    148                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 16 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 on the documents and information produced by Waymo, Defendants and third parties during

 2 discovery, as well as independent research conducted by Waymo’s damages expert. Specifically,

 3 Waymo’s expert will, among other things, opine as to the appropriate reasonable royalty, either in

 4 the form of a lump sum payment or a running royalty rate, or a combination of both.

 5            As discussed above, Defendants have not yet responded to Waymo’s damages-related

 6 discovery requests. Therefore, Waymo’s expert has not concluded his analysis and is not expected

 7 to do so until the time that expert reports are due on August 24, 2017.

 8            At present, Waymo anticipates that its expert’s computations of a reasonable royalty

 9 adequate to compensate for Defendants’ infringement will involve an analytical approach and/or a

10 hypothetical negotiation approach. An analytical approach is used to determine a royalty that

11 leaves the infringer with a “normal” rate of return for the use of its products embodying the trade

12 secrets or to calculate a royalty based on the increased profitability due to the use of the trade

13 secrets in Defendants’ products. In other words, an analytical approach will determine, or isolate,

14 the financial benefit or value that Defendants obtained through their misappropriation of trade

15 secrets.

16            Waymo anticipates that its expert’s determination of reasonable royalty damages under an

17 analytical approach or a hypothetical negotiation approach will be based on, among other things,

18 analysis of sales and profit projections, analyst forecasts, profitability information and other
19 documents and records produced by Waymo, Defendants, and third parties. In addition to the

20 foregoing, Waymo’s expert may utilize documents and materials referred to and recognized as

21 relevant to the determination of the cost savings achieved by the Defendants due to their

22 misappropriation. In addition to the foregoing, Waymo’s expert may utilize documents and

23 materials referred to and recognized as relevant to the determination of a reasonable royalty or

24 other damages computations in cases such as Georgia- Pacific, among others.

25            At present, Waymo’s understanding of the primary considerations that Waymo’s expert

26 will analyze with respect to the hypothetical negotiation approach are summarized below.
27            Impact on Waymo’s future expected profits - Waymo expects that its future success is

28 critically dependent on its technological lead in autonomous vehicles. (WAYMO-UBER-

                                                    149                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 17 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 00004108-131 at ‘109, ‘111; Chu Tr. 12:3-7, 45:19-24)                Defendants’ misappropriation of

 2 Waymo’s trade secrets shortens the technological lead that Waymo has in autonomous vehicles.

 3 For example, when considering the acquisition of Ottomotto and Otto Trucking, Uber estimated

 4 that Otto’s technology could shorten its autonomous vehicle timeline by one to two years.

 5 (UBER00069030-033 at ‘033.) Moreover, if Uber does not exercise its Call Option with respect

 6 to Otto Trucking, yet another Waymo competitor will have had the benefit of Waymo’s

 7 misappropriated trade secrets. Given the importance of Waymo's technological lead, this would

 8 likely have a significant impact on its ability to earn profits.

 9          Waymo’s policy to protect and maintain its trade secrets – Waymo has sought to protect its

10 trade secrets and has not disclosed the trade secrets to third parties, and it has not licensed its trade

11 secrets. Waymo takes robust measures to protect its LiDAR trade secrets. As a condition of

12 employment, Waymo requires all employees to enter into written agreements to maintain the

13 confidentiality of proprietary and trade secret information, and not to misuse such information.

14 Waymo also enforces an employee code of conduct that explains employees’ strict obligations to

15 maintain the secrecy of confidential information, and requires employee training in security

16 procedures. Droz Decl. ¶ 30.

17          Waymo also takes reasonable measures to mark confidential and proprietary information,

18 such as documents and other materials, with visible legends designating them as such when
19 sharing them outside of Waymo, subject to NDAs or other confidentiality agreements.

20 Disclosures to vendors are limited to the subject matter necessary for the vendor’s engagement and

21 do not reveal the entirety of a given LiDAR system or design. Waymo employs reasonable efforts

22 to secure physical facilities by restricting access and employing locks, cameras, guards, and other

23 security measures. Id. ¶¶ 33-37; Janosko Decl. ¶ 22.

24          Waymo uses Subversion (SVN) — a revision control system — to store its electrical

25 design information. All traffic (both ingress to and egress from) the SVN repository is encrypted.

26 All traffic is authenticated against a list of authorized users before access to the repository is
27 granted, and users do not share credentials — all accesses are unique to specific users. Access

28 control lists are audited monthly and stale users are aggressively purged. The SVN server is

                                                     150                             No. 3:17-cv-00939-WHA
          WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 18 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 password protected and accessible through specialized software. Id. ¶¶ 23-25. Additionally,

 2 Waymo imposes network security measures and access policies that restrict the access and

 3 dissemination of certain confidential and proprietary trade secret information to only teams that

 4 are working on projects related to that information. For example, Google employees working on

 5 projects with no relation to Waymo or self-driving cars could not (and cannot) access Waymo’s

 6 confidential and proprietary schematics. They are distributed on a “need to know” basis. Droz

 7 Decl. ¶ 32. Google’s networks generally are also secured through Network Access Control

 8 (“NAC”) procedures, Access Control Lists (“ACLs”), and restricted access privileges. Janosko

 9 Decl. ¶¶ 13-16.

10          Google employs a variety of security mechanisms to prevent network intruders or attackers

11 who may compromise Waymo’s trade secret information. Google also secures employees’ devices

12 and credentials against attacks through monitoring and logging practices, as well as regular

13 security updates. Id. ¶¶ 7-12, 20.

14          Google secures its production infrastructure in progressive layers starting from the physical

15 security of data centers, continuing on to the security of the hardware and software that underlie

16 the infrastructure, and finally, the technical constraints and processes in place to support

17 operational security. Google employs many hundreds of engineers dedicated to security and

18 privacy distributed across all of Google, including many who are recognized industry authorities.
19 These engineers work to protect Google’s production servers from malware utilizing tools such as

20 binary verification. Google also has an incident management process for security events that may

21 affect the confidentiality, integrity, or availability of systems or data Id. ¶¶ 17-21.

22          Waymo incorporates by reference its Response to Interrogatory No. 7 and all supplements

23 thereto.

24          Competitive relationship between Waymo and Uber and Otto Trucking – Waymo

25 recognizes that Uber is the most significant competitor in the transportation as a service (TaaS)

26 business. (WAYMO-UBER-00004175-194 at ‘184-185) Similarly, Uber recognizes Waymo is a
27 significant competitor. In fact, as discussed above, Uber has described Waymo as an existential

28 threat to its TAAS business: “This war for self-driving is truly existential for Uber: we’ll either

                                                     151                             No. 3:17-cv-00939-WHA
          WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 19 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 start up our second S curve of growth or we’ll die.” (UBER00070108-110 at ‘108.) Internal Uber

 2 documents indicate that Uber believes it is in intense competition with Waymo: Discussing the

 3 competition with Google, Mr. Holden discusses the battle and the war: “The *battle* is about what

 4 we need to do to get ourselves into a sufficiently competitive position before December that G

 5 doesn’t walk away with the crown for future of ride sharing. It’s about establishing beach heads,

 6 being in the game in a credible way. The *war* is the long-term defeat of G and others so we

 7 afford ourselves the opportunity to extend our massive scale business into the future. This will be

 8 about who gets NSD self-driving to scale first.” (UBER00070108-110 at ‘108.) If Uber does not

 9 exercise its Call Option with respect to Otto Trucking, Waymo will be facing two competitors

10 who have had the benefit of Waymo’s trade secrets.

11         Development cost savings to Uber – As discussed in more detail above, Uber has likely

12 realized significant cost savings in terms of its development timeline. While considering the

13 acquisition of Otto, Uber recognized one important benefit was that the acquisition “decreases

14 total investment in [Autonomous Vehicle] development.” (UBER00068983)                An Uber email

15 estimates that Uber’s acquisition of Otto saved Uber at least a year in the race to large scale

16 autonomous vehicle deployment, and describes Uber’s next best choice as building the team

17 internally with a two to four year lag versus what the Otto team would bring. (UBER00060147-

18 156 at ‘147.) One way to measure the costs that Defendants saved through their misappropriation
19 of Waymo’s trade secrets is by looking at the costs that Waymo incurred to develop those trade

20 secrets. As discussed in Waymo’s response to interrogatory 6, Waymo has incurred up to $1.1

21 billion to develop the trade secrets. (See Waymo’s 7/13 Supplemental Response to Interrogatory

22 No. 6 and all supplements thereto.)

23         Increased future expected profits to Uber and/or Otto Trucking – As discussed above in

24 the unjust enrichment section, Uber expected that acquiring Ottomotto and Otto Trucking would

25 accelerate the development of its LiDAR technology, and under its “most conservative case,”

26 Uber estimated the increased present value of incremental profit would be between $836 million
27 and $1.69 billion. (UBER00069030-033 at ‘033.)

28

                                                    152                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 20 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          LiDAR system cost savings – Waymo has obtained significant cost savings by developing

 2 custom, in-house LiDAR systems using its trade secrets, and Waymo expects that by

 3 misappropriating Waymo’s trade secrets, Defendants will be able to obtain similar results.

 4 Waymo’s custom, in-house solution is much cheaper than options offered by third party vendors;

 5 as explained in more detail above and in Waymo’s response to Interrogatory No. 6, a mid-range

 6 LiDAR from Velodyne costs approximately $70,000. By contrast, the materials needed for

 7 Waymo’s own mid-range GBr3 LiDAR system, which uses the trade secrets at issue in this case,

 8 cost just over $5,000. (See Waymo’s Response to Interrogatory No. 6 and all supplements

 9 thereto.) Uber has also recently purchased third-party LiDAR units from

10 each. (UBER00086529.)

11          Due to the misappropriation of Waymo’s trade secrets, Defendants will likely benefit from

12 many years of future cost savings due to employing Waymo’s trade secrets in Uber’s LiDAR

13 systems. While considering the acquisition of Otto, Uber itself recognized the significant cost

14 savings from building custom lasers, noting savings of “up to $45M of one-time savings (@ 1,000

15 units)” and “up to $80M per year of ongoing savings (@ 1,000 units).” (UBER00068983.) And it

16 is clear that Uber is scaling production quickly: at the end of 2016, Uber estimated that it would

17 need approximately 120,000 to 150,000 lenses for 2017 and 500,000 for 2018. (UBER00054959-

18 962 at ‘959.) Since Uber’s LiDAR system uses 64 lenses, these estimates indicate that Uber is
19 planning to manufacture between 1,875 and 2,344 LiDAR systems in 2017, and 7,812 LiDAR

20 systems in 2018.

21          In addition, if Uber is able to deploy autonomous vehicles in its fleet, its operational costs

22 for its ridesharing business would likely drop substantially, in part because it would not have to

23 share any revenue with its drivers.

24          Valuation of Uber’s acquisition – As discussed above, Waymo is still obtaining discovery

25 regarding Uber’s internal valuation of Otto. However, Nina Qi testified that the Board was told

26 the overall value of the deal at the time was about $590 million. (Qi Tr. at 100-103.)
27

28

                                                    153                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 21 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Unjust Enrichment / Reasonable Royalty Related To Otto Trucking's Use Of Waymo's

 2 Trade Secrets (Separate From Its Acquisition And Disclosure Of Those Trade Secrets To

 3 Ottomotto and Uber)

 4          Otto Trucking is also separately liable for damages with respect to its own use of Waymo’s

 5 trade secrets, including through its subsidiary Otto Transport, which currently operates trucks for

 6 the benefit of Uber’s freight program. (OTTOTRUCKING00002750.) Discovery is ongoing

 7 regarding the use of Waymo's trade secrets by Otto Trucking and its subsidiaries pending the

 8 completion of the acquisition by Uber.         Waymo’s technical expert is continuing to assess

 9 Defendants’ use of Waymo’s trade secrets; such assessments will ultimately inform the damages

10 analysis in this case. Moreover, Defendants have not yet responded to Waymo’s damages-related

11 discovery requests. Therefore, Waymo’s expert has not concluded his analysis and is not expected

12 to do so until the time that expert reports are due on August 24, 2017.

13          Punitive Damages, Attorneys Costs and Fees –

14          Defendants’ trade secret misappropriation has been willful and malicious. If willful and

15 malicious trade secret misappropriation exists, both CUTSA and DTSA allow punitive damages

16 up to two times any damages award. See Cal. Civil Code Section § 3426.3 and 18 U.S.C. §

17 1836(b)(3)(C). If willful and malicious misappropriation exists, CUTSA and DTSA also allow

18 recovery of attorneys’ fees and costs. See § 3426.4 and 18 U.S.C. § 1836(b)(3)(D). In addition to
19 attorneys’ fees, Waymo is also eligible to receive reasonable expert fees under CUTSA. § 3426.4.

20          While discovery is not complete and Waymo has still not seen the Stroz due diligence

21 report (which Waymo expects will bear on this issue), the evidence to date indicates that Uber and

22 Anthony Levandowski were in league with one another to port Waymo’s trade secrets to Uber

23 going as far back as May 2015. (Dkt. 712, Ex. 1 (logging discussions between Uber and Mr.

24 Levandowski beginning on May 20, 2015 “wherein Anthony Levandowski mentioned LiDAR to

25 any officer, director, employee, agent, supplier, or consultant of defendants”).) Uber continued to

26 meet with Mr. Levandowski throughout the fall of 2015. (Dkt. 712, Ex. 1 (logging five meetings
27 with Mr. Levandowski regarding LiDAR between October 2015 and December 11, 2015).) Uber

28 met with Mr. Levandowski to discuss LiDAR on the very same day that he downloaded 14,000

                                                    154                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 22 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 proprietary files from Waymo servers, (Dkt. 712 Ex. 1; Dkt. 23, ¶ 44), and again a few weeks later

 2 on the same day Mr. Levandowski downloaded additional proprietary information from Waymo.

 3 (Ex. 263; Dkt. 24-2 ¶ 22.)

 4          When Uber began meeting with Otto, Otto did not have any products. (Qi Tr. 146:8-18.)

 5 Instead, Uber acquired Mr. Levandowski’s company because of its “[e]xperience w/ automotive

 6 efforts of competitors”:

 7          Anthony and his close team have developed several generations of mid and long
            range laser that we now believe is critical to AV autonomy (day and night). Not
 8          only do they have the several generations of experience but also know how to
            improve on the next gen devices that they would build for us. We have yet to find
 9          anyone else in the world with this know-how. . . . Second, just rubbing shoulders
            with this team and having them advise us all over AV has a decent chance of
10          saving Uber at least a year off of the race to large scale AV deployment. . . . My
            point is that there is more value here (considerable) than 25 disparate engineers that
11          we would pick up from 25 different places. This is a team that knows each other
            knows the tech, knows the potholes and can jam at incredible rate (we hope) to help
12          solve some of our most pressing challenges.

13   (Ex. 271 at 1.) While Mr. Bares refers to the “team” that Mr. Levandowski was going to bring to

14 his new company, there was no team in place other than Mr. Levandowski and Mr. Ron at the time

15 of this email.

16          Given Uber’s scheme to buy Waymo’s “tech” and “know how” through Mr. Levandowski

17 (and the corporate entities Ottomotto and Otto Trucking), Uber began anticipating litigation with

18 Waymo almost immediately. The day after Mr. Levandowski resigned from Waymo, Uber was
19 already discussing indemnity with Mr. Levandowski and Lior Ron. (Ex. 277, January 28, 2016

20 email from Cameron Poetzscher asking Travis Kalanick, “[d]id you tell Anthony that you would

21 indemnify them if they get sued by G as part of or after the deal? They’re under that impression.”)

22 By February 5, 2016, the parties were specifically discussing indemnity for “Bad Acts,” including

23 “downloading of files of [Google].” (UBER00017265 at -73, Email between Uber representatives

24 and Lior Ron discussing “Timing of Indemnity / Closing Conditions,” and an “Example list of

25 Specified Bad Acts,” which included “downloading of files of [Google]”.)

26          Having agreed to indemnify Mr. Levandowski for “downloading of files of [Google]” and
27 having agreed to indemnify Ottomotto and Otto Trucking for Bad Acts including trade secret

28 misappropriation, Uber then set up a forensic due diligence investigation designed specifically to

                                                    155                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 23 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 uncover – or confirm – the downloaded Waymo files in Otto’s or Mr. Levandowski’s possession.

 2 The existence and sheer scope of this investigation is proof enough that Uber knew Mr.

 3 Levandowski had Waymo materials: it was, and remains, a process that was unprecedented for

 4 Uber. (Poetzscher Tr. at 128:11-25; Qi Rough Tr. at 243:17-244:3.) As part of the investigation,

 5 Stroz took and analyzed the electronic devices of five different Otto employees, including both

 6 their personal and work devices. (See Ron Tr. at 96:3-19.) Despite this, the Uber witnesses

 7 responsible for overseeing the investigation testified that the diligenced employees did not seem

 8 upset by the scope of the investigation that Uber requested; instead, they were “okay with it.” (Qi

 9 Rough Tr. at 223:22-224:6.) The most likely explanation for that is, of course, that all parties

10 already knew what Uber was looking for—stolen Waymo files.

11          Although Uber must have known about the downloaded files when it agreed to indemnify

12 Mr. Levandowski and set up the forensic investigation, Uber almost certainly found out that Mr.

13 Mr. Levandowski had downloaded materials when the diligence process got underway.                  To

14 motivate Mr. Levandowski to disclose all of his “Bad Acts” to Stroz, Uber created an elaborate

15 incentive structure:     as long as Mr. Levandowski disclosed his “Bad Acts” (including

16 “downloading of files of [Google]”) to Stroz, Uber would indemnify him. (UBER00017265 at -

17 73-74; Dkt. 566 at 3.) If Mr. Levandowski did not disclose “Bad Acts” to Stroz, Levandowski

18 could not seek indemnification from Uber for those “Bad Acts” later. (Id.) Although Waymo has
19 still not seen the due diligence report that Stroz produced, all evidence indicates that Mr.

20 Levandowski accepted this offer and disclosed the existence of the stolen information to Uber and

21 Stroz. Defendants have never disputed that Stroz has some of the stolen information in its

22 possession as a result of the due diligence process, and Uber recently admitted that its lawyers

23 have also possessed the stolen information for over a year by virtue of their involvement in the due

24 diligence process. (Dkt. 677-8.)

25          At the very latest, Uber learned that Mr. Levandowski had downloaded Waymo materials

26 in his possession on March 11, 2016 when Mr. Levandowski told Uber outright. As Uber has
27 explained: “On or about March 11, 2016, Mr. Levandowski reported to [Travis] Kalanick, Nina Qi

28 and Cameron Poetzscher at Uber as well as Lior Ron that he had identified five discs in his

                                                    156                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 24 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 possession containing Google information.” (Dkt. 695 at 4.) Uber’s accounting indicates that Mr.

 2 Levandowski and Mr. Kalanick had a meeting to discuss LIDAR on the same day. (Dkt. 712, Ex.

 3 1 at No. 63.) Since receiving this interrogatory response, Waymo has deposed three of the four

 4 individuals to whom Mr. Levandowski made this admission, and all three confirmed that Mr.

 5 Levandowski did indeed reveal that he had Google “stuff” in his possession during an in-person

 6 meeting with Uber on March 11, 2016. (Ron Tr., 25:23-26:18; Poetzscher Tr., 249:3-250:9; Qi

 7 Rough Tr., 271:11-273:20.) Uber now insists that Mr. Levandowski subsequently destroyed the

 8 materials (raising other serious concerns, including concerns regarding the integrity of Stroz’s

 9 investigation), but the point remains: Uber was aware of Mr. Levandowski taking confidential

10 Waymo information files as of March 11, 2016, and Uber acquired Mr. Levandowski’s company

11 anyway. And even after finding out that he had Waymo materials in his possession on March 11,

12 2016, Uber never took any steps to prohibit Mr. Levandowski from using his “treasure trove of

13 files” in his work at Uber.

14          Waymo also seeks prejudgment interest on the damages awarded for the misappropriation

15 of trade secrets at the California statutory prejudgment interest rate of seven percent (7%).

16

17 INTERROGATORY NO. 11:

18          Identify all facts supporting your contention that Waymo owns each of the alleged trade
19 secrets identified in Waymo’s 2019 Disclosure.

20

21 RESPONSE TO INTERROGATORY NO. 11:

22          Waymo incorporates by reference its General Objections. Waymo further objects to this

23 interrogatory on the grounds that it is overbroad, unduly burdensome, and oppressive, including to

24 the extent that it asks Waymo to “identify all facts.” Waymo further objects to this request to the

25 extent it is compound, complex, and contains multiple subparts.

26          Subject to and without waiving the foregoing General and Specific Objections, Waymo
27 responds as follows:

28

                                                    157                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-8 Filed 01/28/19 Page 25 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 DATED: July 25, 2017                        QUINN EMANUEL URQUHART & SULLIVAN,
                                               LLP
 2
                                                 By /s/ Charles K. Verhoeven
 3
                                                    Charles K. Verhoeven
 4                                                  Attorneys for WAYMO LLC

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    161                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 1 of 25




               EXHIBIT 1

       UNREDACTED VERSION
         OF DOCUMENT(S)
       SOUGHT TO BE SEALED
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 2 of 25
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Charles K. Verhoeven (Cal. Bar No. 170151)
 2 charlesverhoeven@quinnemanuel.com
   David Perlson (Cal. Bar No. 209502)
 3 davidperlson@quinnemanuel.com
   Melissa J. Baily (Cal. Bar No. 237649)
 4 melissabaily@quinnemanuel.com
   John Neukom (Cal. Bar No. 275887)
 5 johnneukom@quinnemanuel.com
   Jordan R. Jaffe (Cal. Bar No. 254886)
 6 jordanjaffe@quinnemanuel.com
   50 California Street, 22nd Floor
 7 San Francisco, California 94111-4788
   (415) 875-6600
 8 (415) 875-6700 facsimile

 9 Attorneys for Plaintiff WAYMO LLC

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13
     WAYMO LLC                                         Case No. 17-cv-00939-JCS
14
                  Plaintiffs,                          PLAINTIFF’S FIRST SUPPLEMENTAL
15                                                     OBJECTIONS AND RESPONSES TO
          v.                                           OTTO TRUCKING, LLC’S FIRST SET OF
16                                                     INTERROGATORIES (NOS. 1-14)
   UBER TECHNOLOGIES, INC.;
17 OTTOMOTTO, LLC; OTTO TRUCKING
   LLC,
18
             Defendants.
19

20

21

22

23

24

25

26
27

28

                                                                                   No. 3:17-cv-00939-WHA
        WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 3 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 INTERROGATORY NO. 10:

 2          Identify all damage, including a specific calculation of monetary damages, caused by any

 3 alleged misappropriation of trade secrets by Otto Trucking.

 4

 5 RESPONSE TO INTERROGATORY NO. 10:

 6          Waymo incorporates by reference its General Objections. Waymo further objects to this

 7 interrogatory on the grounds that it is vague and ambiguous, including with respect to the phrase

 8 “all damage.” Waymo further objects to this request to the extent it is compound, complex, and

 9 contains multiple subparts. Waymo further objects to this interrogatory as premature to the extent

10 it calls for information that is subject to expert testimony. Waymo will provide expert testimony

11 in accordance with the Court’s procedural schedule.

12          Subject to and without waiving the foregoing General and Specific Objections, Waymo

13 responds as follows:

14          Waymo believes it has suffered and is suffering irreparable harm as a result of Otto

15 Trucking’s trade secret misappropriation. In addition, Waymo believes it is entitled to damages

16 for Otto Trucking’s trade secret misappropriation, particularly to the extent Otto Trucking has

17 used Waymo’s trade secrets to fast-track LiDAR development for its own benefit or for the benefit

18 of Ottomotto or Uber. Waymo is continuing its discovery into the nature and extent of Otto
19 Trucking’s use of Waymo’s trade secrets for its benefit, for the benefit of Ottomotto, and/or for the

20 benefit of Uber. Waymo is also continuing its discovery into the role of Otto Trucking vis-à-vis

21 Ottomotto and Uber as a conduit of misappropriated information from Mr. Levandowski and

22 Ottomotto/Uber.      A specific calculation of monetary damages caused by Otto Trucking’s

23 misappropriation cannot be provided until this discovery is more substantially complete.

24          Waymo expects to calculate past damages based on lost profits, unjust enrichment, and

25 reasonable royalty metrics. To the extent an injunction is not granted, Waymo will also seek

26 damages, based on these same metrics, tied to any continuing use of Waymo’s trade secrets.
27          Inputs to Waymo’s damages analysis vis-à-vis Otto Trucking include, for example: the

28 extent, duration, and purpose of trade secret misappropriation; estimates of future profits and cash

                                                    136                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 4 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 flows to be earned by Otto Trucking (or those benefiting from its trade secret misappropriation)

 2 and Waymo; assessments and projections regarding the relevant markets, competition therein, and

 3 the relevant parties’ competitive positions; investment in LiDAR technology (in time, capital,

 4 engineering costs, and other expenditures); and valuations of the relevant technology. Discovery

 5 on these subjects is ongoing.

 6          Waymo further seeks a judgment that this case is exceptional and an award of Waymo’s

 7 costs and reasonable attorneys’ fees. Waymo also seeks an accounting of all sales and revenues,

 8 together with pre-judgment and post-judgment interest. Waymo further seeks enhanced damages

 9 for Defendants’ willful and malicious conduct in misappropriating Waymo’s trade secrets,

10 punitive damages, and other relief including but not limited to disgorgement of profits from unjust

11 enrichment. Waymo seeks any other relief available under applicable law. It would be premature

12 to estimate the amount of damages at this time.

13          Discovery is ongoing and Waymo reserves the right to supplement – and anticipates

14 regularly supplementing – this response after further discovery and investigation into Otto

15 Trucking’s misappropriation of Waymo’s trade secrets and the benefits obtained by Defendants as

16 a result of that misappropriation.

17

18 FIRST SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 10:
19          Waymo objects to this interrogatory on the grounds that it is vague and ambiguous,

20 including with respect to the phrase “all damage.” Waymo further objects to this interrogatory to

21 the extent it is compound, complex, and contains multiple subparts. Waymo further objects to this

22 interrogatory as premature to the extent it calls for information that is subject to expert testimony.

23 Waymo will provide expert testimony in accordance with the Court’s procedural schedule.

24          Subject to and without waiving the foregoing objections, Waymo responds as follows:

25          Waymo’s technical expert is continuing to assess Defendants’ use of Waymo’s trade

26 secrets; such assessments will ultimately inform the damages analysis in this case. Moreover,
27 Defendants have not yet responded to Waymo’s damages-related discovery requests. Therefore,

28

                                                    137                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 5 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Waymo’s expert has not concluded his analysis and is not expected to do so until the time that

 2 expert reports are due on August 24, 2017.

 3         Discovery in this case is ongoing, and Waymo is still waiting for substantive responses to

 4 its Fourth Set of Requests for Production (Nos. 266-297) and First Set of Common and Specific

 5 Interrogatories, all of which relate to damages.        Specifically, Waymo expects Defendants’

 6 responses to the following document requests and interrogatories to inform its response to this

 7 interrogatory, and Waymo expects to supplement its response to this interrogatory when it

 8 receives Defendants’ document production and interrogatory responses:

 9                DOCUMENTS sufficient to show UBER’s market capitalization and internal
                   valuation of itself on a quarterly basis, from the year prior to the year in which
10                 UBER first contemplated developing autonomous vehicles through the present.
11
                  DOCUMENTS sufficient to show the impact of developing autonomous vehicles
12                 on Uber’s internal valuation of itself from the year prior to the year in which UBER
                   first contemplated developing autonomous vehicles through the present.
13
                  DOCUMENTS describing UBER’s development of autonomous vehicles as
14
                   necessary to the continued viability of UBER or to the continued viability of any
15                 aspect of UBER’s business, INCLUDING but not limited to characterizations of a
                   competitor’s development or deployment of autonomous vehicles as an existential
16                 threat to UBER.

17                DOCUMENTS sufficient to show each iteration of DEFENDANTS’ plan to launch
                   any autonomous vehicles in any geographic region from the time DEFENDANTS
18
                   first contemplated developing or deploying autonomous vehicles to the present.
19
                  DOCUMENTS sufficient to show DEFENDANTS’ estimates of the size of the
20                 ridesharing market and DEFENDANTS’ share of that market in the United States
                   for each of the last six years on a quarterly basis. To the extent DEFENDANTS
21                 break out such estimates by geography (region, city, etc.), those estimates should
22                 also be provided.

23                DOCUMENTS sufficient to show DEFENDANTS’ forecasts of the size of the
                   ride-sharing market, the percentage of the ride-sharing market that will be serviced
24                 by autonomous vehicles, and DEFENDANTS’ share of that market in the United
                   States (by autonomous vehicles and vehicles driven by contractors) for any period
25
                   of time forecasted by UBER, on a quarterly basis. To the extent DEFENDANTS
26                 break out such estimates by geography (country, region, city, etc.), those estimates
                   should also be provided. To the extent DEFENDANTS create different forecasts
27                 based on different assumptions, documents REGARDING each forecast – with
                   documents sufficient to show the assumptions for each – should be provided.
28

                                                    138                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 6 of 25
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1               DOCUMENTS sufficient to show DEFENDANTS’ forecasts REGARDING the
                  number of DEFENDANTS’ ride-sharing vehicles in the United States (by
 2                autonomous vehicles and vehicles driven by contractors), for any period of time
                  forecasted by UBER —broken out by on a quarterly basis. To the extent
 3
                  DEFENDANTS break out such estimates by geography (country, region, city, etc.),
 4                those estimates should also be provided. To the extent DEFENDANTS create
                  different forecasts based on different assumptions, documents REGARDING each
 5                forecast – with documents sufficient to show the assumptions for each – should be
                  provided.
 6

 7               DOCUMENTS sufficient to show DEFENDANTS’ business plans, strategic plans,
                  operating plans, marketing plans, financial plans, sales plans, and investment plans
 8                for its ridesharing business, INCLUDING projections for revenue generation and
                  profitability.
 9
                 DOCUMENTS sufficient to show DEFENDANTS’ business plans, strategic plans,
10
                  operating plans, marketing plans, financial plans, sales plans, and investment plans
11                for its autonomous vehicle program, INCLUDING projections for revenue
                  generation and profitability of the autonomous vehicle program.
12
                 DOCUMENTS sufficient to show DEFENDANTS’ analysis of any barriers to
13                entry in the ride-sharing market and the status of any attempts by DEFENDANTS
14                to enforce such barriers against competitors INCLUDING WAYMO, INCLUDING
                  investments and infrastructure needed.
15
                 DOCUMENTS REGARDING DEFENDANTS’ discussion of WAYMO or its
16                business, INCLUDING DEFENDANTS’ analysis of WAYMO’s impact or
                  potential impact on the ridesharing market or on UBER.
17

18               DOCUMENTS sufficient to identify the date that UBER first considered deploying
                  autonomous vehicles.
19
                 DOCUMENTS sufficient to identify the date that UBER first considered
20                developing its own autonomous vehicles.
21
                 DOCUMENTS sufficient to identify the date that UBER first considered
22                developing its own in-house LiDAR.

23               DOCUMENTS REGARDING the importance of a first-mover advantage in
                  commercializing autonomous vehicles, INCLUDING any estimates of the market
24
                  shares of other entrants that are not first to market.
25
                 DOCUMENTS REGARDING the importance of LiDAR, INCLUDING the
26                importance of low-cost LiDAR, to DEFENDANTS’ ability to compete.
27

28

                                                   139                             No. 3:17-cv-00939-WHA
        WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 7 of 25
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1               DOCUMENTS REGARDING the relative value of safety (vis-à-vis, for example,
                  cost and timing of entry into relevant markets) in the commercialization of
 2                autonomous vehicles.
 3
                 DOCUMENTS sufficient to show DEFENDANTS’ analysis of WAYMO’s
 4                technological lead REGARDING autonomous vehicle technology (INCLUDING
                  DEFENDANTS’ estimates of the time, personnel, and investment needed to close
 5                the gap between DEFENDANTS and WAYMO), and documents sufficient to show
                  how DEFENDANTS’ analysis or estimates have changed over time.
 6

 7               DOCUMENTS sufficient to show DEFENDANTS’ analysis of how WAYMO’s
                  technological lead over DEFENDANTS REGARDING autonomous vehicle
 8                technology (INCLUDING DEFENDANTS’ estimates of the time, personnel, and
                  investment needed to close the gap between DEFENDANTS and WAYMO)
 9                changed after Uber’s acquisition of OTTOMOTTO and OTTO TRUCKING.
10
                 DOCUMENTS sufficient to show DEFENDANTS’ analysis of WAYMO’s
11                technological lead REGARDING LiDAR technology (INCLUDING
                  DEFENDANTS’ estimates of the time, personnel, and investment needed to close
12                the gap between DEFENDANTS and WAYMO), and documents sufficient to show
                  how DEFENDANTS’ analysis or estimates have changed over time.
13

14               DOCUMENTS sufficient to show DEFENDANTS’ analysis of how WAYMO’s
                  technological lead over DEFENDANTS REGARDING LiDAR technology
15                (INCLUDING DEFENDANTS’ estimates of the time, personnel, and investment
                  needed to close the gap between DEFENDANTS and WAYMO) changed after
16                UBER’s acquisition of OTTOMOTTO and OTTO TRUCKING.
17
                 DOCUMENTS sufficient to show DEFENDANTS’ comparisons of the cost and
18                profitability of a human-driven versus an autonomous vehicle in a ride-sharing
                  fleet.
19
                 DOCUMENTS sufficient to show the historical and current cost of
20                DEFENDANTS’ autonomous vehicles, broken down by component, and dating
21                back to the inception of DEFENDANTS’ autonomous vehicle program. As noted
                  in the Instructions above, to the extent DEFENDANTS can provide separate
22                information for each Defendant, DEFENDANTS should do so.

23               DOCUMENTS sufficient to show DEFENDANTS’ total financial investment
                  including but not limited to employee time, purchase of capital equipment, and
24
                  outside consultants, by quarter, into its efforts to develop in-house LiDAR. As
25                noted in the Instructions above, to the extent DEFENDANTS can provide separate
                  information for each Defendant, DEFENDANTS should do so.
26
                 DOCUMENTS sufficient to show DEFENDANTS’ investment, in terms of time
27                including but not limited to engineers, software developers, managers, and
                  executives (broken out be each category of employee), into its efforts to develop in-
28
                  house LiDAR. As noted in the Instructions above, to the extent DEFENDANTS
                                                   140                             No. 3:17-cv-00939-WHA
        WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 8 of 25
                    HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1                can provide separate information for each Defendant, DEFENDANTS should do
                  so.
 2
                 Patent licenses or agreements relating to LiDAR.
 3

 4               DOCUMENTS sufficient to show the impact to DEFENDANTS of having to
                  redesign Fuji to avoid using the trade secrets identified in response to UBER’s
 5                interrogatory No. 1.

 6               DOCUMENTS sufficient to show any valuation (whether conducted by UBER or
 7                by a third party) of the assets and technology acquired in the acquisition of Otto by
                  Uber, INCLUDING valuations performed for the purpose of purchase price
 8                accounting or any other purpose.

 9               DOCUMENTS sufficient to show any DEFENDANTS’ projected revenue, gross
                  margin, and operating profit for any division including autonomous vehicles.
10

11               DOCUMENTS sufficient to show any the financials, INCLUDING profit and loss
                  statements and balance sheet, for OTTOMOTTO, OTTO TRUCKING, and any
12                division of UBER including autonomous vehicles.
13               DOCUMENTS sufficient to show DEFENDANTS’ approved requests for capital
14                expenditure authorizations related to its autonomous vehicle program,
                  INCLUDING R&D expenditures, technology/equipment acquisitions, and
15                marketing expenditures.

16               Describe in detail the impact, including financial impact, to DEFENDANTS of
                  having to redesign Fuji to avoid using the trade secrets identified in response to
17
                  UBER’s Interrogatory No. 1.
18
                 To the extent DEFENDANTS contend they will be irreparably harmed by a
19                permanent injunction prohibiting the use of WAYMO’s trade secrets in this case,
                  describe in detail the factual and legal bases for that contention.
20

21               Describe in detail DEFENDANTS’ investment in developing in-house LiDAR.
                  This should include DEFENDANTS’ financial investment, as well as
22                DEFENDANTS’ investment in terms of time and personnel.

23               Describe in detail [OTTOMOTTO and OTTO TRUCKING’s] efforts to place a
                  value on OTTOMOTTO and/or OTTO TRUCKING or their respective assets and
24
                  technology as part of UBER’S acquisition of OTTOMOTTO and/or OTTO
25                TRUCKING, either prior to or following the acquisition.

26               Describe in detail UBER’s efforts to place a value on OTTOMOTTO and/or OTTO
                  TRUCKING or their respective assets and technology as part of the acquisition,
27                either prior to or following the acquisition, including but not limited to the efforts
                  described by Nina Qi during her deposition at Rough Tr. 192:4-199:15.
28

                                                   141                             No. 3:17-cv-00939-WHA
        WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 9 of 25
                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1                    IDENTIFY the date that UBER first considered developing its own in-house
                       LiDAR and the date UBER began developing its own in-house LiDAR (to the
 2                     extent it differs from the date UBER began considering it), and describe in detail
                       UBER’s reasons for wanting to develop its own in-house LiDAR.
 3

 4             Damages for Violations of Defense of Trade Secrets Act and California Uniform
               Trade Secret Act
 5
               Uber, Ottomotto, and Otto Trucking are jointly and severally liable for damages in this
 6
     case.     Ottomotto and Otto Trucking are the corporate vehicles for the misappropriation of
 7
     Waymo’s trade secrets for the benefit of Uber.             Anthony Levandowski officially formed
 8
     Ottomotto on January 15, 2016 (while he was simultaneously employed by Waymo, consulting
 9
     with Uber on Uber's self-driving car project, and negotiating the acquisition of Ottomotto). He
10
     officially formed Otto Trucking on February 1, 2016 (five days after resigning from Waymo and
11
     while he was consulting with Uber on Uber's self-driving car project and negotiating the
12
     acquisition of Otto Trucking).      Mr. Levandowski was acting for all three Defendants at various
13
     times in order to facilitate the misappropriation of Waymo's trade secrets.
14
               Uber entered into Agreements and Plans of Merger with each of Ottomotto and Otto
15
     Trucking on the same date, within weeks of the formation of those entities. (UBER00016757;
16
     UBER00016453). Pursuant to its Agreement and Plan of Merger, Otto Trucking was obligated
17
     and continues to be obligated to assign all of its intellectual property to Ottomotto (which has now
18
     been acquired by Uber). (UBER00016757.) Pending completion of the Otto Trucking acquisition
19
     by Uber, Anthony Levandowski remains one of two managing members of Otto Trucking and
20
     holds                                                                                                  .
21
     (OTTOTRUCKING00000004.) Uber has an exclusive option to acquire Otto Trucking between
22
     August 31, 2017 and November 30, 2017. (UBER00016757 at -764, -819.) If Uber does not
23
     acquire Otto Trucking during that period, Uber will be obligated to (i) become a 50% owner in
24
     Otto Trucking and (ii) to license Uber's self-driving technology (including all trade secrets)
25
     exclusively to Otto Trucking (even vis-à-vis Uber) for use in the commercialization of self-driving
26
     trucks. (UBER00016757 at -772.)
27

28

                                                        142                             No. 3:17-cv-00939-WHA
             WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 10 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Otto Trucking is jointly and severally liable for all damages caused by Defendants'

 2 misappropriation of Waymo's trade secrets, including Defendants' unjust enrichment resulting

 3 from Defendants' misappropriation, any reasonable royalty assessed as a result of Defendants'

 4 misappropriation, and any exemplary damages, attorneys' fees, expert fees, and costs awarded as a

 5 result of Defendants' misappropriation.

 6          Unjust Enrichment Damages

 7          Uber, Ottomotto, and Otto Trucking have been unjustly enriched due to their

 8 misappropriation of Waymo’s trade secrets. There are several measures that can be used to

 9 quantify the unjust enrichment to Defendants.          One measure of the unjust enrichment to

10 Defendants is the value that was paid (or will be paid) by Uber for Ottomotto and Otto Trucking

11 (collectively, “Otto”). When Uber began negotiating with Mr. Levandowski, Otto was a company

12 that did not exist, and did not have any products. (Qi Tr. 146:8-18.) And at that time, Uber was

13 aware that he still had confidential information from Waymo. (Bares Tr. at 179:14-18.) John

14 Bares, Operations Director in Uber’s Advanced Technology Group, was personally responsible for

15 negotiating aspects of Uber’s acquisition of Otto on Uber’s behalf, including a series of technical

16 milestones regarding LiDAR. He admitted that having access to Waymo’s specifications for

17 medium and long-range LiDAR would have been useful for someone trying to build medium and

18 long-range LiDAR at Uber because Waymo is “eight years ahead” and “had custom lasers.” (Id.
19 179:19-180:12.) Defendants do not dispute that Mr. Levandowski had access to Waymo’s files at

20 this time—as a result of both his ongoing employment at Waymo, and his illicit downloads.

21          Uber and Otto began negotiating the term sheet for the acquisition of Otto in January and

22 February 2016, with the final term sheet executed on February 22, 2016. (UBER00017518-578;

23 UBER00069043-064.) For at least some of this period, Mr. Levandowski was still an employee of

24 Google. Because Otto had no products when Uber and Otto began negotiating (Qi Tr. 146:8-18),

25 the only things of value to be acquired by Uber were likely (1) the engineers that Uber acquired;

26 and (2) Waymo’s technology. Therefore, the misappropriated trade secrets represented a
27 significant portion of the assets acquired by Uber, as well as the talents of the employees that

28 would be engaged in connection with the acquisition.

                                                    143                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 11 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Uber and Otto entered into the formal Agreement and Plan of Merger on April 11, 2016.

 2 (UBER00016453-16523; UBER00016757.) Prior to entering into the agreement, Uber’s Board of

 3 Directors approved the acquisition.       Discovery regarding Uber’s internal valuation of Otto

 4 (including information regarding the assumptions underlying Uber’s internal valuation of Otto)

 5 will further inform Waymo’s unjust enrichment analysis. However, Nina Qi testified that Uber

 6 told its Board that the overall value of the deal at the time was about $590 million. (Qi Tr. at 100-

 7 103.) Although Uber’s payment to Otto was conditioned on certain milestones that stretched for

 8 some time into the future, this value is a reasonable measure of the present value of the transaction

 9 given that it was the value presented to Uber’s Board of Directors in the Board’s consideration and

10 approval of the acquisition.

11          Another measure of the unjust enrichment to Defendants is the present value of the

12 additional cash flows that Defendants will earn as a result of Uber’s accelerated development of

13 self-driving car technology. Uber expected that acquiring Otto would accelerate the development

14 of its LiDAR technology. For example, when considering the acquisition, Uber estimated that

15 acquiring Otto could shorten its autonomous vehicle timeline by one to two years.

16 (UBER00069030-033 at ‘033.) Even under its “most conservative case,” Uber estimated the

17 increased present value of incremental profit (as measured by EBIT, or Earnings Before Interest

18 and Taxes) from Otto’s technology would be between $836 million and $1.69 billion.
19 (UBER00069030-033 at ‘033.) In addition to the increased profits, Uber recognized Waymo was

20 a threat to its entire existence, potentially placing its entire business at risk—something that,

21 according      to    public    reports,   is   worth    approximately      $70    billion.       (See

22 https://techcrunch.com/2017/06/21/kalanick-is-out-but-ubers-vcs-royally-screwed-up-too-say-

23 industry-watchers/). For example, Uber’s then-CEO was quoted as follows: “The minute it was

24 clear to us that our friends in Mountain View were going to be getting in the ride sharing space,

25 we needed to make sure there is an alternative [self-driving car]. Because if there is not, we’re not

26 going to have any business.” He also described developing an autonomous vehicle as “basically
27 existential for us.” (UBER00006042-047 at ‘043; UBER00006035-041 at ‘037; UBER00064472-

28 473; LEV_001940-051 at ‘940.) In messaging notes related to the acquisition, Uber’s then-CEO

                                                    144                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 12 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 noted “Autonomous transportation is very possibly a winner-take-all, and thus existential for

 2 Uber.” (UBER00064468-469 at ‘468.) Similarly, Jeff Holden, Uber’s Chief Product Officer,

 3 wrote: “This war for self-driving is truly existential for Uber: we’ll either start up our second S

 4 curve of growth or we’ll die. There might be in-between cases, but it’s definitely easy to see how

 5 the extremes could play out.” Discussing the competition with Google, Mr. Holden discusses the

 6 battle and the war: “The *battle* is about what we need to do to get ourselves into a sufficiently

 7 competitive position before December that G doesn’t walk away with the crown for future of ride

 8 sharing. It’s about establishing beach heads, being in the game in a credible way. The *war* is

 9 the long-term defeat of G and others so we afford ourselves the opportunity to extend our massive

10 scale business into the future. This will be about who gets NSD self-driving to scale first.”

11 (UBER00070108-110 at ‘108.)

12         Another measure of unjust enrichment to Defendants is the expected cost savings to

13 Defendants from using Waymo’s trade secrets in Uber’s LiDAR systems. Waymo has obtained

14 significant cost savings by developing custom, in-house LiDAR systems using its trade secrets.

15 Waymo’s custom, in-house solution is much cheaper than options offered by third party vendors;

16 as explained in more detail in Waymo’s response to Interrogatory No. 6, a mid-range LiDAR from

17 Velodyne costs approximately $70,000. Uber has also recently purchased third-party LiDAR

18 units from                                 (UBER00086529.) By contrast, the materials needed for

19 Waymo’s own mid-range GBr3 LiDAR system, which uses the trade secrets at issue in this case,

20 cost just over $5,000. (See Waymo’s Response to Interrogatory No. 6 and all supplements

21 thereto.)

22         Due to the misappropriation of Waymo’s trade secrets, Defendants will likely benefit from

23 many years of future cost savings due to employing Waymo’s trade secrets in Uber’s LiDAR

24 systems. While considering the acquisition of Otto, Uber itself recognized the significant cost

25 savings from building custom lasers, noting savings of “up to $45M of one-time savings (@ 1,000

26 units)” and “up to $80M per year of ongoing savings (@ 1,000 units).” (UBER00068983.) And it
27 is clear that Uber is scaling production quickly: at the end of 2016, Uber estimated that it would

28 need approximately 120,000 to 150,000 lenses for 2017 and 500,000 for 2018. (UBER00054959-

                                                    145                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 13 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 962 at ‘959.) Since Uber’s LiDAR system uses 64 lenses, these estimates indicate that Uber is

 2 planning to manufacture between 1,875 and 2,344 LiDAR systems in 2017, and 7,812 LiDAR

 3 systems in 2018.

 4         Another measure of unjust enrichment to Defendants is the expected cost savings due to

 5 reduced development expenses from using Waymo’s trade secrets in Uber’s LiDAR systems.

 6 While considering the acquisition of Otto, Uber recognized one important benefit was that the

 7 acquisition    “decreases    total   investment     in   [Autonomous      Vehicle]    development.”

 8 (UBER00068983) An internal Uber email estimates that Uber’s acquisition of Otto saved Uber at

 9 least a year in the race to large scale autonomous vehicle deployment, and describes Uber’s next

10 best choice as building the team internally with a two to four year lag versus what the Otto team

11 would bring. (UBER00060147-156 at ‘147.) One way to measure the costs that Defendants saved

12 through their misappropriation of Waymo’s trade secrets is by looking at the costs that Waymo

13 incurred to develop those trade secrets. As discussed in Waymo’s response to interrogatory 6,

14 Waymo has incurred up to $1.1 billion to develop the trade secrets. (See Waymo’s 7/13

15 Supplemental Response to Interrogatory No. 6 and all supplements thereto.)

16         Waymo anticipates that Defendants will argue that the measures of unjust enrichment

17 discussed above are measures of value for the entirety of the company (Otto) acquired by Uber.

18 Waymo expects to rebut any evidence presented by Defendants that a portion of any value can be
19 attributed to any contributions other than Waymo’s trade secrets. Nonetheless, Waymo addresses

20 apportionment below.

21         Otto had no products when Uber and Otto began negotiating. (Qi Tr. 146:8-18.) And

22 Otto’s profit and loss statement for January through March 2016 reflects less than $1.4 million of

23 expenses. (UBER00060164 and UBER00060165). Therefore, the only things of value to be

24 acquired by Uber were likely (1) the engineers that Uber acquired; and (2) Waymo’s technology.

25 Waymo is still conducting discovery regarding what assets (if any) Otto had when Uber decided to

26 acquire it. To the extent Otto had any working products or technology by the time Uber agreed to
27 acquire it, Waymo’s unjust enrichment analysis would account for that by deducting the value of

28 Otto’s then-existing technology. However, as previously discussed, Waymo expects the large

                                                    146                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 14 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 majority of the measures of value discussed above to be attributable to the value of the stolen

 2 information and engineers that Uber acquired in the transaction.

 3          With respect to the value of the engineers Uber acquired from Otto, talented engineers in

 4 the autonomous vehicle field are few and far between. In particular, some of the engineers who

 5 left Waymo to join Otto, and who were eventually acquired by Uber, had very specialized skill

 6 sets, including Don Burnette, Claire Delaunay, Gaetan Pennecot and Mr. Levandowski himself.

 7 These engineers would likely be worth more than an average engineer, and more than even an

 8 average autonomous vehicle engineer. Waymo is still obtaining discovery regarding Uber’s

 9 valuation of the engineers that it acquired, but one public estimate of the value of engineers in the

10 autonomous          vehicle       industry       is      $10        million       per       engineer.

11 (https://www.recode.net/2016/9/17/12943214/sebastian-thrun-self-driving-talent-pool).

12          With respect to development expenses, it is possible that Defendants would not have had

13 to incur all of the development expenses Waymo incurred if Defendants had developed the trade

14 secrets themselves (rather than misappropriating them from Waymo). Although Waymo is still

15 seeking discovery on how long Uber spent in its autonomous vehicle development efforts before

16 acquiring Otto, Waymo understands that Uber had been developing autonomous vehicle

17 technology prior to its discussions with Otto. Uber may argue that in calculating Uber’s unjust

18 enrichment based on Waymo’s development expenses, it may be appropriate to include only a
19 portion of    Waymo’s total development expenses.         To date, Defendants have not produced

20 evidence regarding their LiDAR development efforts necessary to conduct such an apportionment.

21 However, as discussed above, Uber believed that it could save development expenses by acquiring

22 Otto. Specifically, Uber estimated that the acquisition would speed up its autonomous vehicle

23 timeline by one to two years, and would speed up its laser development by two to four years.

24 Thus, one estimate of the potential savings as a result of Defendants obtaining Waymo’s

25 technology is the one to two years of average development expense that Uber estimated it would

26 save in developing autonomous vehicle technology, which can be expressed as a percentage of
27 Uber’s total development expenses. Another measure of the potential savings as a result of

28 Defendants obtaining Waymo’s technology is the difference between the amount of money

                                                    147                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 15 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Waymo has spent in developing autonomous vehicle technology and the amount of money that

 2 Defendants have spent. Another measure of the potential savings can be calculated based on the

 3 proportion of development expenses that Waymo has spent in developing LiDAR technology in

 4 relation to the other technologies in autonomous vehicles.             Waymo reserves its right to

 5 supplement this response if and when Defendants produce the information necessary to conduct an

 6 apportionment regarding development expenses.

 7          In addition, if Uber is able to deploy autonomous vehicles in its fleet, its operational costs

 8 for its entire ridesharing business would likely drop substantially, in part because it would not

 9 have to share any revenue with its drivers.

10          Waymo is under a Court order to narrow its list of asserted trade secrets to less than ten by

11 August 1. After Waymo completes this narrowing, Waymo will consider how to apportion the

12 value of the trade secrets that Mr. Levandowski and Defendants misappropriated to account for the

13 trade secrets that it will bring to trial in this case. However, Waymo suspects that a substantial

14 portion of the unjust enrichment would be attributable to the most valuable trade secrets. Since

15 Uber and Waymo are racing to commercialize autonomous vehicles, accelerating the development

16 timeline was important to Uber. (UBER00070108-110 at ‘108.). Thus, Waymo presumes that

17 Defendants made use of the most important and most valuable trade secrets first.

18          Reasonable Royalty Damages
19          If the Court were to determine that damages based on the unjust enrichment caused by

20 Defendants’ misappropriation of the trade secrets is not provable, the Court “may order payment

21 of a reasonable royalty for no longer than the period of time the use could have been prohibited”

22 pursuant to the provisions of the California Uniform Trade Secrets Act. Cal. Civ. P. § 3426.3(b).

23 A reasonable royalty is also available under the Defend Against Trade Secrets Act. 18 U.S.C. §

24 1836(b)(3)(A)(iii) (“in lieu of damages measured by any other methods, the damages caused by

25 the misappropriation measured by imposition of liability for a reasonable royalty for the

26 misappropriator’s unauthorized disclosure or use of the trade secret”).
27          Waymo’s damages expert will analyze and compute the amount of reasonable royalty

28 damages payable to Waymo by Defendants due to the misappropriation of the trade secrets based

                                                    148                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 16 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 on the documents and information produced by Waymo, Defendants and third parties during

 2 discovery, as well as independent research conducted by Waymo’s damages expert. Specifically,

 3 Waymo’s expert will, among other things, opine as to the appropriate reasonable royalty, either in

 4 the form of a lump sum payment or a running royalty rate, or a combination of both.

 5            As discussed above, Defendants have not yet responded to Waymo’s damages-related

 6 discovery requests. Therefore, Waymo’s expert has not concluded his analysis and is not expected

 7 to do so until the time that expert reports are due on August 24, 2017.

 8            At present, Waymo anticipates that its expert’s computations of a reasonable royalty

 9 adequate to compensate for Defendants’ infringement will involve an analytical approach and/or a

10 hypothetical negotiation approach. An analytical approach is used to determine a royalty that

11 leaves the infringer with a “normal” rate of return for the use of its products embodying the trade

12 secrets or to calculate a royalty based on the increased profitability due to the use of the trade

13 secrets in Defendants’ products. In other words, an analytical approach will determine, or isolate,

14 the financial benefit or value that Defendants obtained through their misappropriation of trade

15 secrets.

16            Waymo anticipates that its expert’s determination of reasonable royalty damages under an

17 analytical approach or a hypothetical negotiation approach will be based on, among other things,

18 analysis of sales and profit projections, analyst forecasts, profitability information and other
19 documents and records produced by Waymo, Defendants, and third parties. In addition to the

20 foregoing, Waymo’s expert may utilize documents and materials referred to and recognized as

21 relevant to the determination of the cost savings achieved by the Defendants due to their

22 misappropriation. In addition to the foregoing, Waymo’s expert may utilize documents and

23 materials referred to and recognized as relevant to the determination of a reasonable royalty or

24 other damages computations in cases such as Georgia- Pacific, among others.

25            At present, Waymo’s understanding of the primary considerations that Waymo’s expert

26 will analyze with respect to the hypothetical negotiation approach are summarized below.
27            Impact on Waymo’s future expected profits - Waymo expects that its future success is

28 critically dependent on its technological lead in autonomous vehicles. (WAYMO-UBER-

                                                    149                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 17 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 00004108-131 at ‘109, ‘111; Chu Tr. 12:3-7, 45:19-24)                Defendants’ misappropriation of

 2 Waymo’s trade secrets shortens the technological lead that Waymo has in autonomous vehicles.

 3 For example, when considering the acquisition of Ottomotto and Otto Trucking, Uber estimated

 4 that Otto’s technology could shorten its autonomous vehicle timeline by one to two years.

 5 (UBER00069030-033 at ‘033.) Moreover, if Uber does not exercise its Call Option with respect

 6 to Otto Trucking, yet another Waymo competitor will have had the benefit of Waymo’s

 7 misappropriated trade secrets. Given the importance of Waymo's technological lead, this would

 8 likely have a significant impact on its ability to earn profits.

 9          Waymo’s policy to protect and maintain its trade secrets – Waymo has sought to protect its

10 trade secrets and has not disclosed the trade secrets to third parties, and it has not licensed its trade

11 secrets. Waymo takes robust measures to protect its LiDAR trade secrets. As a condition of

12 employment, Waymo requires all employees to enter into written agreements to maintain the

13 confidentiality of proprietary and trade secret information, and not to misuse such information.

14 Waymo also enforces an employee code of conduct that explains employees’ strict obligations to

15 maintain the secrecy of confidential information, and requires employee training in security

16 procedures. Droz Decl. ¶ 30.

17          Waymo also takes reasonable measures to mark confidential and proprietary information,

18 such as documents and other materials, with visible legends designating them as such when
19 sharing them outside of Waymo, subject to NDAs or other confidentiality agreements.

20 Disclosures to vendors are limited to the subject matter necessary for the vendor’s engagement and

21 do not reveal the entirety of a given LiDAR system or design. Waymo employs reasonable efforts

22 to secure physical facilities by restricting access and employing locks, cameras, guards, and other

23 security measures. Id. ¶¶ 33-37; Janosko Decl. ¶ 22.

24          Waymo uses Subversion (SVN) — a revision control system — to store its electrical

25 design information. All traffic (both ingress to and egress from) the SVN repository is encrypted.

26 All traffic is authenticated against a list of authorized users before access to the repository is
27 granted, and users do not share credentials — all accesses are unique to specific users. Access

28 control lists are audited monthly and stale users are aggressively purged. The SVN server is

                                                     150                             No. 3:17-cv-00939-WHA
          WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 18 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 password protected and accessible through specialized software. Id. ¶¶ 23-25. Additionally,

 2 Waymo imposes network security measures and access policies that restrict the access and

 3 dissemination of certain confidential and proprietary trade secret information to only teams that

 4 are working on projects related to that information. For example, Google employees working on

 5 projects with no relation to Waymo or self-driving cars could not (and cannot) access Waymo’s

 6 confidential and proprietary schematics. They are distributed on a “need to know” basis. Droz

 7 Decl. ¶ 32. Google’s networks generally are also secured through Network Access Control

 8 (“NAC”) procedures, Access Control Lists (“ACLs”), and restricted access privileges. Janosko

 9 Decl. ¶¶ 13-16.

10          Google employs a variety of security mechanisms to prevent network intruders or attackers

11 who may compromise Waymo’s trade secret information. Google also secures employees’ devices

12 and credentials against attacks through monitoring and logging practices, as well as regular

13 security updates. Id. ¶¶ 7-12, 20.

14          Google secures its production infrastructure in progressive layers starting from the physical

15 security of data centers, continuing on to the security of the hardware and software that underlie

16 the infrastructure, and finally, the technical constraints and processes in place to support

17 operational security. Google employs many hundreds of engineers dedicated to security and

18 privacy distributed across all of Google, including many who are recognized industry authorities.
19 These engineers work to protect Google’s production servers from malware utilizing tools such as

20 binary verification. Google also has an incident management process for security events that may

21 affect the confidentiality, integrity, or availability of systems or data Id. ¶¶ 17-21.

22          Waymo incorporates by reference its Response to Interrogatory No. 7 and all supplements

23 thereto.

24          Competitive relationship between Waymo and Uber and Otto Trucking – Waymo

25 recognizes that Uber is the most significant competitor in the transportation as a service (TaaS)

26 business. (WAYMO-UBER-00004175-194 at ‘184-185) Similarly, Uber recognizes Waymo is a
27 significant competitor. In fact, as discussed above, Uber has described Waymo as an existential

28 threat to its TAAS business: “This war for self-driving is truly existential for Uber: we’ll either

                                                     151                             No. 3:17-cv-00939-WHA
          WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 19 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 start up our second S curve of growth or we’ll die.” (UBER00070108-110 at ‘108.) Internal Uber

 2 documents indicate that Uber believes it is in intense competition with Waymo: Discussing the

 3 competition with Google, Mr. Holden discusses the battle and the war: “The *battle* is about what

 4 we need to do to get ourselves into a sufficiently competitive position before December that G

 5 doesn’t walk away with the crown for future of ride sharing. It’s about establishing beach heads,

 6 being in the game in a credible way. The *war* is the long-term defeat of G and others so we

 7 afford ourselves the opportunity to extend our massive scale business into the future. This will be

 8 about who gets NSD self-driving to scale first.” (UBER00070108-110 at ‘108.) If Uber does not

 9 exercise its Call Option with respect to Otto Trucking, Waymo will be facing two competitors

10 who have had the benefit of Waymo’s trade secrets.

11         Development cost savings to Uber – As discussed in more detail above, Uber has likely

12 realized significant cost savings in terms of its development timeline. While considering the

13 acquisition of Otto, Uber recognized one important benefit was that the acquisition “decreases

14 total investment in [Autonomous Vehicle] development.” (UBER00068983)                An Uber email

15 estimates that Uber’s acquisition of Otto saved Uber at least a year in the race to large scale

16 autonomous vehicle deployment, and describes Uber’s next best choice as building the team

17 internally with a two to four year lag versus what the Otto team would bring. (UBER00060147-

18 156 at ‘147.) One way to measure the costs that Defendants saved through their misappropriation
19 of Waymo’s trade secrets is by looking at the costs that Waymo incurred to develop those trade

20 secrets. As discussed in Waymo’s response to interrogatory 6, Waymo has incurred up to $1.1

21 billion to develop the trade secrets. (See Waymo’s 7/13 Supplemental Response to Interrogatory

22 No. 6 and all supplements thereto.)

23         Increased future expected profits to Uber and/or Otto Trucking – As discussed above in

24 the unjust enrichment section, Uber expected that acquiring Ottomotto and Otto Trucking would

25 accelerate the development of its LiDAR technology, and under its “most conservative case,”

26 Uber estimated the increased present value of incremental profit would be between $836 million
27 and $1.69 billion. (UBER00069030-033 at ‘033.)

28

                                                    152                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 20 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          LiDAR system cost savings – Waymo has obtained significant cost savings by developing

 2 custom, in-house LiDAR systems using its trade secrets, and Waymo expects that by

 3 misappropriating Waymo’s trade secrets, Defendants will be able to obtain similar results.

 4 Waymo’s custom, in-house solution is much cheaper than options offered by third party vendors;

 5 as explained in more detail above and in Waymo’s response to Interrogatory No. 6, a mid-range

 6 LiDAR from Velodyne costs approximately $70,000. By contrast, the materials needed for

 7 Waymo’s own mid-range GBr3 LiDAR system, which uses the trade secrets at issue in this case,

 8 cost just over $5,000. (See Waymo’s Response to Interrogatory No. 6 and all supplements

 9 thereto.) Uber has also recently purchased third-party LiDAR units from

10 each. (UBER00086529.)

11          Due to the misappropriation of Waymo’s trade secrets, Defendants will likely benefit from

12 many years of future cost savings due to employing Waymo’s trade secrets in Uber’s LiDAR

13 systems. While considering the acquisition of Otto, Uber itself recognized the significant cost

14 savings from building custom lasers, noting savings of “up to $45M of one-time savings (@ 1,000

15 units)” and “up to $80M per year of ongoing savings (@ 1,000 units).” (UBER00068983.) And it

16 is clear that Uber is scaling production quickly: at the end of 2016, Uber estimated that it would

17 need approximately 120,000 to 150,000 lenses for 2017 and 500,000 for 2018. (UBER00054959-

18 962 at ‘959.) Since Uber’s LiDAR system uses 64 lenses, these estimates indicate that Uber is
19 planning to manufacture between 1,875 and 2,344 LiDAR systems in 2017, and 7,812 LiDAR

20 systems in 2018.

21          In addition, if Uber is able to deploy autonomous vehicles in its fleet, its operational costs

22 for its ridesharing business would likely drop substantially, in part because it would not have to

23 share any revenue with its drivers.

24          Valuation of Uber’s acquisition – As discussed above, Waymo is still obtaining discovery

25 regarding Uber’s internal valuation of Otto. However, Nina Qi testified that the Board was told

26 the overall value of the deal at the time was about $590 million. (Qi Tr. at 100-103.)
27

28

                                                    153                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 21 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Unjust Enrichment / Reasonable Royalty Related To Otto Trucking's Use Of Waymo's

 2 Trade Secrets (Separate From Its Acquisition And Disclosure Of Those Trade Secrets To

 3 Ottomotto and Uber)

 4          Otto Trucking is also separately liable for damages with respect to its own use of Waymo’s

 5 trade secrets, including through its subsidiary Otto Transport, which currently operates trucks for

 6 the benefit of Uber’s freight program. (OTTOTRUCKING00002750.) Discovery is ongoing

 7 regarding the use of Waymo's trade secrets by Otto Trucking and its subsidiaries pending the

 8 completion of the acquisition by Uber.         Waymo’s technical expert is continuing to assess

 9 Defendants’ use of Waymo’s trade secrets; such assessments will ultimately inform the damages

10 analysis in this case. Moreover, Defendants have not yet responded to Waymo’s damages-related

11 discovery requests. Therefore, Waymo’s expert has not concluded his analysis and is not expected

12 to do so until the time that expert reports are due on August 24, 2017.

13          Punitive Damages, Attorneys Costs and Fees –

14          Defendants’ trade secret misappropriation has been willful and malicious. If willful and

15 malicious trade secret misappropriation exists, both CUTSA and DTSA allow punitive damages

16 up to two times any damages award. See Cal. Civil Code Section § 3426.3 and 18 U.S.C. §

17 1836(b)(3)(C). If willful and malicious misappropriation exists, CUTSA and DTSA also allow

18 recovery of attorneys’ fees and costs. See § 3426.4 and 18 U.S.C. § 1836(b)(3)(D). In addition to
19 attorneys’ fees, Waymo is also eligible to receive reasonable expert fees under CUTSA. § 3426.4.

20          While discovery is not complete and Waymo has still not seen the Stroz due diligence

21 report (which Waymo expects will bear on this issue), the evidence to date indicates that Uber and

22 Anthony Levandowski were in league with one another to port Waymo’s trade secrets to Uber

23 going as far back as May 2015. (Dkt. 712, Ex. 1 (logging discussions between Uber and Mr.

24 Levandowski beginning on May 20, 2015 “wherein Anthony Levandowski mentioned LiDAR to

25 any officer, director, employee, agent, supplier, or consultant of defendants”).) Uber continued to

26 meet with Mr. Levandowski throughout the fall of 2015. (Dkt. 712, Ex. 1 (logging five meetings
27 with Mr. Levandowski regarding LiDAR between October 2015 and December 11, 2015).) Uber

28 met with Mr. Levandowski to discuss LiDAR on the very same day that he downloaded 14,000

                                                    154                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 22 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 proprietary files from Waymo servers, (Dkt. 712 Ex. 1; Dkt. 23, ¶ 44), and again a few weeks later

 2 on the same day Mr. Levandowski downloaded additional proprietary information from Waymo.

 3 (Ex. 263; Dkt. 24-2 ¶ 22.)

 4          When Uber began meeting with Otto, Otto did not have any products. (Qi Tr. 146:8-18.)

 5 Instead, Uber acquired Mr. Levandowski’s company because of its “[e]xperience w/ automotive

 6 efforts of competitors”:

 7          Anthony and his close team have developed several generations of mid and long
            range laser that we now believe is critical to AV autonomy (day and night). Not
 8          only do they have the several generations of experience but also know how to
            improve on the next gen devices that they would build for us. We have yet to find
 9          anyone else in the world with this know-how. . . . Second, just rubbing shoulders
            with this team and having them advise us all over AV has a decent chance of
10          saving Uber at least a year off of the race to large scale AV deployment. . . . My
            point is that there is more value here (considerable) than 25 disparate engineers that
11          we would pick up from 25 different places. This is a team that knows each other
            knows the tech, knows the potholes and can jam at incredible rate (we hope) to help
12          solve some of our most pressing challenges.

13   (Ex. 271 at 1.) While Mr. Bares refers to the “team” that Mr. Levandowski was going to bring to

14 his new company, there was no team in place other than Mr. Levandowski and Mr. Ron at the time

15 of this email.

16          Given Uber’s scheme to buy Waymo’s “tech” and “know how” through Mr. Levandowski

17 (and the corporate entities Ottomotto and Otto Trucking), Uber began anticipating litigation with

18 Waymo almost immediately. The day after Mr. Levandowski resigned from Waymo, Uber was
19 already discussing indemnity with Mr. Levandowski and Lior Ron. (Ex. 277, January 28, 2016

20 email from Cameron Poetzscher asking Travis Kalanick, “[d]id you tell Anthony that you would

21 indemnify them if they get sued by G as part of or after the deal? They’re under that impression.”)

22 By February 5, 2016, the parties were specifically discussing indemnity for “Bad Acts,” including

23 “downloading of files of [Google].” (UBER00017265 at -73, Email between Uber representatives

24 and Lior Ron discussing “Timing of Indemnity / Closing Conditions,” and an “Example list of

25 Specified Bad Acts,” which included “downloading of files of [Google]”.)

26          Having agreed to indemnify Mr. Levandowski for “downloading of files of [Google]” and
27 having agreed to indemnify Ottomotto and Otto Trucking for Bad Acts including trade secret

28 misappropriation, Uber then set up a forensic due diligence investigation designed specifically to

                                                    155                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 23 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 uncover – or confirm – the downloaded Waymo files in Otto’s or Mr. Levandowski’s possession.

 2 The existence and sheer scope of this investigation is proof enough that Uber knew Mr.

 3 Levandowski had Waymo materials: it was, and remains, a process that was unprecedented for

 4 Uber. (Poetzscher Tr. at 128:11-25; Qi Rough Tr. at 243:17-244:3.) As part of the investigation,

 5 Stroz took and analyzed the electronic devices of five different Otto employees, including both

 6 their personal and work devices. (See Ron Tr. at 96:3-19.) Despite this, the Uber witnesses

 7 responsible for overseeing the investigation testified that the diligenced employees did not seem

 8 upset by the scope of the investigation that Uber requested; instead, they were “okay with it.” (Qi

 9 Rough Tr. at 223:22-224:6.) The most likely explanation for that is, of course, that all parties

10 already knew what Uber was looking for—stolen Waymo files.

11          Although Uber must have known about the downloaded files when it agreed to indemnify

12 Mr. Levandowski and set up the forensic investigation, Uber almost certainly found out that Mr.

13 Mr. Levandowski had downloaded materials when the diligence process got underway.                  To

14 motivate Mr. Levandowski to disclose all of his “Bad Acts” to Stroz, Uber created an elaborate

15 incentive structure:     as long as Mr. Levandowski disclosed his “Bad Acts” (including

16 “downloading of files of [Google]”) to Stroz, Uber would indemnify him. (UBER00017265 at -

17 73-74; Dkt. 566 at 3.) If Mr. Levandowski did not disclose “Bad Acts” to Stroz, Levandowski

18 could not seek indemnification from Uber for those “Bad Acts” later. (Id.) Although Waymo has
19 still not seen the due diligence report that Stroz produced, all evidence indicates that Mr.

20 Levandowski accepted this offer and disclosed the existence of the stolen information to Uber and

21 Stroz. Defendants have never disputed that Stroz has some of the stolen information in its

22 possession as a result of the due diligence process, and Uber recently admitted that its lawyers

23 have also possessed the stolen information for over a year by virtue of their involvement in the due

24 diligence process. (Dkt. 677-8.)

25          At the very latest, Uber learned that Mr. Levandowski had downloaded Waymo materials

26 in his possession on March 11, 2016 when Mr. Levandowski told Uber outright. As Uber has
27 explained: “On or about March 11, 2016, Mr. Levandowski reported to [Travis] Kalanick, Nina Qi

28 and Cameron Poetzscher at Uber as well as Lior Ron that he had identified five discs in his

                                                    156                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 24 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 possession containing Google information.” (Dkt. 695 at 4.) Uber’s accounting indicates that Mr.

 2 Levandowski and Mr. Kalanick had a meeting to discuss LIDAR on the same day. (Dkt. 712, Ex.

 3 1 at No. 63.) Since receiving this interrogatory response, Waymo has deposed three of the four

 4 individuals to whom Mr. Levandowski made this admission, and all three confirmed that Mr.

 5 Levandowski did indeed reveal that he had Google “stuff” in his possession during an in-person

 6 meeting with Uber on March 11, 2016. (Ron Tr., 25:23-26:18; Poetzscher Tr., 249:3-250:9; Qi

 7 Rough Tr., 271:11-273:20.) Uber now insists that Mr. Levandowski subsequently destroyed the

 8 materials (raising other serious concerns, including concerns regarding the integrity of Stroz’s

 9 investigation), but the point remains: Uber was aware of Mr. Levandowski taking confidential

10 Waymo information files as of March 11, 2016, and Uber acquired Mr. Levandowski’s company

11 anyway. And even after finding out that he had Waymo materials in his possession on March 11,

12 2016, Uber never took any steps to prohibit Mr. Levandowski from using his “treasure trove of

13 files” in his work at Uber.

14          Waymo also seeks prejudgment interest on the damages awarded for the misappropriation

15 of trade secrets at the California statutory prejudgment interest rate of seven percent (7%).

16

17 INTERROGATORY NO. 11:

18          Identify all facts supporting your contention that Waymo owns each of the alleged trade
19 secrets identified in Waymo’s 2019 Disclosure.

20

21 RESPONSE TO INTERROGATORY NO. 11:

22          Waymo incorporates by reference its General Objections. Waymo further objects to this

23 interrogatory on the grounds that it is overbroad, unduly burdensome, and oppressive, including to

24 the extent that it asks Waymo to “identify all facts.” Waymo further objects to this request to the

25 extent it is compound, complex, and contains multiple subparts.

26          Subject to and without waiving the foregoing General and Specific Objections, Waymo
27 responds as follows:

28

                                                    157                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-9 Filed 01/28/19 Page 25 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 DATED: July 25, 2017                        QUINN EMANUEL URQUHART & SULLIVAN,
                                               LLP
 2
                                                 By /s/ Charles K. Verhoeven
 3
                                                    Charles K. Verhoeven
 4                                                  Attorneys for WAYMO LLC

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    161                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 1 of 25




               EXHIBIT 1

           [CORRECTED]
        UNREDACTED VERSION
          OF DOCUMENT(S)
        SOUGHT TO BE SEALED
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 2 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Charles K. Verhoeven (Cal. Bar No. 170151)
 2 charlesverhoeven@quinnemanuel.com
   David Perlson (Cal. Bar No. 209502)
 3 davidperlson@quinnemanuel.com
   Melissa J. Baily (Cal. Bar No. 237649)
 4 melissabaily@quinnemanuel.com
   John Neukom (Cal. Bar No. 275887)
 5 johnneukom@quinnemanuel.com
   Jordan R. Jaffe (Cal. Bar No. 254886)
 6 jordanjaffe@quinnemanuel.com
   50 California Street, 22nd Floor
 7 San Francisco, California 94111-4788
   (415) 875-6600
 8 (415) 875-6700 facsimile

 9 Attorneys for Plaintiff WAYMO LLC

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                    SAN FRANCISCO DIVISION

13
     WAYMO LLC                                          Case No. 17-cv-00939-JCS
14
                   Plaintiffs,                          PLAINTIFF’S FIRST SUPPLEMENTAL
15                                                      OBJECTIONS AND RESPONSES TO
           v.                                           OTTO TRUCKING, LLC’S FIRST SET OF
16                                                      INTERROGATORIES (NOS. 1-14)
   UBER TECHNOLOGIES, INC.;
17 OTTOMOTTO, LLC; OTTO TRUCKING
   LLC,
18
             Defendants.
19

20

21

22

23

24

25

26
27

28

                                                                                    No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 3 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 INTERROGATORY NO. 10:

 2          Identify all damage, including a specific calculation of monetary damages, caused by any

 3 alleged misappropriation of trade secrets by Otto Trucking.

 4

 5 RESPONSE TO INTERROGATORY NO. 10:

 6          Waymo incorporates by reference its General Objections. Waymo further objects to this

 7 interrogatory on the grounds that it is vague and ambiguous, including with respect to the phrase

 8 “all damage.” Waymo further objects to this request to the extent it is compound, complex, and

 9 contains multiple subparts. Waymo further objects to this interrogatory as premature to the extent

10 it calls for information that is subject to expert testimony. Waymo will provide expert testimony

11 in accordance with the Court’s procedural schedule.

12          Subject to and without waiving the foregoing General and Specific Objections, Waymo

13 responds as follows:

14          Waymo believes it has suffered and is suffering irreparable harm as a result of Otto

15 Trucking’s trade secret misappropriation. In addition, Waymo believes it is entitled to damages

16 for Otto Trucking’s trade secret misappropriation, particularly to the extent Otto Trucking has

17 used Waymo’s trade secrets to fast-track LiDAR development for its own benefit or for the benefit

18 of Ottomotto or Uber. Waymo is continuing its discovery into the nature and extent of Otto
19 Trucking’s use of Waymo’s trade secrets for its benefit, for the benefit of Ottomotto, and/or for the

20 benefit of Uber. Waymo is also continuing its discovery into the role of Otto Trucking vis-à-vis

21 Ottomotto and Uber as a conduit of misappropriated information from Mr. Levandowski and

22 Ottomotto/Uber.      A specific calculation of monetary damages caused by Otto Trucking’s

23 misappropriation cannot be provided until this discovery is more substantially complete.

24          Waymo expects to calculate past damages based on lost profits, unjust enrichment, and

25 reasonable royalty metrics. To the extent an injunction is not granted, Waymo will also seek

26 damages, based on these same metrics, tied to any continuing use of Waymo’s trade secrets.
27          Inputs to Waymo’s damages analysis vis-à-vis Otto Trucking include, for example: the

28 extent, duration, and purpose of trade secret misappropriation; estimates of future profits and cash

                                                    136                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 4 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 flows to be earned by Otto Trucking (or those benefiting from its trade secret misappropriation)

 2 and Waymo; assessments and projections regarding the relevant markets, competition therein, and

 3 the relevant parties’ competitive positions; investment in LiDAR technology (in time, capital,

 4 engineering costs, and other expenditures); and valuations of the relevant technology. Discovery

 5 on these subjects is ongoing.

 6          Waymo further seeks a judgment that this case is exceptional and an award of Waymo’s

 7 costs and reasonable attorneys’ fees. Waymo also seeks an accounting of all sales and revenues,

 8 together with pre-judgment and post-judgment interest. Waymo further seeks enhanced damages

 9 for Defendants’ willful and malicious conduct in misappropriating Waymo’s trade secrets,

10 punitive damages, and other relief including but not limited to disgorgement of profits from unjust

11 enrichment. Waymo seeks any other relief available under applicable law. It would be premature

12 to estimate the amount of damages at this time.

13          Discovery is ongoing and Waymo reserves the right to supplement – and anticipates

14 regularly supplementing – this response after further discovery and investigation into Otto

15 Trucking’s misappropriation of Waymo’s trade secrets and the benefits obtained by Defendants as

16 a result of that misappropriation.

17

18 FIRST SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 10:
19          Waymo objects to this interrogatory on the grounds that it is vague and ambiguous,

20 including with respect to the phrase “all damage.” Waymo further objects to this interrogatory to

21 the extent it is compound, complex, and contains multiple subparts. Waymo further objects to this

22 interrogatory as premature to the extent it calls for information that is subject to expert testimony.

23 Waymo will provide expert testimony in accordance with the Court’s procedural schedule.

24          Subject to and without waiving the foregoing objections, Waymo responds as follows:

25          Waymo’s technical expert is continuing to assess Defendants’ use of Waymo’s trade

26 secrets; such assessments will ultimately inform the damages analysis in this case. Moreover,
27 Defendants have not yet responded to Waymo’s damages-related discovery requests. Therefore,

28

                                                    137                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 5 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Waymo’s expert has not concluded his analysis and is not expected to do so until the time that

 2 expert reports are due on August 24, 2017.

 3         Discovery in this case is ongoing, and Waymo is still waiting for substantive responses to

 4 its Fourth Set of Requests for Production (Nos. 266-297) and First Set of Common and Specific

 5 Interrogatories, all of which relate to damages.        Specifically, Waymo expects Defendants’

 6 responses to the following document requests and interrogatories to inform its response to this

 7 interrogatory, and Waymo expects to supplement its response to this interrogatory when it

 8 receives Defendants’ document production and interrogatory responses:

 9                DOCUMENTS sufficient to show UBER’s market capitalization and internal
                   valuation of itself on a quarterly basis, from the year prior to the year in which
10                 UBER first contemplated developing autonomous vehicles through the present.
11
                  DOCUMENTS sufficient to show the impact of developing autonomous vehicles
12                 on Uber’s internal valuation of itself from the year prior to the year in which UBER
                   first contemplated developing autonomous vehicles through the present.
13
                  DOCUMENTS describing UBER’s development of autonomous vehicles as
14
                   necessary to the continued viability of UBER or to the continued viability of any
15                 aspect of UBER’s business, INCLUDING but not limited to characterizations of a
                   competitor’s development or deployment of autonomous vehicles as an existential
16                 threat to UBER.

17                DOCUMENTS sufficient to show each iteration of DEFENDANTS’ plan to launch
                   any autonomous vehicles in any geographic region from the time DEFENDANTS
18
                   first contemplated developing or deploying autonomous vehicles to the present.
19
                  DOCUMENTS sufficient to show DEFENDANTS’ estimates of the size of the
20                 ridesharing market and DEFENDANTS’ share of that market in the United States
                   for each of the last six years on a quarterly basis. To the extent DEFENDANTS
21                 break out such estimates by geography (region, city, etc.), those estimates should
22                 also be provided.

23                DOCUMENTS sufficient to show DEFENDANTS’ forecasts of the size of the
                   ride-sharing market, the percentage of the ride-sharing market that will be serviced
24                 by autonomous vehicles, and DEFENDANTS’ share of that market in the United
                   States (by autonomous vehicles and vehicles driven by contractors) for any period
25
                   of time forecasted by UBER, on a quarterly basis. To the extent DEFENDANTS
26                 break out such estimates by geography (country, region, city, etc.), those estimates
                   should also be provided. To the extent DEFENDANTS create different forecasts
27                 based on different assumptions, documents REGARDING each forecast – with
                   documents sufficient to show the assumptions for each – should be provided.
28

                                                    138                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 6 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1                DOCUMENTS sufficient to show DEFENDANTS’ forecasts REGARDING the
                   number of DEFENDANTS’ ride-sharing vehicles in the United States (by
 2                 autonomous vehicles and vehicles driven by contractors), for any period of time
                   forecasted by UBER —broken out by on a quarterly basis. To the extent
 3
                   DEFENDANTS break out such estimates by geography (country, region, city, etc.),
 4                 those estimates should also be provided. To the extent DEFENDANTS create
                   different forecasts based on different assumptions, documents REGARDING each
 5                 forecast – with documents sufficient to show the assumptions for each – should be
                   provided.
 6

 7                DOCUMENTS sufficient to show DEFENDANTS’ business plans, strategic plans,
                   operating plans, marketing plans, financial plans, sales plans, and investment plans
 8                 for its ridesharing business, INCLUDING projections for revenue generation and
                   profitability.
 9
                  DOCUMENTS sufficient to show DEFENDANTS’ business plans, strategic plans,
10
                   operating plans, marketing plans, financial plans, sales plans, and investment plans
11                 for its autonomous vehicle program, INCLUDING projections for revenue
                   generation and profitability of the autonomous vehicle program.
12
                  DOCUMENTS sufficient to show DEFENDANTS’ analysis of any barriers to
13                 entry in the ride-sharing market and the status of any attempts by DEFENDANTS
14                 to enforce such barriers against competitors INCLUDING WAYMO, INCLUDING
                   investments and infrastructure needed.
15
                  DOCUMENTS REGARDING DEFENDANTS’ discussion of WAYMO or its
16                 business, INCLUDING DEFENDANTS’ analysis of WAYMO’s impact or
                   potential impact on the ridesharing market or on UBER.
17

18                DOCUMENTS sufficient to identify the date that UBER first considered deploying
                   autonomous vehicles.
19
                  DOCUMENTS sufficient to identify the date that UBER first considered
20                 developing its own autonomous vehicles.
21
                  DOCUMENTS sufficient to identify the date that UBER first considered
22                 developing its own in-house LiDAR.

23                DOCUMENTS REGARDING the importance of a first-mover advantage in
                   commercializing autonomous vehicles, INCLUDING any estimates of the market
24
                   shares of other entrants that are not first to market.
25
                  DOCUMENTS REGARDING the importance of LiDAR, INCLUDING the
26                 importance of low-cost LiDAR, to DEFENDANTS’ ability to compete.
27

28

                                                    139                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 7 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1                DOCUMENTS REGARDING the relative value of safety (vis-à-vis, for example,
                   cost and timing of entry into relevant markets) in the commercialization of
 2                 autonomous vehicles.
 3
                  DOCUMENTS sufficient to show DEFENDANTS’ analysis of WAYMO’s
 4                 technological lead REGARDING autonomous vehicle technology (INCLUDING
                   DEFENDANTS’ estimates of the time, personnel, and investment needed to close
 5                 the gap between DEFENDANTS and WAYMO), and documents sufficient to show
                   how DEFENDANTS’ analysis or estimates have changed over time.
 6

 7                DOCUMENTS sufficient to show DEFENDANTS’ analysis of how WAYMO’s
                   technological lead over DEFENDANTS REGARDING autonomous vehicle
 8                 technology (INCLUDING DEFENDANTS’ estimates of the time, personnel, and
                   investment needed to close the gap between DEFENDANTS and WAYMO)
 9                 changed after Uber’s acquisition of OTTOMOTTO and OTTO TRUCKING.
10
                  DOCUMENTS sufficient to show DEFENDANTS’ analysis of WAYMO’s
11                 technological lead REGARDING LiDAR technology (INCLUDING
                   DEFENDANTS’ estimates of the time, personnel, and investment needed to close
12                 the gap between DEFENDANTS and WAYMO), and documents sufficient to show
                   how DEFENDANTS’ analysis or estimates have changed over time.
13

14                DOCUMENTS sufficient to show DEFENDANTS’ analysis of how WAYMO’s
                   technological lead over DEFENDANTS REGARDING LiDAR technology
15                 (INCLUDING DEFENDANTS’ estimates of the time, personnel, and investment
                   needed to close the gap between DEFENDANTS and WAYMO) changed after
16                 UBER’s acquisition of OTTOMOTTO and OTTO TRUCKING.
17
                  DOCUMENTS sufficient to show DEFENDANTS’ comparisons of the cost and
18                 profitability of a human-driven versus an autonomous vehicle in a ride-sharing
                   fleet.
19
                  DOCUMENTS sufficient to show the historical and current cost of
20                 DEFENDANTS’ autonomous vehicles, broken down by component, and dating
21                 back to the inception of DEFENDANTS’ autonomous vehicle program. As noted
                   in the Instructions above, to the extent DEFENDANTS can provide separate
22                 information for each Defendant, DEFENDANTS should do so.

23                DOCUMENTS sufficient to show DEFENDANTS’ total financial investment
                   including but not limited to employee time, purchase of capital equipment, and
24
                   outside consultants, by quarter, into its efforts to develop in-house LiDAR. As
25                 noted in the Instructions above, to the extent DEFENDANTS can provide separate
                   information for each Defendant, DEFENDANTS should do so.
26
                  DOCUMENTS sufficient to show DEFENDANTS’ investment, in terms of time
27                 including but not limited to engineers, software developers, managers, and
                   executives (broken out be each category of employee), into its efforts to develop in-
28
                   house LiDAR. As noted in the Instructions above, to the extent DEFENDANTS
                                                    140                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 8 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1                 can provide separate information for each Defendant, DEFENDANTS should do
                   so.
 2
                  Patent licenses or agreements relating to LiDAR.
 3

 4                DOCUMENTS sufficient to show the impact to DEFENDANTS of having to
                   redesign Fuji to avoid using the trade secrets identified in response to UBER’s
 5                 interrogatory No. 1.

 6                DOCUMENTS sufficient to show any valuation (whether conducted by UBER or
 7                 by a third party) of the assets and technology acquired in the acquisition of Otto by
                   Uber, INCLUDING valuations performed for the purpose of purchase price
 8                 accounting or any other purpose.

 9                DOCUMENTS sufficient to show any DEFENDANTS’ projected revenue, gross
                   margin, and operating profit for any division including autonomous vehicles.
10

11                DOCUMENTS sufficient to show any the financials, INCLUDING profit and loss
                   statements and balance sheet, for OTTOMOTTO, OTTO TRUCKING, and any
12                 division of UBER including autonomous vehicles.
13                DOCUMENTS sufficient to show DEFENDANTS’ approved requests for capital
14                 expenditure authorizations related to its autonomous vehicle program,
                   INCLUDING R&D expenditures, technology/equipment acquisitions, and
15                 marketing expenditures.

16                Describe in detail the impact, including financial impact, to DEFENDANTS of
                   having to redesign Fuji to avoid using the trade secrets identified in response to
17
                   UBER’s Interrogatory No. 1.
18
                  To the extent DEFENDANTS contend they will be irreparably harmed by a
19                 permanent injunction prohibiting the use of WAYMO’s trade secrets in this case,
                   describe in detail the factual and legal bases for that contention.
20

21                Describe in detail DEFENDANTS’ investment in developing in-house LiDAR.
                   This should include DEFENDANTS’ financial investment, as well as
22                 DEFENDANTS’ investment in terms of time and personnel.

23                Describe in detail [OTTOMOTTO and OTTO TRUCKING’s] efforts to place a
                   value on OTTOMOTTO and/or OTTO TRUCKING or their respective assets and
24
                   technology as part of UBER’S acquisition of OTTOMOTTO and/or OTTO
25                 TRUCKING, either prior to or following the acquisition.

26                Describe in detail UBER’s efforts to place a value on OTTOMOTTO and/or OTTO
                   TRUCKING or their respective assets and technology as part of the acquisition,
27                 either prior to or following the acquisition, including but not limited to the efforts
                   described by Nina Qi during her deposition at Rough Tr. 192:4-199:15.
28

                                                    141                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 9 of 25
                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1                    IDENTIFY the date that UBER first considered developing its own in-house
                       LiDAR and the date UBER began developing its own in-house LiDAR (to the
 2                     extent it differs from the date UBER began considering it), and describe in detail
                       UBER’s reasons for wanting to develop its own in-house LiDAR.
 3

 4             Damages for Violations of Defense of Trade Secrets Act and California Uniform
               Trade Secret Act
 5
               Uber, Ottomotto, and Otto Trucking are jointly and severally liable for damages in this
 6
     case.     Ottomotto and Otto Trucking are the corporate vehicles for the misappropriation of
 7
     Waymo’s trade secrets for the benefit of Uber.             Anthony Levandowski officially formed
 8
     Ottomotto on January 15, 2016 (while he was simultaneously employed by Waymo, consulting
 9
     with Uber on Uber's self-driving car project, and negotiating the acquisition of Ottomotto). He
10
     officially formed Otto Trucking on February 1, 2016 (five days after resigning from Waymo and
11
     while he was consulting with Uber on Uber's self-driving car project and negotiating the
12
     acquisition of Otto Trucking).      Mr. Levandowski was acting for all three Defendants at various
13
     times in order to facilitate the misappropriation of Waymo's trade secrets.
14
               Uber entered into Agreements and Plans of Merger with each of Ottomotto and Otto
15
     Trucking on the same date, within weeks of the formation of those entities. (UBER00016757;
16
     UBER00016453). Pursuant to its Agreement and Plan of Merger, Otto Trucking was obligated
17
     and continues to be obligated to assign all of its intellectual property to Ottomotto (which has now
18
     been acquired by Uber). (UBER00016757.) Pending completion of the Otto Trucking acquisition
19
     by Uber, Anthony Levandowski remains one of two managing members of Otto Trucking and
20
     holds                                                                                    of its shares.
21
     (OTTOTRUCKING00000004.) Uber has an exclusive option to acquire Otto Trucking between
22
     August 31, 2017 and November 30, 2017. (UBER00016757 at -764, -819.) If Uber does not
23
     acquire Otto Trucking during that period, Uber will be obligated to (i) become a 50% owner in
24
     Otto Trucking and (ii) to license Uber's self-driving technology (including all trade secrets)
25
     exclusively to Otto Trucking (even vis-à-vis Uber) for use in the commercialization of self-driving
26
     trucks. (UBER00016757 at -772.)
27

28

                                                        142                             No. 3:17-cv-00939-WHA
             WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 10 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Otto Trucking is jointly and severally liable for all damages caused by Defendants'

 2 misappropriation of Waymo's trade secrets, including Defendants' unjust enrichment resulting

 3 from Defendants' misappropriation, any reasonable royalty assessed as a result of Defendants'

 4 misappropriation, and any exemplary damages, attorneys' fees, expert fees, and costs awarded as a

 5 result of Defendants' misappropriation.

 6          Unjust Enrichment Damages

 7          Uber, Ottomotto, and Otto Trucking have been unjustly enriched due to their

 8 misappropriation of Waymo’s trade secrets. There are several measures that can be used to

 9 quantify the unjust enrichment to Defendants.          One measure of the unjust enrichment to

10 Defendants is the value that was paid (or will be paid) by Uber for Ottomotto and Otto Trucking

11 (collectively, “Otto”). When Uber began negotiating with Mr. Levandowski, Otto was a company

12 that did not exist, and did not have any products. (Qi Tr. 146:8-18.) And at that time, Uber was

13 aware that he still had confidential information from Waymo. (Bares Tr. at 179:14-18.) John

14 Bares, Operations Director in Uber’s Advanced Technology Group, was personally responsible for

15 negotiating aspects of Uber’s acquisition of Otto on Uber’s behalf, including a series of technical

16 milestones regarding LiDAR. He admitted that having access to Waymo’s specifications for

17 medium and long-range LiDAR would have been useful for someone trying to build medium and

18 long-range LiDAR at Uber because Waymo is “eight years ahead” and “had custom lasers.” (Id.
19 179:19-180:12.) Defendants do not dispute that Mr. Levandowski had access to Waymo’s files at

20 this time—as a result of both his ongoing employment at Waymo, and his illicit downloads.

21          Uber and Otto began negotiating the term sheet for the acquisition of Otto in January and

22 February 2016, with the final term sheet executed on February 22, 2016. (UBER00017518-578;

23 UBER00069043-064.) For at least some of this period, Mr. Levandowski was still an employee of

24 Google. Because Otto had no products when Uber and Otto began negotiating (Qi Tr. 146:8-18),

25 the only things of value to be acquired by Uber were likely (1) the engineers that Uber acquired;

26 and (2) Waymo’s technology. Therefore, the misappropriated trade secrets represented a
27 significant portion of the assets acquired by Uber, as well as the talents of the employees that

28 would be engaged in connection with the acquisition.

                                                    143                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 11 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Uber and Otto entered into the formal Agreement and Plan of Merger on April 11, 2016.

 2 (UBER00016453-16523; UBER00016757.) Prior to entering into the agreement, Uber’s Board of

 3 Directors approved the acquisition.       Discovery regarding Uber’s internal valuation of Otto

 4 (including information regarding the assumptions underlying Uber’s internal valuation of Otto)

 5 will further inform Waymo’s unjust enrichment analysis. However, Nina Qi testified that Uber

 6 told its Board that the overall value of the deal at the time was about $590 million. (Qi Tr. at 100-

 7 103.) Although Uber’s payment to Otto was conditioned on certain milestones that stretched for

 8 some time into the future, this value is a reasonable measure of the present value of the transaction

 9 given that it was the value presented to Uber’s Board of Directors in the Board’s consideration and

10 approval of the acquisition.

11          Another measure of the unjust enrichment to Defendants is the present value of the

12 additional cash flows that Defendants will earn as a result of Uber’s accelerated development of

13 self-driving car technology. Uber expected that acquiring Otto would accelerate the development

14 of its LiDAR technology. For example, when considering the acquisition, Uber estimated that

15 acquiring Otto could shorten its autonomous vehicle timeline by one to two years.

16 (UBER00069030-033 at ‘033.) Even under its “most conservative case,” Uber estimated the

17 increased present value of incremental profit (as measured by EBIT, or Earnings Before Interest

18 and Taxes) from Otto’s technology would be between $836 million and $1.69 billion.
19 (UBER00069030-033 at ‘033.) In addition to the increased profits, Uber recognized Waymo was

20 a threat to its entire existence, potentially placing its entire business at risk—something that,

21 according      to    public    reports,   is   worth    approximately      $70    billion.       (See

22 https://techcrunch.com/2017/06/21/kalanick-is-out-but-ubers-vcs-royally-screwed-up-too-say-

23 industry-watchers/). For example, Uber’s then-CEO was quoted as follows: “The minute it was

24 clear to us that our friends in Mountain View were going to be getting in the ride sharing space,

25 we needed to make sure there is an alternative [self-driving car]. Because if there is not, we’re not

26 going to have any business.” He also described developing an autonomous vehicle as “basically
27 existential for us.” (UBER00006042-047 at ‘043; UBER00006035-041 at ‘037; UBER00064472-

28 473; LEV_001940-051 at ‘940.) In messaging notes related to the acquisition, Uber’s then-CEO

                                                    144                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 12 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 noted “Autonomous transportation is very possibly a winner-take-all, and thus existential for

 2 Uber.” (UBER00064468-469 at ‘468.) Similarly, Jeff Holden, Uber’s Chief Product Officer,

 3 wrote: “This war for self-driving is truly existential for Uber: we’ll either start up our second S

 4 curve of growth or we’ll die. There might be in-between cases, but it’s definitely easy to see how

 5 the extremes could play out.” Discussing the competition with Google, Mr. Holden discusses the

 6 battle and the war: “The *battle* is about what we need to do to get ourselves into a sufficiently

 7 competitive position before December that G doesn’t walk away with the crown for future of ride

 8 sharing. It’s about establishing beach heads, being in the game in a credible way. The *war* is

 9 the long-term defeat of G and others so we afford ourselves the opportunity to extend our massive

10 scale business into the future. This will be about who gets NSD self-driving to scale first.”

11 (UBER00070108-110 at ‘108.)

12         Another measure of unjust enrichment to Defendants is the expected cost savings to

13 Defendants from using Waymo’s trade secrets in Uber’s LiDAR systems. Waymo has obtained

14 significant cost savings by developing custom, in-house LiDAR systems using its trade secrets.

15 Waymo’s custom, in-house solution is much cheaper than options offered by third party vendors;

16 as explained in more detail in Waymo’s response to Interrogatory No. 6, a mid-range LiDAR from

17 Velodyne costs approximately $70,000. Uber has also recently purchased third-party LiDAR

18 units from                                  UBER00086529.) By contrast, the materials needed for

19 Waymo’s own mid-range GBr3 LiDAR system, which uses the trade secrets at issue in this case,

20 cost just over $5,000. (See Waymo’s Response to Interrogatory No. 6 and all supplements

21 thereto.)

22         Due to the misappropriation of Waymo’s trade secrets, Defendants will likely benefit from

23 many years of future cost savings due to employing Waymo’s trade secrets in Uber’s LiDAR

24 systems. While considering the acquisition of Otto, Uber itself recognized the significant cost

25 savings from building custom lasers, noting savings of “up to $45M of one-time savings (@ 1,000

26 units)” and “up to $80M per year of ongoing savings (@ 1,000 units).” (UBER00068983.) And it
27 is clear that Uber is scaling production quickly: at the end of 2016, Uber estimated that it would

28 need approximately 120,000 to 150,000 lenses for 2017 and 500,000 for 2018. (UBER00054959-

                                                    145                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 13 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 962 at ‘959.) Since Uber’s LiDAR system uses 64 lenses, these estimates indicate that Uber is

 2 planning to manufacture between 1,875 and 2,344 LiDAR systems in 2017, and 7,812 LiDAR

 3 systems in 2018.

 4         Another measure of unjust enrichment to Defendants is the expected cost savings due to

 5 reduced development expenses from using Waymo’s trade secrets in Uber’s LiDAR systems.

 6 While considering the acquisition of Otto, Uber recognized one important benefit was that the

 7 acquisition    “decreases    total   investment     in   [Autonomous      Vehicle]    development.”

 8 (UBER00068983) An internal Uber email estimates that Uber’s acquisition of Otto saved Uber at

 9 least a year in the race to large scale autonomous vehicle deployment, and describes Uber’s next

10 best choice as building the team internally with a two to four year lag versus what the Otto team

11 would bring. (UBER00060147-156 at ‘147.) One way to measure the costs that Defendants saved

12 through their misappropriation of Waymo’s trade secrets is by looking at the costs that Waymo

13 incurred to develop those trade secrets. As discussed in Waymo’s response to interrogatory 6,

14 Waymo has incurred up to $1.1 billion to develop the trade secrets. (See Waymo’s 7/13

15 Supplemental Response to Interrogatory No. 6 and all supplements thereto.)

16         Waymo anticipates that Defendants will argue that the measures of unjust enrichment

17 discussed above are measures of value for the entirety of the company (Otto) acquired by Uber.

18 Waymo expects to rebut any evidence presented by Defendants that a portion of any value can be
19 attributed to any contributions other than Waymo’s trade secrets. Nonetheless, Waymo addresses

20 apportionment below.

21         Otto had no products when Uber and Otto began negotiating. (Qi Tr. 146:8-18.) And

22 Otto’s profit and loss statement for January through March 2016 reflects less than $1.4 million of

23 expenses. (UBER00060164 and UBER00060165). Therefore, the only things of value to be

24 acquired by Uber were likely (1) the engineers that Uber acquired; and (2) Waymo’s technology.

25 Waymo is still conducting discovery regarding what assets (if any) Otto had when Uber decided to

26 acquire it. To the extent Otto had any working products or technology by the time Uber agreed to
27 acquire it, Waymo’s unjust enrichment analysis would account for that by deducting the value of

28 Otto’s then-existing technology. However, as previously discussed, Waymo expects the large

                                                    146                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 14 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 majority of the measures of value discussed above to be attributable to the value of the stolen

 2 information and engineers that Uber acquired in the transaction.

 3          With respect to the value of the engineers Uber acquired from Otto, talented engineers in

 4 the autonomous vehicle field are few and far between. In particular, some of the engineers who

 5 left Waymo to join Otto, and who were eventually acquired by Uber, had very specialized skill

 6 sets, including Don Burnette, Claire Delaunay, Gaetan Pennecot and Mr. Levandowski himself.

 7 These engineers would likely be worth more than an average engineer, and more than even an

 8 average autonomous vehicle engineer. Waymo is still obtaining discovery regarding Uber’s

 9 valuation of the engineers that it acquired, but one public estimate of the value of engineers in the

10 autonomous          vehicle       industry       is      $10        million       per       engineer.

11 (https://www.recode.net/2016/9/17/12943214/sebastian-thrun-self-driving-talent-pool).

12          With respect to development expenses, it is possible that Defendants would not have had

13 to incur all of the development expenses Waymo incurred if Defendants had developed the trade

14 secrets themselves (rather than misappropriating them from Waymo). Although Waymo is still

15 seeking discovery on how long Uber spent in its autonomous vehicle development efforts before

16 acquiring Otto, Waymo understands that Uber had been developing autonomous vehicle

17 technology prior to its discussions with Otto. Uber may argue that in calculating Uber’s unjust

18 enrichment based on Waymo’s development expenses, it may be appropriate to include only a
19 portion of    Waymo’s total development expenses.         To date, Defendants have not produced

20 evidence regarding their LiDAR development efforts necessary to conduct such an apportionment.

21 However, as discussed above, Uber believed that it could save development expenses by acquiring

22 Otto. Specifically, Uber estimated that the acquisition would speed up its autonomous vehicle

23 timeline by one to two years, and would speed up its laser development by two to four years.

24 Thus, one estimate of the potential savings as a result of Defendants obtaining Waymo’s

25 technology is the one to two years of average development expense that Uber estimated it would

26 save in developing autonomous vehicle technology, which can be expressed as a percentage of
27 Uber’s total development expenses. Another measure of the potential savings as a result of

28 Defendants obtaining Waymo’s technology is the difference between the amount of money

                                                    147                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 15 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 Waymo has spent in developing autonomous vehicle technology and the amount of money that

 2 Defendants have spent. Another measure of the potential savings can be calculated based on the

 3 proportion of development expenses that Waymo has spent in developing LiDAR technology in

 4 relation to the other technologies in autonomous vehicles.             Waymo reserves its right to

 5 supplement this response if and when Defendants produce the information necessary to conduct an

 6 apportionment regarding development expenses.

 7          In addition, if Uber is able to deploy autonomous vehicles in its fleet, its operational costs

 8 for its entire ridesharing business would likely drop substantially, in part because it would not

 9 have to share any revenue with its drivers.

10          Waymo is under a Court order to narrow its list of asserted trade secrets to less than ten by

11 August 1. After Waymo completes this narrowing, Waymo will consider how to apportion the

12 value of the trade secrets that Mr. Levandowski and Defendants misappropriated to account for the

13 trade secrets that it will bring to trial in this case. However, Waymo suspects that a substantial

14 portion of the unjust enrichment would be attributable to the most valuable trade secrets. Since

15 Uber and Waymo are racing to commercialize autonomous vehicles, accelerating the development

16 timeline was important to Uber. (UBER00070108-110 at ‘108.). Thus, Waymo presumes that

17 Defendants made use of the most important and most valuable trade secrets first.

18          Reasonable Royalty Damages
19          If the Court were to determine that damages based on the unjust enrichment caused by

20 Defendants’ misappropriation of the trade secrets is not provable, the Court “may order payment

21 of a reasonable royalty for no longer than the period of time the use could have been prohibited”

22 pursuant to the provisions of the California Uniform Trade Secrets Act. Cal. Civ. P. § 3426.3(b).

23 A reasonable royalty is also available under the Defend Against Trade Secrets Act. 18 U.S.C. §

24 1836(b)(3)(A)(iii) (“in lieu of damages measured by any other methods, the damages caused by

25 the misappropriation measured by imposition of liability for a reasonable royalty for the

26 misappropriator’s unauthorized disclosure or use of the trade secret”).
27          Waymo’s damages expert will analyze and compute the amount of reasonable royalty

28 damages payable to Waymo by Defendants due to the misappropriation of the trade secrets based

                                                    148                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 16 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 on the documents and information produced by Waymo, Defendants and third parties during

 2 discovery, as well as independent research conducted by Waymo’s damages expert. Specifically,

 3 Waymo’s expert will, among other things, opine as to the appropriate reasonable royalty, either in

 4 the form of a lump sum payment or a running royalty rate, or a combination of both.

 5            As discussed above, Defendants have not yet responded to Waymo’s damages-related

 6 discovery requests. Therefore, Waymo’s expert has not concluded his analysis and is not expected

 7 to do so until the time that expert reports are due on August 24, 2017.

 8            At present, Waymo anticipates that its expert’s computations of a reasonable royalty

 9 adequate to compensate for Defendants’ infringement will involve an analytical approach and/or a

10 hypothetical negotiation approach. An analytical approach is used to determine a royalty that

11 leaves the infringer with a “normal” rate of return for the use of its products embodying the trade

12 secrets or to calculate a royalty based on the increased profitability due to the use of the trade

13 secrets in Defendants’ products. In other words, an analytical approach will determine, or isolate,

14 the financial benefit or value that Defendants obtained through their misappropriation of trade

15 secrets.

16            Waymo anticipates that its expert’s determination of reasonable royalty damages under an

17 analytical approach or a hypothetical negotiation approach will be based on, among other things,

18 analysis of sales and profit projections, analyst forecasts, profitability information and other
19 documents and records produced by Waymo, Defendants, and third parties. In addition to the

20 foregoing, Waymo’s expert may utilize documents and materials referred to and recognized as

21 relevant to the determination of the cost savings achieved by the Defendants due to their

22 misappropriation. In addition to the foregoing, Waymo’s expert may utilize documents and

23 materials referred to and recognized as relevant to the determination of a reasonable royalty or

24 other damages computations in cases such as Georgia- Pacific, among others.

25            At present, Waymo’s understanding of the primary considerations that Waymo’s expert

26 will analyze with respect to the hypothetical negotiation approach are summarized below.
27            Impact on Waymo’s future expected profits - Waymo expects that its future success is

28 critically dependent on its technological lead in autonomous vehicles. (WAYMO-UBER-

                                                    149                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 17 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 00004108-131 at ‘109, ‘111; Chu Tr. 12:3-7, 45:19-24)                Defendants’ misappropriation of

 2 Waymo’s trade secrets shortens the technological lead that Waymo has in autonomous vehicles.

 3 For example, when considering the acquisition of Ottomotto and Otto Trucking, Uber estimated

 4 that Otto’s technology could shorten its autonomous vehicle timeline by one to two years.

 5 (UBER00069030-033 at ‘033.) Moreover, if Uber does not exercise its Call Option with respect

 6 to Otto Trucking, yet another Waymo competitor will have had the benefit of Waymo’s

 7 misappropriated trade secrets. Given the importance of Waymo's technological lead, this would

 8 likely have a significant impact on its ability to earn profits.

 9          Waymo’s policy to protect and maintain its trade secrets – Waymo has sought to protect its

10 trade secrets and has not disclosed the trade secrets to third parties, and it has not licensed its trade

11 secrets. Waymo takes robust measures to protect its LiDAR trade secrets. As a condition of

12 employment, Waymo requires all employees to enter into written agreements to maintain the

13 confidentiality of proprietary and trade secret information, and not to misuse such information.

14 Waymo also enforces an employee code of conduct that explains employees’ strict obligations to

15 maintain the secrecy of confidential information, and requires employee training in security

16 procedures. Droz Decl. ¶ 30.

17          Waymo also takes reasonable measures to mark confidential and proprietary information,

18 such as documents and other materials, with visible legends designating them as such when
19 sharing them outside of Waymo, subject to NDAs or other confidentiality agreements.

20 Disclosures to vendors are limited to the subject matter necessary for the vendor’s engagement and

21 do not reveal the entirety of a given LiDAR system or design. Waymo employs reasonable efforts

22 to secure physical facilities by restricting access and employing locks, cameras, guards, and other

23 security measures. Id. ¶¶ 33-37; Janosko Decl. ¶ 22.

24          Waymo uses Subversion (SVN) — a revision control system — to store its electrical

25 design information. All traffic (both ingress to and egress from) the SVN repository is encrypted.

26 All traffic is authenticated against a list of authorized users before access to the repository is
27 granted, and users do not share credentials — all accesses are unique to specific users. Access

28 control lists are audited monthly and stale users are aggressively purged. The SVN server is

                                                     150                             No. 3:17-cv-00939-WHA
          WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 18 of 25
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 password protected and accessible through specialized software. Id. ¶¶ 23-25. Additionally,

 2 Waymo imposes network security measures and access policies that restrict the access and

 3 dissemination of certain confidential and proprietary trade secret information to only teams that

 4 are working on projects related to that information. For example, Google employees working on

 5 projects with no relation to Waymo or self-driving cars could not (and cannot) access Waymo’s

 6 confidential and proprietary schematics. They are distributed on a “need to know” basis. Droz

 7 Decl. ¶ 32. Google’s networks generally are also secured through Network Access Control

 8 (“NAC”) procedures, Access Control Lists (“ACLs”), and restricted access privileges. Janosko

 9 Decl. ¶¶ 13-16.

10          Google employs a variety of security mechanisms to prevent network intruders or attackers

11 who may compromise Waymo’s trade secret information. Google also secures employees’ devices

12 and credentials against attacks through monitoring and logging practices, as well as regular

13 security updates. Id. ¶¶ 7-12, 20.

14          Google secures its production infrastructure in progressive layers starting from the physical

15 security of data centers, continuing on to the security of the hardware and software that underlie

16 the infrastructure, and finally, the technical constraints and processes in place to support

17 operational security. Google employs many hundreds of engineers dedicated to security and

18 privacy distributed across all of Google, including many who are recognized industry authorities.
19 These engineers work to protect Google’s production servers from malware utilizing tools such as

20 binary verification. Google also has an incident management process for security events that may

21 affect the confidentiality, integrity, or availability of systems or data Id. ¶¶ 17-21.

22          Waymo incorporates by reference its Response to Interrogatory No. 7 and all supplements

23 thereto.

24          Competitive relationship between Waymo and Uber and Otto Trucking – Waymo

25 recognizes that Uber is the most significant competitor in the transportation as a service (TaaS)

26 business. (WAYMO-UBER-00004175-194 at ‘184-185) Similarly, Uber recognizes Waymo is a
27 significant competitor. In fact, as discussed above, Uber has described Waymo as an existential

28 threat to its TAAS business: “This war for self-driving is truly existential for Uber: we’ll either

                                                     151                             No. 3:17-cv-00939-WHA
          WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 19 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 start up our second S curve of growth or we’ll die.” (UBER00070108-110 at ‘108.) Internal Uber

 2 documents indicate that Uber believes it is in intense competition with Waymo: Discussing the

 3 competition with Google, Mr. Holden discusses the battle and the war: “The *battle* is about what

 4 we need to do to get ourselves into a sufficiently competitive position before December that G

 5 doesn’t walk away with the crown for future of ride sharing. It’s about establishing beach heads,

 6 being in the game in a credible way. The *war* is the long-term defeat of G and others so we

 7 afford ourselves the opportunity to extend our massive scale business into the future. This will be

 8 about who gets NSD self-driving to scale first.” (UBER00070108-110 at ‘108.) If Uber does not

 9 exercise its Call Option with respect to Otto Trucking, Waymo will be facing two competitors

10 who have had the benefit of Waymo’s trade secrets.

11         Development cost savings to Uber – As discussed in more detail above, Uber has likely

12 realized significant cost savings in terms of its development timeline. While considering the

13 acquisition of Otto, Uber recognized one important benefit was that the acquisition “decreases

14 total investment in [Autonomous Vehicle] development.” (UBER00068983)                An Uber email

15 estimates that Uber’s acquisition of Otto saved Uber at least a year in the race to large scale

16 autonomous vehicle deployment, and describes Uber’s next best choice as building the team

17 internally with a two to four year lag versus what the Otto team would bring. (UBER00060147-

18 156 at ‘147.) One way to measure the costs that Defendants saved through their misappropriation
19 of Waymo’s trade secrets is by looking at the costs that Waymo incurred to develop those trade

20 secrets. As discussed in Waymo’s response to interrogatory 6, Waymo has incurred up to $1.1

21 billion to develop the trade secrets. (See Waymo’s 7/13 Supplemental Response to Interrogatory

22 No. 6 and all supplements thereto.)

23         Increased future expected profits to Uber and/or Otto Trucking – As discussed above in

24 the unjust enrichment section, Uber expected that acquiring Ottomotto and Otto Trucking would

25 accelerate the development of its LiDAR technology, and under its “most conservative case,”

26 Uber estimated the increased present value of incremental profit would be between $836 million
27 and $1.69 billion. (UBER00069030-033 at ‘033.)

28

                                                    152                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 20 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          LiDAR system cost savings – Waymo has obtained significant cost savings by developing

 2 custom, in-house LiDAR systems using its trade secrets, and Waymo expects that by

 3 misappropriating Waymo’s trade secrets, Defendants will be able to obtain similar results.

 4 Waymo’s custom, in-house solution is much cheaper than options offered by third party vendors;

 5 as explained in more detail above and in Waymo’s response to Interrogatory No. 6, a mid-range

 6 LiDAR from Velodyne costs approximately $70,000. By contrast, the materials needed for

 7 Waymo’s own mid-range GBr3 LiDAR system, which uses the trade secrets at issue in this case,

 8 cost just over $5,000. (See Waymo’s Response to Interrogatory No. 6 and all supplements

 9 thereto.) Uber has also recently purchased third-party LiDAR units from

10 each. (UBER00086529.)

11          Due to the misappropriation of Waymo’s trade secrets, Defendants will likely benefit from

12 many years of future cost savings due to employing Waymo’s trade secrets in Uber’s LiDAR

13 systems. While considering the acquisition of Otto, Uber itself recognized the significant cost

14 savings from building custom lasers, noting savings of “up to $45M of one-time savings (@ 1,000

15 units)” and “up to $80M per year of ongoing savings (@ 1,000 units).” (UBER00068983.) And it

16 is clear that Uber is scaling production quickly: at the end of 2016, Uber estimated that it would

17 need approximately 120,000 to 150,000 lenses for 2017 and 500,000 for 2018. (UBER00054959-

18 962 at ‘959.) Since Uber’s LiDAR system uses 64 lenses, these estimates indicate that Uber is
19 planning to manufacture between 1,875 and 2,344 LiDAR systems in 2017, and 7,812 LiDAR

20 systems in 2018.

21          In addition, if Uber is able to deploy autonomous vehicles in its fleet, its operational costs

22 for its ridesharing business would likely drop substantially, in part because it would not have to

23 share any revenue with its drivers.

24          Valuation of Uber’s acquisition – As discussed above, Waymo is still obtaining discovery

25 regarding Uber’s internal valuation of Otto. However, Nina Qi testified that the Board was told

26 the overall value of the deal at the time was about $590 million. (Qi Tr. at 100-103.)
27

28

                                                    153                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 21 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1          Unjust Enrichment / Reasonable Royalty Related To Otto Trucking's Use Of Waymo's

 2 Trade Secrets (Separate From Its Acquisition And Disclosure Of Those Trade Secrets To

 3 Ottomotto and Uber)

 4          Otto Trucking is also separately liable for damages with respect to its own use of Waymo’s

 5 trade secrets, including through its subsidiary Otto Transport, which currently operates trucks for

 6 the benefit of Uber’s freight program. (OTTOTRUCKING00002750.) Discovery is ongoing

 7 regarding the use of Waymo's trade secrets by Otto Trucking and its subsidiaries pending the

 8 completion of the acquisition by Uber.         Waymo’s technical expert is continuing to assess

 9 Defendants’ use of Waymo’s trade secrets; such assessments will ultimately inform the damages

10 analysis in this case. Moreover, Defendants have not yet responded to Waymo’s damages-related

11 discovery requests. Therefore, Waymo’s expert has not concluded his analysis and is not expected

12 to do so until the time that expert reports are due on August 24, 2017.

13          Punitive Damages, Attorneys Costs and Fees –

14          Defendants’ trade secret misappropriation has been willful and malicious. If willful and

15 malicious trade secret misappropriation exists, both CUTSA and DTSA allow punitive damages

16 up to two times any damages award. See Cal. Civil Code Section § 3426.3 and 18 U.S.C. §

17 1836(b)(3)(C). If willful and malicious misappropriation exists, CUTSA and DTSA also allow

18 recovery of attorneys’ fees and costs. See § 3426.4 and 18 U.S.C. § 1836(b)(3)(D). In addition to
19 attorneys’ fees, Waymo is also eligible to receive reasonable expert fees under CUTSA. § 3426.4.

20          While discovery is not complete and Waymo has still not seen the Stroz due diligence

21 report (which Waymo expects will bear on this issue), the evidence to date indicates that Uber and

22 Anthony Levandowski were in league with one another to port Waymo’s trade secrets to Uber

23 going as far back as May 2015. (Dkt. 712, Ex. 1 (logging discussions between Uber and Mr.

24 Levandowski beginning on May 20, 2015 “wherein Anthony Levandowski mentioned LiDAR to

25 any officer, director, employee, agent, supplier, or consultant of defendants”).) Uber continued to

26 meet with Mr. Levandowski throughout the fall of 2015. (Dkt. 712, Ex. 1 (logging five meetings
27 with Mr. Levandowski regarding LiDAR between October 2015 and December 11, 2015).) Uber

28 met with Mr. Levandowski to discuss LiDAR on the very same day that he downloaded 14,000

                                                    154                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 22 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 proprietary files from Waymo servers, (Dkt. 712 Ex. 1; Dkt. 23, ¶ 44), and again a few weeks later

 2 on the same day Mr. Levandowski downloaded additional proprietary information from Waymo.

 3 (Ex. 263; Dkt. 24-2 ¶ 22.)

 4          When Uber began meeting with Otto, Otto did not have any products. (Qi Tr. 146:8-18.)

 5 Instead, Uber acquired Mr. Levandowski’s company because of its “[e]xperience w/ automotive

 6 efforts of competitors”:

 7          Anthony and his close team have developed several generations of mid and long
            range laser that we now believe is critical to AV autonomy (day and night). Not
 8          only do they have the several generations of experience but also know how to
            improve on the next gen devices that they would build for us. We have yet to find
 9          anyone else in the world with this know-how. . . . Second, just rubbing shoulders
            with this team and having them advise us all over AV has a decent chance of
10          saving Uber at least a year off of the race to large scale AV deployment. . . . My
            point is that there is more value here (considerable) than 25 disparate engineers that
11          we would pick up from 25 different places. This is a team that knows each other
            knows the tech, knows the potholes and can jam at incredible rate (we hope) to help
12          solve some of our most pressing challenges.

13    (Ex. 271 at 1.) While Mr. Bares refers to the “team” that Mr. Levandowski was going to bring to

14 his new company, there was no team in place other than Mr. Levandowski and Mr. Ron at the time

15 of this email.

16          Given Uber’s scheme to buy Waymo’s “tech” and “know how” through Mr. Levandowski

17 (and the corporate entities Ottomotto and Otto Trucking), Uber began anticipating litigation with

18 Waymo almost immediately. The day after Mr. Levandowski resigned from Waymo, Uber was
19 already discussing indemnity with Mr. Levandowski and Lior Ron. (Ex. 277, January 28, 2016

20 email from Cameron Poetzscher asking Travis Kalanick, “[d]id you tell Anthony that you would

21 indemnify them if they get sued by G as part of or after the deal? They’re under that impression.”)

22 By February 5, 2016, the parties were specifically discussing indemnity for “Bad Acts,” including

23 “downloading of files of [Google].” (UBER00017265 at -73, Email between Uber representatives

24 and Lior Ron discussing “Timing of Indemnity / Closing Conditions,” and an “Example list of

25 Specified Bad Acts,” which included “downloading of files of [Google]”.)

26          Having agreed to indemnify Mr. Levandowski for “downloading of files of [Google]” and
27 having agreed to indemnify Ottomotto and Otto Trucking for Bad Acts including trade secret

28 misappropriation, Uber then set up a forensic due diligence investigation designed specifically to

                                                     155                             No. 3:17-cv-00939-WHA
          WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 23 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 uncover – or confirm – the downloaded Waymo files in Otto’s or Mr. Levandowski’s possession.

 2 The existence and sheer scope of this investigation is proof enough that Uber knew Mr.

 3 Levandowski had Waymo materials: it was, and remains, a process that was unprecedented for

 4 Uber. (Poetzscher Tr. at 128:11-25; Qi Rough Tr. at 243:17-244:3.) As part of the investigation,

 5 Stroz took and analyzed the electronic devices of five different Otto employees, including both

 6 their personal and work devices. (See Ron Tr. at 96:3-19.) Despite this, the Uber witnesses

 7 responsible for overseeing the investigation testified that the diligenced employees did not seem

 8 upset by the scope of the investigation that Uber requested; instead, they were “okay with it.” (Qi

 9 Rough Tr. at 223:22-224:6.) The most likely explanation for that is, of course, that all parties

10 already knew what Uber was looking for—stolen Waymo files.

11          Although Uber must have known about the downloaded files when it agreed to indemnify

12 Mr. Levandowski and set up the forensic investigation, Uber almost certainly found out that Mr.

13 Mr. Levandowski had downloaded materials when the diligence process got underway.                  To

14 motivate Mr. Levandowski to disclose all of his “Bad Acts” to Stroz, Uber created an elaborate

15 incentive structure:     as long as Mr. Levandowski disclosed his “Bad Acts” (including

16 “downloading of files of [Google]”) to Stroz, Uber would indemnify him. (UBER00017265 at -

17 73-74; Dkt. 566 at 3.) If Mr. Levandowski did not disclose “Bad Acts” to Stroz, Levandowski

18 could not seek indemnification from Uber for those “Bad Acts” later. (Id.) Although Waymo has
19 still not seen the due diligence report that Stroz produced, all evidence indicates that Mr.

20 Levandowski accepted this offer and disclosed the existence of the stolen information to Uber and

21 Stroz. Defendants have never disputed that Stroz has some of the stolen information in its

22 possession as a result of the due diligence process, and Uber recently admitted that its lawyers

23 have also possessed the stolen information for over a year by virtue of their involvement in the due

24 diligence process. (Dkt. 677-8.)

25          At the very latest, Uber learned that Mr. Levandowski had downloaded Waymo materials

26 in his possession on March 11, 2016 when Mr. Levandowski told Uber outright. As Uber has
27 explained: “On or about March 11, 2016, Mr. Levandowski reported to [Travis] Kalanick, Nina Qi

28 and Cameron Poetzscher at Uber as well as Lior Ron that he had identified five discs in his

                                                    156                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 24 of 25
                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 possession containing Google information.” (Dkt. 695 at 4.) Uber’s accounting indicates that Mr.

 2 Levandowski and Mr. Kalanick had a meeting to discuss LIDAR on the same day. (Dkt. 712, Ex.

 3 1 at No. 63.) Since receiving this interrogatory response, Waymo has deposed three of the four

 4 individuals to whom Mr. Levandowski made this admission, and all three confirmed that Mr.

 5 Levandowski did indeed reveal that he had Google “stuff” in his possession during an in-person

 6 meeting with Uber on March 11, 2016. (Ron Tr., 25:23-26:18; Poetzscher Tr., 249:3-250:9; Qi

 7 Rough Tr., 271:11-273:20.) Uber now insists that Mr. Levandowski subsequently destroyed the

 8 materials (raising other serious concerns, including concerns regarding the integrity of Stroz’s

 9 investigation), but the point remains: Uber was aware of Mr. Levandowski taking confidential

10 Waymo information files as of March 11, 2016, and Uber acquired Mr. Levandowski’s company

11 anyway. And even after finding out that he had Waymo materials in his possession on March 11,

12 2016, Uber never took any steps to prohibit Mr. Levandowski from using his “treasure trove of

13 files” in his work at Uber.

14          Waymo also seeks prejudgment interest on the damages awarded for the misappropriation

15 of trade secrets at the California statutory prejudgment interest rate of seven percent (7%).

16

17 INTERROGATORY NO. 11:

18          Identify all facts supporting your contention that Waymo owns each of the alleged trade
19 secrets identified in Waymo’s 2019 Disclosure.

20

21 RESPONSE TO INTERROGATORY NO. 11:

22          Waymo incorporates by reference its General Objections. Waymo further objects to this

23 interrogatory on the grounds that it is overbroad, unduly burdensome, and oppressive, including to

24 the extent that it asks Waymo to “identify all facts.” Waymo further objects to this request to the

25 extent it is compound, complex, and contains multiple subparts.

26          Subject to and without waiving the foregoing General and Specific Objections, Waymo
27 responds as follows:

28

                                                    157                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
     Case 3:17-cv-00939-WHA Document 2689-10 Filed 01/28/19 Page 25 of 25
                     HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

 1 DATED: July 25, 2017                        QUINN EMANUEL URQUHART & SULLIVAN,
                                               LLP
 2
                                                 By /s/ Charles K. Verhoeven
 3
                                                    Charles K. Verhoeven
 4                                                  Attorneys for WAYMO LLC

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    161                             No. 3:17-cv-00939-WHA
         WAYMO’S FIRST SUPP. OBJECTIONS AND RESPONSES TO OT’S FIRST SET OF INTERROGATORIES (NOS. 1-14)
Case 3:17-cv-00939-WHA Document 2689-11 Filed 01/28/19 Page 1 of 4




                 EXHIBIT 16 
UNREDACTED VERSION
   OF DOCUMENT
SOUGHT TO BE SEALED 
     Case 3:17-cv-00939-WHA Document 2689-11 Filed 01/28/19 Page 2 of 4
                     HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY


 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   RUDY Y. KIM (CA SBN 199426)
     RKim@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 7   Facsimile:    415.268.7522

 8   KAREN L. DUNN (Pro Hac Vice)
     kdunn@bsfllp.com
 9   HAMISH P.M. HUME (Pro Hac Vice)
     hhume@bsfllp.com
10   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
11   Washington DC 20005
     Telephone:   202.237.2727
12   Facsimile:   202.237.6131

13   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
14   and OTTOMOTTO LLC

15                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18   WAYMO LLC,                                             Case No.      3:17-cv-00939-WHA
19                          Plaintiff,                      DEFENDANTS UBER
                                                            TECHNOLOGIES, INC. AND
20          v.                                              OTTOMOTTO LLC’S OBJECTIONS
                                                            AND RESPONSES TO WAYMO’S
21   UBER TECHNOLOGIES, INC.,                               THIRD SET OF REQUESTS FOR
     OTTOMOTTO LLC; OTTO TRUCKING LLC,                      PRODUCTION OF DOCUMENTS
22                                                          (NOS. 153-265)
                            Defendants.
23                                                          Trial Date: October 2, 2017
24

25

26

27
28

     DEFENDANTS’ OBJECTIONS AND RESPONSES TO THIRD SET OF REQUESTS FOR PRODUCTION (NOS. 153-265)
     Case No. 3:17-cv-00939-WHA
     Case 3:17-cv-00939-WHA Document 2689-11 Filed 01/28/19 Page 3 of 4
                     HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY


 1   REQUEST FOR PRODUCTION NO. 199:

 2           DOCUMENTS sufficient to show

 3

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 199:

 5          Defendants have made available for inspection Uber’s facilities, email, computers,

 6   documents, design files, and source code in San Francisco and Pittsburgh on eight occasions. In

 7   doing so, Uber has made available for inspection over 383,000 emails and documents; the devices

 8   of Scott Boehmke, John Bares, Anthony Levandowski, Gaetan Pennecot, Daniel Gruver, and

 9   James Haslim; and all four locations at which there is ongoing LiDAR development. To date,

10   Waymo has conducted approximately 55 hours of inspection, with additional requests for

11   investigation.

12          Defendants will produce non-privileged documents, if such documents exist and can be

13   located through a reasonably diligent search, sufficient to show

14

15

16          To the extent this Request seeks anything other than the previously described information,

17   Defendants object to this Request as unreasonably overbroad, irrelevant, outside the scope of this

18   litigation, harassing, and not proportional to the needs of the case, including to the extent that it

19   requests information about LiDAR designs developed by third-parties and/or implicates non-

20   disclosure agreements with third parties. Defendants further object to this Request to the extent

21   that it seeks information protected by the attorney-client privilege or the work product doctrine or

22   that is otherwise privileged or protected from discovery. Defendants further object to this

23   Request on the ground that the phrase “considered or implemented” is vague and ambiguous.

24

25   REQUEST FOR PRODUCTION NO. 200:

26           DOCUMENTS sufficient to show all self-driving car test scenarios that informed, drove,

27   or influenced any LiDAR design considered or implemented by DEFENDANTS.

28

     DEFENDANTS’ OBJECTIONS AND RESPONSES TO THIRD SET OF REQUESTS FOR PRODUCTION (NOS. 153-265)
     Case No. 3:17-cv-00939-WHA
                                                                                                             38
     pa-1791825
     Case 3:17-cv-00939-WHA Document 2689-11 Filed 01/28/19 Page 4 of 4
                     HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY


 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 200:

 2          Defendants have already produced documents responsive to this Request, including

 3   without limitation, documents produced in connection with Notices of Deposition for Asheem

 4   Linaval. Specifically, Defendants produced PowerPoint presentations, notes, and calculations

 5   from the custodial files of Scott Boehmke.

 6          In addition, Defendants have made available for inspection Uber’s facilities, email,

 7   computers, documents, design files, and source code in San Francisco and Pittsburgh on eight

 8   occasions. In doing so, Uber has made available for inspection over 383,000 emails and

 9   documents; the devices of Scott Boehmke, John Bares, Anthony Levandowski, Gaetan Pennecot,

10   Daniel Gruver, and James Haslim; and all four locations at which there is ongoing LiDAR

11   development. To date, Waymo has conducted approximately 55 hours of inspection, with

12   additional requests for investigation.

13          Defendants will produce additional non-privileged documents, if such documents exist

14   and can be located through a reasonably diligent search, sufficient to show additional self-driving

15   test scenarios used for Defendants’ LiDAR designs.

16          To the extent this Request seeks anything other than the previously described information,

17   Defendants also object to this Request as unreasonably overbroad, irrelevant, outside the scope of

18   this litigation, harassing, and not proportional to the needs of the case, including to the extent that

19   it requests information about LiDAR designs developed by third-parties and/or implicates non-

20   disclosure agreements with third parties. Defendants also object to this Request as overbroad,

21   unduly burdensome, and not proportional to the needs of the case to the extent that it seeks “all”

22   “self-driving car test scenarios[.]” Defendants further object to this Request to the extent that it

23   seeks information protected by the attorney-client privilege or the work product doctrine or that is

24   otherwise privileged or protected from discovery. Defendants further object to the use of the

25   phrases “self-driving car test scenarios,” “informed, drove, or influenced,” and “considered or

26   implemented” are vague and ambiguous.

27
28

     DEFENDANTS’ OBJECTIONS AND RESPONSES TO THIRD SET OF REQUESTS FOR PRODUCTION (NOS. 153-265)
     Case No. 3:17-cv-00939-WHA
                                                                                                            39
     pa-1791825
Case 3:17-cv-00939-WHA Document 2689-12 Filed 01/28/19 Page 1 of 5




                 EXHIBIT 1 
UNREDACTED VERSION
   OF DOCUMENT
SOUGHT TO BE SEALED 
        Case 3:17-cv-00939-WHA Document 2689-12 Filed 01/28/19 Page 2 of 5


From:                Jordan Jaffe
To:                  Kim, Rudy Y.; Felipe Corredor; UberWaymoMoFoAttorneys; BSF EXTERNAL UberWaymoLit@bsfllp.com; DG-
                     GPOttoTruckingWaymo@goodwinlaw.com
Cc:                  QE-Waymo; John Cooper; Matthew Cate
Subject:             RE: Waymo v. Uber - Waymo"s notice regarding trade secret narrowing
Date:                Sunday, August 06, 2017 9:56:58 PM


- External Email -


WAYMO HIGHLY CONFIDENTIAL INFORMATION / ATTORNEYS EYES ONLY
 
Rudy,
 
Your concerns are misplaced.  In the first instance, Defendants have had Waymo’s full list of 121 trade secrets,
including Trade Secret Nos. 25, 90, 96, and 111, since Waymo’s filing of its motion for a preliminary injunction
nearly five months ago.  However, never before have you raised concern that the description of those trade
secrets, or any other trade secrets on Waymo’s trade secret disclosure under CCP section 2019.210, are “vague
and/or overbroad.”  Defendants have thus waived any contention that Waymo’s formulation of its trade secrets
lack the requisite particularity, and your belated concerns on that issue are misplaced.  Indeed, at the March 16
hearing in this case, Judge Alsup told Defendants that “there is a [trade secret] list, and we have got to go
forward.  And you can’t hold back and say: Oh, no, we don’t know this, we don’t know that.”  Mar. 16, 2017
Hearing Tr. at 19:24-20:1. 
 
Moreover, even considering your concerns about Trade Secret Nos. 25, 90, 96, and 111 on the merits, your
stated concerns are meritless.  Trade Secret Nos. 25, 90, and 96 relate to specific cited documents that provide
great detail and particularity as to each of those trade secrets. 
 
As to Trade Secret No. 25, your assertion that the three specific, detailed cited documents contain “general
concepts in the public domain” is meritless.  The information contained in those documents is Waymo’s trade
secret information. 

      (Jaffe Ex. 3 at 1), is highly confidential trade secret information derived from Waymo’s years of self-driving
car experience. 
                                                                                                 is similarly highly
confidential trade secret information that could only have been arrived at thanks to Waymo’s years of self-
driving car experience.  As but one example,


(Jaffe Ex. 3 at 1), is as specific as it gets—and such information amounts to Waymo’s highly confidential trade
secrets.  The three documents are filled with such
                                     None of this information is a “general concept[] in the public domain,” and all of
that information is specific and particular.
 
As to Trade Secret No. 90, we don’t understand how one can be accused of “broadly claim[ing]” information
contained in a six-page document—one that no one disputes that Mr. Levandowski personally downloaded on
his way out the door of Waymo.  The technical details regarding Waymo’s custom fiber laser design as reflected
in the cited presentation is a trade secret.  Indeed, all of Waymo’s specific implementations of its custom fiber
lasers are its trade secrets—including the implementation reflected in Trade Secret Nos. 48 and 90.
 
As to Trade Secret No. 96, it is again not credible to claim that it “broadly claims ‘design schematics and layouts
contained in’ a folder containing detailed engineering schematics.”  By your own admission, this trade secret
covers “detailed engineering schematics” and is thus a very detailed and particularized trade secret.  Waymo’s
      Case 3:17-cv-00939-WHA Document 2689-12 Filed 01/28/19 Page 3 of 5


specific implementation of a LiDAR transmit board reflected in those schematics is a trade secret, and one
example of the 14,000 files that Mr. Levandowski personally downloaded and Uber has misappropriated.
 
Indeed, as to both Trade Secret Nos. 90 and 96, the Court has already noted that Waymo’s specific
implementation of its LiDAR designs unquestionably qualify as trade secrets.  See, e.g., May 3, 2017 Sealed
Morning Hearing Tr. at 15:16-22 (“All right.  Well, I’m telling you, you’re in a lot of trouble with that because I
came up with a very simple example right off the bat that would fit that and it’s not -- that's something so
obvious to the -- to a seventh grader, wherever you get trigonometry, that, I don't know, your -- however, your
specific implementation, I think, would be a trade secret.”); May 3, 2017 Sealed Afternoon Hearing Tr. at 44:11-
13 (“Trade secrets are about how you implement your design.  It doesn't have to be -- qualify for a patent.  It’s
about implementation.”).
 
Finally, as to Trade Secret No. 111, Waymo’s trade secret disclosure describes that the specific know-how was
tied to
                                                             and further explains that this know-how includes
                                                                   Waymo’s trade secret disclosure thus provides
great detail and particularity as to
                  —highly confidential information that is very valuable to Defendants and other competitors. 
 
We trust this lays your concerns to rest.  If not, we are available to meet and confer on Monday.
 
Best regards,
 
Jordan R. Jaffe
 
 
From: Jordan Jaffe
Sent: Saturday, August 05, 2017 8:37 AM
To: Kim, Rudy Y. <RudyKim@mofo.com>; Felipe Corredor <felipecorredor@quinnemanuel.com>;
UberWaymoMoFoAttorneys <UberWaymoMoFoAttorneys@mofo.com>;
BSF_EXTERNAL_UberWaymoLit@bsfllp.com; DG-GPOttoTruckingWaymo@goodwinlaw.com
Cc: QE-Waymo <qewaymo@quinnemanuel.com>; John Cooper <JCooper@fbm.com>; Matthew Cate
<MCate@fbm.com>
Subject: RE: Waymo v. Uber - Waymo's notice regarding trade secret narrowing
 
Rudy,
 
Confirming receipt of your Friday evening email. It raises new issues concerning the descriptions of trade secrets
that have been in Uber’s possession for approximately five months now.  Nevertheless, we are preparing a
response as expeditiously as possible given the timing of your email.
 
Best regards,  
 
Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com
 
From: Kim, Rudy Y.
Sent: Friday, August 4, 2017 8:44 PM
To: Felipe Corredor; UberWaymoMoFoAttorneys; BSF_EXTERNAL_UberWaymoLit@bsfllp.com; DG-
GPOttoTruckingWaymo@goodwinlaw.com
Cc: QE-Waymo; John Cooper; Matthew Cate
Case 3:17-cv-00939-WHA Document 2689-12 Filed 01/28/19 Page 4 of 5
        Case 3:17-cv-00939-WHA Document 2689-12 Filed 01/28/19 Page 5 of 5


 
 
Felipe Corredor
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

50 California Street, 22nd Floor
San Francisco, CA 94111
415-875-6448 Direct
415.875.6600 Main Office Number
415.875.6700 FAX
felipecorredor@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This
message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not
the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in
error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error,
please notify us immediately by e-mail, and delete the original message.
 

============================================================================


This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by
reply email.
Case 3:17-cv-00939-WHA Document 2689-13 Filed 01/28/19 Page 1 of 4




                 EXHIBIT 16 
UNREDACTED VERSION
   OF DOCUMENT
SOUGHT TO BE SEALED 
     Case 3:17-cv-00939-WHA Document 2689-13 Filed 01/28/19 Page 2 of 4
                     HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY


 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   RUDY Y. KIM (CA SBN 199426)
     RKim@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 7   Facsimile:    415.268.7522

 8   KAREN L. DUNN (Pro Hac Vice)
     kdunn@bsfllp.com
 9   HAMISH P.M. HUME (Pro Hac Vice)
     hhume@bsfllp.com
10   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
11   Washington DC 20005
     Telephone:   202.237.2727
12   Facsimile:   202.237.6131

13   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
14   and OTTOMOTTO LLC

15                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17                                       SAN FRANCISCO DIVISION
18   WAYMO LLC,                                             Case No.      3:17-cv-00939-WHA
19                          Plaintiff,                      DEFENDANTS UBER
                                                            TECHNOLOGIES, INC. AND
20          v.                                              OTTOMOTTO LLC’S OBJECTIONS
                                                            AND RESPONSES TO WAYMO’S
21   UBER TECHNOLOGIES, INC.,                               THIRD SET OF REQUESTS FOR
     OTTOMOTTO LLC; OTTO TRUCKING LLC,                      PRODUCTION OF DOCUMENTS
22                                                          (NOS. 153-265)
                            Defendants.
23                                                          Trial Date: October 2, 2017
24

25

26

27
28

     DEFENDANTS’ OBJECTIONS AND RESPONSES TO THIRD SET OF REQUESTS FOR PRODUCTION (NOS. 153-265)
     Case No. 3:17-cv-00939-WHA
     Case 3:17-cv-00939-WHA Document 2689-13 Filed 01/28/19 Page 3 of 4
                     HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY


 1   REQUEST FOR PRODUCTION NO. 199:

 2           DOCUMENTS sufficient to show

 3

 4   RESPONSE TO REQUEST FOR PRODUCTION NO. 199:

 5          Defendants have made available for inspection Uber’s facilities, email, computers,

 6   documents, design files, and source code in San Francisco and Pittsburgh on eight occasions. In

 7   doing so, Uber has made available for inspection over 383,000 emails and documents; the devices

 8   of Scott Boehmke, John Bares, Anthony Levandowski, Gaetan Pennecot, Daniel Gruver, and

 9   James Haslim; and all four locations at which there is ongoing LiDAR development. To date,

10   Waymo has conducted approximately 55 hours of inspection, with additional requests for

11   investigation.

12          Defendants will produce non-privileged documents, if such documents exist and can be

13   located through a reasonably diligent search, sufficient to show

14

15

16          To the extent this Request seeks anything other than the previously described information,

17   Defendants object to this Request as unreasonably overbroad, irrelevant, outside the scope of this

18   litigation, harassing, and not proportional to the needs of the case, including to the extent that it

19   requests information about LiDAR designs developed by third-parties and/or implicates non-

20   disclosure agreements with third parties. Defendants further object to this Request to the extent

21   that it seeks information protected by the attorney-client privilege or the work product doctrine or

22   that is otherwise privileged or protected from discovery. Defendants further object to this

23   Request on the ground that the phrase “considered or implemented” is vague and ambiguous.

24

25   REQUEST FOR PRODUCTION NO. 200:

26           DOCUMENTS sufficient to show all self-driving car test scenarios that informed, drove,

27   or influenced any LiDAR design considered or implemented by DEFENDANTS.

28

     DEFENDANTS’ OBJECTIONS AND RESPONSES TO THIRD SET OF REQUESTS FOR PRODUCTION (NOS. 153-265)
     Case No. 3:17-cv-00939-WHA
                                                                                                             38
     pa-1791825
     Case 3:17-cv-00939-WHA Document 2689-13 Filed 01/28/19 Page 4 of 4
                     HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY


 1   RESPONSE TO REQUEST FOR PRODUCTION NO. 200:

 2          Defendants have already produced documents responsive to this Request, including

 3   without limitation, documents produced in connection with Notices of Deposition for Asheem

 4   Linaval. Specifically, Defendants produced PowerPoint presentations, notes, and calculations

 5   from the custodial files of Scott Boehmke.

 6          In addition, Defendants have made available for inspection Uber’s facilities, email,

 7   computers, documents, design files, and source code in San Francisco and Pittsburgh on eight

 8   occasions. In doing so, Uber has made available for inspection over 383,000 emails and

 9   documents; the devices of Scott Boehmke, John Bares, Anthony Levandowski, Gaetan Pennecot,

10   Daniel Gruver, and James Haslim; and all four locations at which there is ongoing LiDAR

11   development. To date, Waymo has conducted approximately 55 hours of inspection, with

12   additional requests for investigation.

13          Defendants will produce additional non-privileged documents, if such documents exist

14   and can be located through a reasonably diligent search, sufficient to show additional self-driving

15   test scenarios used for Defendants’ LiDAR designs.

16          To the extent this Request seeks anything other than the previously described information,

17   Defendants also object to this Request as unreasonably overbroad, irrelevant, outside the scope of

18   this litigation, harassing, and not proportional to the needs of the case, including to the extent that

19   it requests information about LiDAR designs developed by third-parties and/or implicates non-

20   disclosure agreements with third parties. Defendants also object to this Request as overbroad,

21   unduly burdensome, and not proportional to the needs of the case to the extent that it seeks “all”

22   “self-driving car test scenarios[.]” Defendants further object to this Request to the extent that it

23   seeks information protected by the attorney-client privilege or the work product doctrine or that is

24   otherwise privileged or protected from discovery. Defendants further object to the use of the

25   phrases “self-driving car test scenarios,” “informed, drove, or influenced,” and “considered or

26   implemented” are vague and ambiguous.

27
28

     DEFENDANTS’ OBJECTIONS AND RESPONSES TO THIRD SET OF REQUESTS FOR PRODUCTION (NOS. 153-265)
     Case No. 3:17-cv-00939-WHA
                                                                                                            39
     pa-1791825
Case 3:17-cv-00939-WHA Document 2689-14 Filed 01/28/19 Page 1 of 5




                 EXHIBIT 1 
UNREDACTED VERSION
   OF DOCUMENT
SOUGHT TO BE SEALED 
        Case 3:17-cv-00939-WHA Document 2689-14 Filed 01/28/19 Page 2 of 5


From:                Jordan Jaffe
To:                  Kim, Rudy Y.; Felipe Corredor; UberWaymoMoFoAttorneys; BSF EXTERNAL UberWaymoLit@bsfllp.com; DG-
                     GPOttoTruckingWaymo@goodwinlaw.com
Cc:                  QE-Waymo; John Cooper; Matthew Cate
Subject:             RE: Waymo v. Uber - Waymo"s notice regarding trade secret narrowing
Date:                Sunday, August 06, 2017 9:56:58 PM


- External Email -


WAYMO HIGHLY CONFIDENTIAL INFORMATION / ATTORNEYS EYES ONLY
 
Rudy,
 
Your concerns are misplaced.  In the first instance, Defendants have had Waymo’s full list of 121 trade secrets,
including Trade Secret Nos. 25, 90, 96, and 111, since Waymo’s filing of its motion for a preliminary injunction
nearly five months ago.  However, never before have you raised concern that the description of those trade
secrets, or any other trade secrets on Waymo’s trade secret disclosure under CCP section 2019.210, are “vague
and/or overbroad.”  Defendants have thus waived any contention that Waymo’s formulation of its trade secrets
lack the requisite particularity, and your belated concerns on that issue are misplaced.  Indeed, at the March 16
hearing in this case, Judge Alsup told Defendants that “there is a [trade secret] list, and we have got to go
forward.  And you can’t hold back and say: Oh, no, we don’t know this, we don’t know that.”  Mar. 16, 2017
Hearing Tr. at 19:24-20:1. 
 
Moreover, even considering your concerns about Trade Secret Nos. 25, 90, 96, and 111 on the merits, your
stated concerns are meritless.  Trade Secret Nos. 25, 90, and 96 relate to specific cited documents that provide
great detail and particularity as to each of those trade secrets. 
 
As to Trade Secret No. 25, your assertion that the three specific, detailed cited documents contain “general
concepts in the public domain” is meritless.  The information contained in those documents is Waymo’s trade
secret information. 

      (Jaffe Ex. 3 at 1), is highly confidential trade secret information derived from Waymo’s years of self-driving
car experience. 
                                                                                                 is similarly highly
confidential trade secret information that could only have been arrived at thanks to Waymo’s years of self-
driving car experience.  As but one example,


(Jaffe Ex. 3 at 1), is as specific as it gets—and such information amounts to Waymo’s highly confidential trade
secrets.  The three documents are filled with such
                                     None of this information is a “general concept[] in the public domain,” and all of
that information is specific and particular.
 
As to Trade Secret No. 90, we don’t understand how one can be accused of “broadly claim[ing]” information
contained in a six-page document—one that no one disputes that Mr. Levandowski personally downloaded on
his way out the door of Waymo.  The technical details regarding Waymo’s custom fiber laser design as reflected
in the cited presentation is a trade secret.  Indeed, all of Waymo’s specific implementations of its custom fiber
lasers are its trade secrets—including the implementation reflected in Trade Secret Nos. 48 and 90.
 
As to Trade Secret No. 96, it is again not credible to claim that it “broadly claims ‘design schematics and layouts
contained in’ a folder containing detailed engineering schematics.”  By your own admission, this trade secret
covers “detailed engineering schematics” and is thus a very detailed and particularized trade secret.  Waymo’s
      Case 3:17-cv-00939-WHA Document 2689-14 Filed 01/28/19 Page 3 of 5


specific implementation of a LiDAR transmit board reflected in those schematics is a trade secret, and one
example of the 14,000 files that Mr. Levandowski personally downloaded and Uber has misappropriated.
 
Indeed, as to both Trade Secret Nos. 90 and 96, the Court has already noted that Waymo’s specific
implementation of its LiDAR designs unquestionably qualify as trade secrets.  See, e.g., May 3, 2017 Sealed
Morning Hearing Tr. at 15:16-22 (“All right.  Well, I’m telling you, you’re in a lot of trouble with that because I
came up with a very simple example right off the bat that would fit that and it’s not -- that's something so
obvious to the -- to a seventh grader, wherever you get trigonometry, that, I don't know, your -- however, your
specific implementation, I think, would be a trade secret.”); May 3, 2017 Sealed Afternoon Hearing Tr. at 44:11-
13 (“Trade secrets are about how you implement your design.  It doesn't have to be -- qualify for a patent.  It’s
about implementation.”).
 
Finally, as to Trade Secret No. 111, Waymo’s trade secret disclosure describes that the specific know-how was
tied to
                                                             and further explains that this know-how includes
                                                                  Waymo’s trade secret disclosure thus provides
great detail and particularity as to
                  —highly confidential information that is very valuable to Defendants and other competitors. 
 
We trust this lays your concerns to rest.  If not, we are available to meet and confer on Monday.
 
Best regards,
 
Jordan R. Jaffe
 
 
From: Jordan Jaffe
Sent: Saturday, August 05, 2017 8:37 AM
To: Kim, Rudy Y. <RudyKim@mofo.com>; Felipe Corredor <felipecorredor@quinnemanuel.com>;
UberWaymoMoFoAttorneys <UberWaymoMoFoAttorneys@mofo.com>;
BSF_EXTERNAL_UberWaymoLit@bsfllp.com; DG-GPOttoTruckingWaymo@goodwinlaw.com
Cc: QE-Waymo <qewaymo@quinnemanuel.com>; John Cooper <JCooper@fbm.com>; Matthew Cate
<MCate@fbm.com>
Subject: RE: Waymo v. Uber - Waymo's notice regarding trade secret narrowing
 
Rudy,
 
Confirming receipt of your Friday evening email. It raises new issues concerning the descriptions of trade secrets
that have been in Uber’s possession for approximately five months now.  Nevertheless, we are preparing a
response as expeditiously as possible given the timing of your email.
 
Best regards,  
 
Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com
 
From: Kim, Rudy Y.
Sent: Friday, August 4, 2017 8:44 PM
To: Felipe Corredor; UberWaymoMoFoAttorneys; BSF_EXTERNAL_UberWaymoLit@bsfllp.com; DG-
GPOttoTruckingWaymo@goodwinlaw.com
Cc: QE-Waymo; John Cooper; Matthew Cate
Case 3:17-cv-00939-WHA Document 2689-14 Filed 01/28/19 Page 4 of 5
        Case 3:17-cv-00939-WHA Document 2689-14 Filed 01/28/19 Page 5 of 5


 
 
Felipe Corredor
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

50 California Street, 22nd Floor
San Francisco, CA 94111
415-875-6448 Direct
415.875.6600 Main Office Number
415.875.6700 FAX
felipecorredor@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This
message may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not
the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in
error and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error,
please notify us immediately by e-mail, and delete the original message.
 

============================================================================


This message may be confidential and privileged. Use or disclosure by anyone other than an intended
addressee is prohibited. If you received this message in error, please delete it and advise the sender by
reply email.
